 

Exhibit 10.1

 

 

CREDIT AGREEMENT

among

MICROSEMI CORPORATION

as Borrower

The Several Lenders

from Time to Time Parties Hereto

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

EAST WEST BANK

and

RAYMOND JAMES BANK, FSB

as Documentation Agents

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

and

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

Dated as of November 2, 2010

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      33   

SECTION 2.

   AMOUNT AND TERMS OF TERM COMMITMENTS      34   

2.1

   Term Commitments      34   

2.2

   Procedure for Term Loan Borrowing      34   

2.3

   Repayment of Term Loans      35   

2.4

   Incremental Term Loans      35   

2.5

   Fees      37   

SECTION 3.

   AMOUNT AND TERMS OF REVOLVING COMMITMENTS      37   

3.1

   Revolving Commitments      37   

3.2

   Procedure for Revolving Loan Borrowing      37   

3.3

   Swingline Commitment      38   

3.4

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      39   

3.5

   Fees      40   

3.6

   Termination or Reduction of Revolving Commitments      40   

3.7

   L/C Commitment      41   

3.8

   Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions      41   

3.9

   Fees and Other Charges      42   

3.10

   L/C Participations      42   

3.11

   Reimbursement Obligation of the Borrower      43   

3.12

   Obligations Absolute      44   

3.13

   Letter of Credit Payments      44   

3.14

   Applications      44   

3.15

   Defaulting Lenders      44   

3.16

   Incremental Revolving Commitments      47   

SECTION 4.

   GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT      49   

4.1

   Optional Prepayments      49   

4.2

   Mandatory Prepayments      50   

4.3

   Conversion and Continuation Options      51   

4.4

   Limitations on Eurodollar Tranches      52   

4.5

   Interest Rates and Payment Dates      52   

4.6

   Computation of Interest and Fees      53   

4.7

   Inability to Determine Interest Rate      53   



--------------------------------------------------------------------------------

4.8

   Pro Rata Treatment; Application of Payments; Payments      54   

4.9

   Requirements of Law      55   

4.10

   Taxes      57   

4.11

   Indemnity      59   

4.12

   Change of Lending Office      60   

4.13

   Replacement of Lenders      60   

4.14

   Evidence of Debt      61   

4.15

   Illegality      61   

SECTION 5.

   REPRESENTATIONS AND WARRANTIES      62   

5.1

   Financial Condition      62   

5.2

   No Change      63   

5.3

   Corporate Existence; Compliance with Law      63   

5.4

   Power; Authorization; Enforceable Obligations      63   

5.5

   No Legal Bar      64   

5.6

   Litigation      64   

5.7

   No Default      64   

5.8

   Ownership of Property; Liens      64   

5.9

   Intellectual Property      65   

5.10

   Taxes      65   

5.11

   Federal Regulations      65   

5.12

   Labor Matters      66   

5.13

   ERISA      66   

5.14

   Investment Company Act; Other Regulations      66   

5.15

   Subsidiaries      66   

5.16

   Use of Proceeds      67   

5.17

   Environmental Matters      67   

5.18

   Accuracy of Information, etc.      68   

5.19

   Security Documents      68   

5.20

   Solvency      69   

5.21

   Senior Indebtedness      69   

5.22

   Certain Documents      69   

5.23

   Anti-Terrorism Laws      69   

SECTION 6.

   CONDITIONS PRECEDENT      70   

6.1

   Conditions to Initial Extension of Credit      70   

6.2

   Conditions to Each Extension of Credit After the Closing Date      74   

SECTION 7.

   AFFIRMATIVE COVENANTS      75   

7.1

   Financial Statements      75   

7.2

   Certificates; Other Information      76   

7.3

   Payment of Taxes      77   

7.4

   Maintenance of Existence; Compliance      77   

7.5

   Maintenance of Property; Insurance      78   



--------------------------------------------------------------------------------

7.6

   Inspection of Property; Books and Records; Discussions      78   

7.7

   Notices      78   

7.8

   Environmental Laws      79   

7.9

   Interest Rate Protection      79   

7.10

   Post-Closing; Additional Collateral, etc.      79   

7.11

   Further Assurances      82   

7.12

   Rated Credit Facility; Corporate Ratings      83   

7.13

   Use of Proceeds      83   

7.14

   Merger      83   

SECTION 8.

   NEGATIVE COVENANTS      83   

8.1

   Financial Condition Covenants      83   

8.2

   Indebtedness      84   

8.3

   Liens      86   

8.4

   Fundamental Changes      88   

8.5

   Disposition of Property      89   

8.6

   Restricted Payments      90   

8.7

   Investments      91   

8.8

   Optional Payments and Modifications of Certain Debt Instruments      93   

8.9

   Transactions with Affiliates      93   

8.10

   Sales and Leasebacks      93   

8.11

   Hedge Agreements      94   

8.12

   Changes in Fiscal Periods; Accounting Changes      94   

8.13

   Negative Pledge Clauses      94   

8.14

   Clauses Restricting Subsidiary Distributions      94   

8.15

   Lines of Business      95   

8.16

   Issuance of Disqualified Capital Stock      95   

SECTION 9.

   EVENTS OF DEFAULT      95   

9.1

   Events of Default      95   

SECTION 10.

   THE AGENTS      98   

10.1

   Appointment      98   

10.2

   Delegation of Duties      99   

10.3

   Exculpatory Provisions      99   

10.4

   Reliance by Agents      99   

10.5

   Notice of Default      100   

10.6

   Non-Reliance on Agents and Other Lenders      100   

10.7

   Indemnification      101   

10.8

   Agent in Its Individual Capacity      101   

10.9

   Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender      101   

10.10

   Agents Generally      102   

10.11

   Lender Action      102   



--------------------------------------------------------------------------------

SECTION 11.

   MISCELLANEOUS      103   

11.1

   Amendments and Waivers      103   

11.2

   Notices      106   

11.3

   No Waiver; Cumulative Remedies      108   

11.4

   Survival of Representations and Warranties      108   

11.5

   Payment of Expenses and Taxes      108   

11.6

   Successors and Assigns; Participations and Assignments      109   

11.7

   Sharing of Payments; Set-off      114   

11.8

   Counterparts      115   

11.9

   Severability      115   

11.10

   Integration      115   

11.11

   GOVERNING LAW      115   

11.12

   Submission To Jurisdiction; Waivers      115   

11.13

   Acknowledgments      116   

11.14

   Releases of Guarantees and Liens      116   

11.15

   Confidentiality      116   

11.16

   WAIVERS OF JURY TRIAL      117   

11.17

   Patriot Act Notice      117   



--------------------------------------------------------------------------------

 

ANNEX:

 

A    Pricing Grid

SCHEDULES:

 

1.1    Commitments 1.2    Existing Facilities 5.4    Consents, Authorizations,
Filings and Notices 5.15    Subsidiaries 5.19(a)    UCC Filing Jurisdictions
5.19(b)    Real Property 8.2    Existing Indebtedness 8.3    Existing Liens 8.7
   Existing Investments 8.14    Clauses Restricting Subsidiary Distributions

EXHIBITS:

 

A    Form of Assignment and Assumption B    Form of Compliance Certificate B-1
   Form of Borrowing Notice C    Form of Guarantee and Collateral Agreement D   
Form of Exemption Certificate E-1    Form of Term Note E-2    Form of Revolving
Note E-3    Form Swingline Note F    Form of Closing Certificate G-1    Form of
Legal Opinion of O’Melveny & Myers LLP G-2    Form of Legal Opinion of Baker &
Daniels LLP H    Form of Control Agreement I    Form of Intercompany Note J   
Form of Solvency Certificate K    Form of Letter of Credit Application L    Form
of Letter of Credit



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of November 2, 2010, among MICROSEMI CORPORATION, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as syndication agent (in such
capacity, the “Syndication Agent”), EAST WEST BANK and RAYMOND JAMES BANK, FSB,
each as a documentation agent (in such capacity, collectively, the
“Documentation Agents” and each a “Documentation Agent”), and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”)
and Swingline Lender, MORGAN STANLEY & CO. INCORPORATED, as collateral agent (in
such capacity, and together with its successors and assigns in such capacity,
the “Collateral Agent”) and MORGAN STANLEY BANK, N.A., as Issuing Lender.

WHEREAS, the Borrower has requested that the Lenders make available (a) the Term
Commitments and the Term Loans on the Closing Date to finance the Acquisition,
to finance the repayment of the Existing Facilities (the “Refinancing”) and to
pay related fees and expenses and (b) the Revolving Commitments on the Closing
Date to finance the Acquisition, and thereafter for ongoing working capital and
general corporate purposes of the Borrower and its Subsidiaries; and

WHEREAS, the Lenders are willing to make available the Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Person”: as defined in Section 8.2(i).

“Acquisition”: the collective reference to the Offer (and all purchases of
Shares pursuant thereto) and the Merger.

“Acquisition Agreement”: the Agreement and Plan of Merger, dated October 2,
2010, among the Borrower, MergerSub and the Target.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, the Offer Documents.

“Adjustment Date”: as defined in the Pricing Grid.

 

1



--------------------------------------------------------------------------------

 

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, the Collateral Agent, the Administrative Agent and the Lead Arranger,
which term shall include, for purposes of Section 10 and 11.5 only, the Issuing
Lender and the Swingline Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

     3.50 %      2.50 % 

Term Loans

     3.50 %      2.50 % 

 

2



--------------------------------------------------------------------------------

 

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Merger Closing
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.

“Application”: an application, substantially in the form of Exhibit K or such
other form as the Issuing Lender may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Lender to
open a Letter of Credit.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clause (a), (b), (c), (d), (e), (f), (g), (j), (k) and (l) of Section 8.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds).

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Base Rate”: a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the highest of (a) the rate
of interest published by the Wall Street Journal, from time to time, as the
prime rate, (b)  1/2 of 1% per annum above the Federal Funds Effective Rate,
(c) the Eurodollar Rate for an Interest Period of one month plus 1.00%, as
adjusted to conform to changes as of the opening of business on the date of any
such change of such Eurodollar Rate and (d) in the case of any Term Loans,
2.50%.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

3



--------------------------------------------------------------------------------

 

“Blocked Amount”: at any time, the aggregate cash consideration (after giving
effect to any purchase of Shares pursuant to the Offer) required to consummate
the Merger in accordance with the Acquisition Agreement at such time.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.23(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or incurred by the Person acquired in the Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to

 

4



--------------------------------------------------------------------------------

the Administrative Agent, and (b) in respect of L/C Obligations under Letters of
Credit, either the deposit of cash collateral in an amount equal to 105% of such
outstanding L/C Obligations or the delivery of a “backstop” Letter of Credit
reasonably satisfactory to the Issuing Lender (and “Cash Collateralization” has
a corresponding meaning).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any Lender, any Qualified Counterparty to a Specified
Cash Management Agreement or by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $1,000,000,000; (c) commercial paper of an issuer rated at least
A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one (1) year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than thirty (30) days, with respect
to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $3,000,000,000; or (h) in the case
of any Foreign Subsidiary, high quality, short term liquid investments made by
such Foreign Subsidiary in the ordinary course of managing its surplus cash
position in investments of similar quality as those described in clauses
(a) through (g) above.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary

 

5



--------------------------------------------------------------------------------

or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the equity securities of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) a “change of control” or similar provision as set forth in any indenture or
other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied and the initial funding occurs, which date
is November 2, 2010.

“Closing Date Material Adverse Effect”: any event, occurrence, condition,
circumstance, development, state of facts, change, or effect since July 4, 2010
that is materially adverse to the business, financial condition, assets,
properties, liabilities or results of operations of the Target and its
subsidiaries, taken as a whole; provided, that after the date of the Acquisition
Agreement none of the following shall be taken into account in determining
whether there has been a Closing Date Material Adverse Effect: (i) changes in
the industry in which the Target or its subsidiaries operates; (ii) changes in
the general economic, political or business conditions within the U.S. or other
jurisdictions in which the Target has operations; (iii) general changes in the
economy or the financial, credit or securities markets (including in interest
rates, exchange rates, stock, bond and/or debt prices or terms) of the United
States or any other region outside of the United States; (iv) earthquakes,
fires, floods, hurricanes, tornadoes or similar catastrophes, or acts of
terrorism, war, sabotage, national or international calamity, military action or
any other similar event or any change, escalation or worsening thereof after the
date hereof; (v) any change in GAAP or any change in Laws (as defined in the
Acquisition Agreement) applicable to the operation of the business of the Target
and its subsidiaries; (vi) any

 

6



--------------------------------------------------------------------------------

Effect (as defined in the Acquisition Agreement), including loss of customers or
employees of the Target and its subsidiaries, resulting from the announcement or
pendency of the Transactions (as defined in the Acquisition Agreement);
(vii) any decline in the market price, or change in trading volume, of the
capital stock of the Target, or any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period;
provided that the underlying causes of such decline, change or failure may be
considered in determining whether there was a Closing Date Material Adverse
Effect; or (viii) any actions taken, or failure to take any action, in each
case, to which Parent (as defined in the Acquisition Agreement) or Purchaser (as
defined in the Acquisition Agreement) has expressly approved, consented or
requested or that is required or prohibited by this Acquisition Agreement;
provided that an Effect described in any of clauses (i)-(iii) and (v) may be
taken into account to the extent the Target and its subsidiaries are
disproportionately affected thereby relative to other peers of the Target and
its subsidiaries in the same industries in which the Target and its subsidiaries
operate.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: any Term Commitment or Revolving Commitment of any Lender.

“Commitment Fee Rate”: 0.50% per annum; provided that, on and after the first
Adjustment Date occurring after the completion of one full fiscal quarter of the
Borrower after the Merger Closing Date, the Commitment Fee Rate will be
determined pursuant to the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Financing Arrangement”: as defined in Section 4.10(g).

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole

 

7



--------------------------------------------------------------------------------

right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 8, 2010 and furnished to the Lenders in connection with the
syndication of the Facilities.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans) for such period, (ii) the provision for federal, state,
local and foreign income taxes payable by the Borrower and its Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) non-cash
stock-based compensation expense for such period, (v) all nonrecurring cash
expenses and charges, (vi) any restructuring charges and any losses on related
sales of personal and real property, including any charges and losses incurred
in connection with the closure of any operational facilities of the Borrower and
its Subsidiaries for such period, (vii) non-cash purchase accounting
adjustments, (viii) customary costs and expenses incurred in connection with the
Transactions, (ix) all customary costs and expenses incurred or paid in
connection with Investments (including Permitted Acquisitions) whether or not
such Investment is consummated, (x) all customary costs and expenses incurred in
connection with the issuance, prepayment or amendment or refinancing of
Indebtedness permitted hereunder or issuance of Capital Stock, (xi) other
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and (xii) the aggregate net loss on the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business, and less (b) the following to the extent added in
calculating such Consolidated Net Income (A) all interest income for such
period, (B) all income tax benefits included in Consolidated Net Income for such
period, (C) non-cash purchase accounting adjustments, (D) the aggregate net gain
from the Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business, all as
determined on a consolidated basis and

 

8



--------------------------------------------------------------------------------

(E) all non-cash items increasing Consolidated Net Income which do not represent
a cash item in such period or any future period. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (x) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means the Acquisition (if consummated) and any other
acquisition of property or series of related acquisitions of property that
(1) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (2) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $3,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$3,000,000. The Borrower and the Lead Arranger agree that Consolidated EBITDA of
the Borrower (A) for the fiscal quarter ending March 28, 2010 shall be
$38,065,000 and (B) for the fiscal quarter ending June 27, 2010 shall be
$46,120,000, in each case, only to the extent the Acquisition is consummated.

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled amortization principal
payments in respect of the Term Loans but excluding the Revolving Loans),
(c) income taxes paid in cash during such period, (d) Capital Expenditures paid
in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of any Indebtedness incurred during such period or any prior period
to finance such expenditures), and (e) Restricted Payments pursuant to Sections
8.6(e) and (f) paid in cash during such period.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder and (b) Indebtedness of the type
described in clause (g) of the definition of such term.

 

9



--------------------------------------------------------------------------------

 

“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing), determined in accordance with
GAAP, over (b) income (net of costs) and net costs under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period in accordance with GAAP, but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as an interest expense under GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 7.1).

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Subsidiaries (less applicable valuation reserves), as set forth on
the most recent financial statements delivered pursuant to Sections 7.1(a) and
(b).

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreements”: the Control Agreements to be executed and delivered by the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit H,
or otherwise in a form reasonably acceptable to the Administrative Agent.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

10



--------------------------------------------------------------------------------

 

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, any Lender that (a) has failed for three
(3) or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Lender in respect of any Letter of
Credit and/or make a payment to the Swingline Bank in respect of a Swingline
Loan (each a “funding obligation”), (b) has notified the Administrative Agent,
the Borrower or any other Lender, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement, (c) such
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 3.15(c) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided that (i) the Administrative Agent and the
Borrower may declare (A) by joint notice to the Lenders that a Defaulting Lender
is no longer a “Defaulting Lender” or (B) that a Lender is not a Defaulting
Lender if in the case of both clauses (A) and (B) the Administrative Agent and
the Borrower each determines, in its sole respective discretion, that (x) the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply or (y) it is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of voting stock or any
other equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof. The Administrative Agent
will promptly send to all parties hereto a notice when it becomes aware that a
Lender is a Defaulting Lender.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Documentation Agents”: as defined in the preamble to this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under

 

11



--------------------------------------------------------------------------------

Section 8.7 to the seller of such assets or businesses and the payment of which
is dependent on the future earnings or performance of such assets or businesses
and contained in the agreement relating to such acquisition or in an employment
agreement delivered in connection therewith; provided that all Earn-Out
Obligations will be in form reasonably satisfactory to the Administrative Agent.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending October 2, 2011, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.0 but greater than or
equal to 1.75 to 1.0 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 1.75 to 1.0.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries or
(b) any natural person.

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum offered for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M., London, England time, two (2) Business Days prior
to the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M., London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
interest period and for an amount equal or comparable to the principal amount of
the Loans to be borrowed, converted or continued as Eurodollar Rate Loans on
such date of determination.

 

12



--------------------------------------------------------------------------------

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a) in
the case of the Term Loans, 1.50% and (b) determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):

                             Eurodollar Base Rate                            

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions)
(excluding (x) the principal amount of Indebtedness (other than Revolving Loans)
incurred to finance such expenditures (but including repayments of any such
Indebtedness incurred during such period or any prior period to the extent such
repaid amounts may not be reborrowed) and (y) any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount), (iii) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder),
(iv) increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gain on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), (vi) Restricted Payments made by
any Group Member in cash to a Person other than another Group Member,
(vii) customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions) and Dispositions permitted under
Section 8.5 hereof and (viii) any premium paid in cash during such period in
connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder.

 

13



--------------------------------------------------------------------------------

 

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Closing Date
to October 2, 2011 (taken as one accounting period) and (b) with respect to the
prepayment required on each successive Excess Cash Flow Application Date, the
immediately preceding fiscal year of the Borrower.

“Exchange Act”: as defined in Section 7.2(d).

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Taxes”: as defined in Section 4.10(a).

“Existing Facilities”: the Indebtedness and existing credit facilities of the
Borrower and its Subsidiaries (other than the Target and its Subsidiaries) set
forth on Schedule 1.2.

“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any Incremental Revolving Facility).

“FATCA”: as defined in Section 4.10.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

“Fee Letter”: that certain Fee Letter, dated as of October 1, 2010, among the
Borrower and Morgan Stanley Senior Funding, Inc.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent (for the avoidance
of doubt, no pledge or charge agreement shall be provided with respect to the
Capital Stock of a Foreign Subsidiary except for a pledge of no more than 65% of
the voting Capital Stock of a Foreign Subsidiary owned directly by an entity
organized in any jurisdiction in the United States).

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code and (b) any
other

 

14



--------------------------------------------------------------------------------

Subsidiary of the Borrower for so long as such Subsidiary would not be able to
execute a guaranty or pledge without creating an investment in “United States
property” (within the meaning of Section 956 of the Code) that could give rise
to taxable income for any Loan Party pursuant to Section 956 of the Code.

“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, and (b) Indebtedness of the type described in clause (g) of the
definition of such term) of such Person that matures more than one (1) year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect on the date hereof or otherwise as provided in Section 1.2(e) and changes
to these principles occurring after the date hereof that would not, in the
reasonable determination of the Administrative Agent, cause adverse consequences
to the Borrower in connection with the terms of this Agreement; provided that
any change in GAAP occurring after the date hereof that relates to capital
leases shall not be applicable hereto.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a

 

15



--------------------------------------------------------------------------------

reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than 5.0% of (i) the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) the consolidated
assets (after intercompany eliminations) of the Borrower and its Subsidiaries,
in each case, as of the last day of the most recently completed fiscal quarter
as reflected on the financial statements for such quarter after giving pro forma
effect to the Acquisition; and (b) if the Subsidiaries that constitute
Immaterial Subsidiaries pursuant to clause (a) above account for, in the
aggregate, more than 15% of such consolidated gross revenues and more than 15%
of the consolidated assets, each as described in clause (a) above, then the term
“Immaterial Subsidiary” shall not include each such Subsidiary (starting with
the Subsidiary that accounts for the most consolidated gross revenues or
consolidated assets and then in descending order) necessary to account for at
least 85% of the consolidated gross revenues and 85% of the consolidated assets,
each as described in clause (a) above; provided that, notwithstanding anything
herein to the contrary, PowerDsine, Inc. shall be an Immaterial Subsidiary.

 

16



--------------------------------------------------------------------------------

 

“Increase Term Joinder”: as defined in Section 2.4.

“Increase Revolving Joinder”: as defined in Section 3.16.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

“Incremental Revolving Commitment”: as defined in Section 3.16.

“Incremental Revolving Facility”: as defined in Section 3.16.

“Incremental Revolving Loans”: as defined in Section 3.16.

“Incremental Term Facility”: as defined in Section 2.4.

“Incremental Term Loans”: as defined in Section 2.4.

“Incremental Term Loan Commitment”: as defined in Section 2.4

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including Earn
Out Obligations but excluding current trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all Disqualified Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9.1(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above (including as such clause applies to
Section 9.1(e)), the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

 

17



--------------------------------------------------------------------------------

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, slogans, logos, trade dress, Internet Domain Names , and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and reissues, continuations, extensions
and renewals thereof and amendments thereto; (c) copyrights (whether statutory
or common law, whether established, registered or recorded in the United States
or any other country or any political subdivision thereof, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future infringements, misappropriations or other violations thereof,
(g) rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing, and (h) rights,
priorities, and privileges corresponding to any of the foregoing or other
similar intangible assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any material Intellectual Property grants to the Collateral
Agent, for the benefit of the Secured Parties a security interest in such
Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

“Intercompany Note”: the Intercompany Note to be executed and delivered by each
Group Member, substantially in the form of Exhibit I.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an

 

18



--------------------------------------------------------------------------------

Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the Term Loan
Maturity Date, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: Morgan Stanley Bank, N.A., in its capacity as issuer of any
Letter of Credit and/or such other Lender or Affiliate of a Lender as the
Borrower may select as the Issuing Lender hereunder pursuant to this Agreement.

“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is required to be subordinated in payment, lien
priority or any other manner to the Obligations.

 

19



--------------------------------------------------------------------------------

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the Term Loan Maturity Date; (b) the weighted average maturity
of such Indebtedness shall occur after the date that is six (6) months following
the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent; (e) such Indebtedness is
either unsecured, Subordinated Indebtedness or Second Lien Indebtedness; (f) if
such Indebtedness is Subordinated Indebtedness or Second Lien Indebtedness, the
other terms and conditions thereof shall be satisfied; (g) if such Indebtedness
is incurred by a Loan Party, such Indebtedness may be guaranteed by another Loan
Party so long as (i) such Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee and Collateral
Agreement and (ii) if the Indebtedness being guaranteed, or the Lien thereof, is
subordinated to the Obligations, such guarantee, or any Lien securing it, shall
be subordinated to the guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness; and (h) if such Indebtedness is incurred by a Subsidiary that is
not a Loan Party, subject to Section 8.7(g), such Indebtedness may be guaranteed
by another Group Member.

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Availability Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arranger”: Morgan Stanley Senior Funding, Inc., in its capacity as lead
arranger under this Agreement.

“Lender Insolvency Event”: (a) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent

 

20



--------------------------------------------------------------------------------

Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.2, the
Available Revolving Commitments.

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.

“Loan Documents”: this Agreement, the Security Documents, the Notes and the Fee
Letter.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans plus the aggregate principal amount of Term Commitments and (b) with
respect to the Revolving Facility, the Total Revolving Extensions of Credit
outstanding under the Revolving Facility (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Margin Stock”: shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.

“Material Adverse Effect”: means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances,

 

21



--------------------------------------------------------------------------------

materials or wastes, defined or regulated as such in or under any Environmental
Law, including asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.

“Maximum Rate”: as defined in Section 4.5(e).

“Merger”: as defined in the Acquisition Agreement.

“Merger Closing Date”: the closing date of the Merger.

“MergerSub”: Artful Acquisition Corporation, a California corporation and Wholly
Owned Subsidiary of the Borrower.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve;
provided that no proceeds shall constitute Net Cash Proceeds under this clause
(a) at any time until the aggregate amount of all such proceeds at such time
shall exceed $5,000,000, and (b) in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

22



--------------------------------------------------------------------------------

 

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Excluded Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedging Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements.

“Offer”: as defined in the Acquisition Agreement.

“Offer Documents”: as defined in the Acquisition Agreement.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

23



--------------------------------------------------------------------------------

 

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable;

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 8.1 on a pro forma basis after giving effect to
such acquisition as if such acquisition had occurred on the first day of the
most recent period of four (4) consecutive fiscal quarters in respect of which
the Consolidated Leverage Ratio has been tested in accordance with
Section 8.1(a) but utilizing the financial covenant levels set forth in
Section 8.1 corresponding to the period of four consecutive fiscal quarters
ending at the conclusion of the fiscal quarter in which such acquisition occurs;

(e) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 8.1 as required under clause (d) above and
compliance with clause (g) below, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition, any other information
reasonably required to demonstrate compliance with Section 8.1 and, if the total
consideration paid in connection with such Permitted Acquisition (including any
Earn-Out Obligations and any Indebtedness of any Acquired Person that is assumed
by the Borrower or

 

24



--------------------------------------------------------------------------------

any of its Subsidiaries following such acquisition) exceeds $100,000,000,
appropriate revisions to the projections included in the Confidential
Information Memorandum, or, if Projections have been provided pursuant to
Section 7.2(c), appropriate revisions to such Projections, in each case after
giving effect to such acquisition (such revised projections or Projections to be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such revised projections or Projections are based on estimates, information
and assumptions set forth therein and otherwise believed by such Responsible
Officer of the Borrower to be reasonable at such time (it being recognized that
such revised projections or Projections relate to future events and are not to
be viewed as fact and that actual results during the period covered thereby may
differ from such revised projections or Projections by a material amount));

(f) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and

(g) the total consideration paid in connection with all Permitted Acquisitions
(including any Earn-Out Obligations but excluding any Indebtedness of any
Acquired Person that is assumed by the Borrower or any of its Subsidiaries
following such acquisitions to the extent permitted under Section 8.2(i)) shall
not exceed, from the date of this Agreement, (i) $450,000,000 (which shall be
increased to $600,000,000 in the event (x) the third anniversary of the Closing
Date has occurred and (y) the Consolidated Leverage Ratio for the period of four
(4) fiscal quarters most recently completed for which financial statements were
required to have been delivered pursuant to Section 7.1 is less than 1.00:1.00)
plus (ii) an additional $750,000,000 (which shall be increased to $900,000,000
in the event (x) the third anniversary of the Closing Date has occurred and
(y) the Consolidated Leverage Ratio for the period of four (4) fiscal quarters
most recently completed for which financial statements were required to have
been delivered pursuant to Section 7.1 is less than 1.00:1.00) to the extent
such additional consideration consists of common stock of the Borrower or is
funded solely from Net Cash Proceeds received from the issuance of Capital Stock
by the Borrower.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders

 

25



--------------------------------------------------------------------------------

of such refinancing Indebtedness have entered into any subordination or
intercreditor agreements reasonably requested by the Administrative Agent
evidencing such subordination; and (f) no material terms (other than interest
rate) applicable to such refinancing Indebtedness or, if applicable, the related
security or guarantees of such refinancing Indebtedness (including covenants,
events of default, remedies, acceleration rights) shall be, taken as a whole,
materially more favorable to the refinancing lenders than the terms that are
applicable under the instruments and documents governing the Indebtedness being
refinanced.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the

 

26



--------------------------------------------------------------------------------

one hundred eighty-first day following the Term Loan Maturity Date, or (y) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in clause
(x) above, in each case, at any time on or after the one hundred eighty-first
day following the Term Loan Maturity Date.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: as defined in the recitals to this Agreement.

“Refunded Swingline Loans”: as defined in Section 3.4(b).

“Refunding Date”: as defined in Section 3.4(c).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

 

27



--------------------------------------------------------------------------------

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Subsidiaries’ businesses; provided that such amount
shall be increased by any amount committed to be expended prior to the date
occurring twelve (12) months after such Reinvestment Event but not actually
expended within six (6) months of such date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.

“Restricted Payments”: as defined in Section 8.6.

“Revolving Availability Period”: the period from the Closing Date to the
Revolving Termination Date.

 

28



--------------------------------------------------------------------------------

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Closing Date is $50,000,000.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the date that is five (5) years after the Closing
Date.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender, and each
of their successors and assigns.

 

29



--------------------------------------------------------------------------------

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements and all other security documents hereafter
delivered to the Administrative Agent or the Collateral Agent granting a Lien on
any property of any Person to secure the Obligations of any Loan Party under any
Loan Document, Specified Hedge Agreement or Specified Cash Management Agreement.

“Share” or “Shares”: as defined in the Acquisition Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Guarantee and Collateral
Agreement.

 

30



--------------------------------------------------------------------------------

 

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Immaterial Subsidiary or Foreign Subsidiary; provided that neither the Target
nor any of its Subsidiaries shall be Subsidiary Guarantors until the Target is a
Wholly Owned Subsidiary of the Borrower.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $12,500,000.

“Swingline Exposure”: as to any Lenders, its pro rata portion of the Swingline
Loans.

“Swingline Lender”: Morgan Stanley Senior Funding, Inc., in its capacity as the
lender of Swingline Loans.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Syndication Date”: the date on which the Syndication Agent and the Lead
Arranger complete the syndication of the Facilities and the entities selected in
such syndication process become parties to this Agreement.

“Target”: Actel Corporation, a California corporation.

“Taxes”: taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, and any interest, penalties or additions to tax imposed with
respect thereto.

 

31



--------------------------------------------------------------------------------

 

“Term Commitment Termination Date”: the date that is the earliest to occur of
(a) March 1, 2011 or (b) the date of termination or abandonment of the
Acquisition Agreement.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including, without limitation,
Section 4.2(f). The original aggregate amount of the Term Commitments is
$375,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4.

“Term Loan Maturity Date”: the date that is seven (7) years after the Closing
Date.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding plus such Lender’s Term
Commitment then in effect constitutes of the aggregate principal amount of the
Term Loans then outstanding plus the Term Commitments then in effect).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transaction”: collectively, (a) the consummation of the Acquisition and the
Refinancing, (b) the borrowing of the Loans and (c) the other transactions
contemplated by the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

32



--------------------------------------------------------------------------------

 

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“United States”: the United States of America.

“Voluntary Prepayment”: a prepayment of the Loans (including the Term Loans but
excluding prepayments of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) in any year,
other than any such prepayment made with the proceeds of Indebtedness, the
proceeds of any issuance of Capital Stock, the proceeds of any Asset Sale or the
proceeds of any Recovery Event (so long as such proceeds of an Asset Sale or
Recovery Event are not included in the calculation of Excess Cash Flow).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any

 

33



--------------------------------------------------------------------------------

particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of Company at “fair value” as defined
therein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 4.3.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the anticipated
Closing Date) requesting that the applicable Term Lenders make the Term Loans on
the Closing Date and specifying the amount to be borrowed. Prior to the earlier
of (a) the Syndication Date and (b) the date that is sixty (60) days after the
Closing Date, any Term Loan that is a Eurodollar Loan shall have an Interest
Period of one (1) month. Upon receipt of such notice the Administrative Agent
shall

 

34



--------------------------------------------------------------------------------

promptly notify each applicable Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date, each applicable Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall make the proceeds of such Term Loan
or Term Loans available to the Borrower on such Borrowing Date by wire transfer
in immediately available funds to a bank account designated in writing by the
Borrower to the Administrative Agent.

2.3 Repayment of Term Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date in March 2011, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Term Loans then outstanding in an amount equal to 0.25% of the aggregate
initial principal amounts of all Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1 (which amounts shall be reduced as a result of the
application or prepayments in accordance with the order of priority set forth in
Section 4.8). The remaining unpaid principal amount of the Term Loans and all
other Obligations under or in respect of the Term Loans shall be due and payable
in full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to request
the establishment of one or more new term loan facilities (each, an “Incremental
Term Facility”) with term loan commitments (each, an “Incremental Term Loan
Commitment”) in an amount not in excess of $100,000,000 in the aggregate, when
combined with the aggregate amount of Incremental Revolving Commitments under
Section 3.16, and in minimum increments of $10,000,000. Each such notice shall
specify (i) the date (each, a “Term Loan Increase Effective Date”) on which the
Borrower proposes that the Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations.

(b) Conditions. The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date;

(iii) after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date as of the date of the most recent financial
statements delivered pursuant to Section 7.1(a) or (b), the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1; and

 

35



--------------------------------------------------------------------------------

 

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans or may comprise one or more new tranches of Term Loans);

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date;

(iv) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans but shall exclude customary arrangement or
commitment fees payable to any arranger, bookrunner or its affiliates in
connection with the Incremental Term Loans) for the Incremental Term Loans shall
not be greater than the highest applicable yield that may, under any
circumstances, be payable with respect to Term Loans plus 50 basis points,
except to the extent that the applicable yield applicable to the Term Loans is
increased to the extent necessary to achieve the foregoing; and

(v) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed on
the Incremental Term Loans, the highest of such Eurodollar Rate “floors” or Base
Rate “floors” shall be applied to the Term Loans.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise

 

36



--------------------------------------------------------------------------------

requires, to include references to Incremental Term Loans that are Term Loans
made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5 Fees. The Borrower agrees to pay closing fees to each Term Lender on the
Closing Date as fee compensation for such Lender’s Term Commitment in an amount
equal to 1.0% of the aggregate principal amount of the Term Loans made by such
Term Lender on the Closing Date, payable to such Term Lender out of the proceeds
of the Term Loans on the Closing Date.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative

 

37



--------------------------------------------------------------------------------

Agent (a) prior to 12:00 Noon, New York City time, on the anticipated Closing
Date for any Revolving Loans requested to be made on the Closing Date and
(b) for any Revolving Loans requested to be made after the Closing Date, prior
to 12:00 Noon, New York City time, (i) three (3) Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (ii) one
(1) Business Day prior to the requested Borrowing Date, in the case of Base Rate
Loans) (provided that any such notice of a borrowing of Base Rate Loans to
finance payments required to be made pursuant to Section 3.5 may be given not
later than 12:00 Noon, New York City time, on the date of the proposed
borrowing), specifying (x) the amount and Type of Revolving Loans to be
borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor; provided that Revolving Loans
made on the Closing Date and during the first thirty (30) days following the
Closing Date that are Eurodollar Loans shall have an Interest Period of one
(1) month. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of Base Rate Loans, $500,000 or a multiple of $100,000
in excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that
(x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon, New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. The Administrative Agent
shall make the proceeds of such Revolving Loan available to the Borrower on such
Borrowing Date by wire transfer of immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

3.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Availability Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

38



--------------------------------------------------------------------------------

 

3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 12:00 Noon, New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Availability Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by wire transfer of immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, irrespective of the satisfaction of conditions to such Loan
specified in Section 6.2, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
(1) Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was

 

39



--------------------------------------------------------------------------------

outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Revolving Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Availability Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Termination Date, commencing on the first of such
dates to occur after the date hereof.

(b) The Borrower agrees to pay closing fees to each Revolving Lender on the
Closing Date as fee compensation for such Lender’s Revolving Commitment in an
amount equal to 1.0% of such Revolving Lender’s Revolving Commitment, payable to
such Revolving Lender on the Closing Date.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such

 

40



--------------------------------------------------------------------------------

reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.

3.7 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.10(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Availability Period substantially in the form of Exhibit L or in such
other form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $100,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five (5) Business Days prior to the Revolving Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (or a longer period if agreed to by the
Issuing Lender but in no event shall any renewal period extend beyond the date
referred to in clause (y) above). Each Letter of Credit issued on a sight basis
only and governed by laws of the State of New York (unless the laws of another
jurisdiction is agreed to by the respective Issuing Lender) and governed under
The International Standby Practices (ISP98).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.8 Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. The Borrower may from time to time request that the Issuing
Lender issue a Letter of Credit. To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 3.7(a)(iii)), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318. Provided the Issuing Lender
has determined that the issuance, amendment, renewal or extension of the
requested Letter of Credit in favor of the identified beneficiary is in
compliance with U.S. Treasury and U.S. Department of Commerce regulations and
other applicable governmental laws, rules and regulations (including, without
limitation, the U.S. Office of Foreign Asset Control regulations), upon receipt
of all required approvals, the Issuing Lender will issue, amend, renew or extend
the requested Letter of Credit for the account of the Borrower in the Issuing
Lender’s then current standard form with such revisions as shall

 

41



--------------------------------------------------------------------------------

be requested by the Borrower and approved by the Issuing Lender, which shall
have been approved by the Borrower, within (x) in the case of an issuance, five
(5) Business Days of the date of the receipt of the Application and all related
information and (y) in the case of an amendment, renewal or extension, three
(3) Business Days of the date of the receipt of the Application and all related
information. The Issuing Lender shall furnish a copy of such Letter of Credit to
the Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance (or, amendment, extension or renewal, as applicable) of
each Letter of Credit (including the amount thereof).

3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the face
amount of such Letter of Credit, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three (3) Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment

 

42



--------------------------------------------------------------------------------

is immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.10(a) is not made available to the
Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

3.11 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by the Issuing Lender in connection with such payment on (x) the same
Business Day on which the Borrower receives such notice if the Borrower receives
such notice by 12:00 Noon New York City time on such day or (y) the next
Business Day if the Borrower receives such notice after 12:00 Noon New York City
time on such day. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 (or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the

 

43



--------------------------------------------------------------------------------

Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.12 Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender to
the Borrower.

3.13 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date of payment and amount paid by the Issuing Lender in respect
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.14 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary set forth
in this Agreement, if any Lender becomes, and during the period it remains, a
Defaulting Lender, the Issuing Lender will not be required to issue any Letter
of Credit or to amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, and the Swingline Lender will not be required to make any Swingline
Loan, unless any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders, replacement Lenders or
by Cash Collateralization or a combination thereof reasonably satisfactory to
the Issuing Lender or Swingline Lender.

 

44



--------------------------------------------------------------------------------

 

(b) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Lender and the Swingline Lender, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to clause(c) below), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, request that the Borrower
Cash Collateralize the obligations of the Borrower to the Issuing Lender and the
Swingline Lender in respect of such Letter of Credit or Swingline Loan in amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Lender and the Swingline Lender, as the case may be, to protect them
against the risk of non-payment by such Defaulting Lender, including, without
limitation, replacing such Defaulting Lender pursuant to Section 4.13.

(c) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:

(i) the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, (y) the sum of each Non-Defaulting
Lender’s Total Revolving Extensions of Credit, total Swingline Exposure and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(z) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; provided further that, for purposes of clause
(x) in the first proviso above, such reallocation shall be given effect
immediately upon the cure or waiver of such Default or Event of Default and
subject to clauses (y) and (z) above;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of subsection (y) of the proviso in clause
(i) above or otherwise, the Borrower will, not later than three (3) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Lender and/or the Swingline Lender, as the case may be), (x) Cash Collateralize
the obligations of the Borrower to the Issuing Lender and the Swingline Lender
in respect of such L/C Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Exposure or Swingline Exposure, or (y) in the case of such Swingline
Exposure, prepay

 

45



--------------------------------------------------------------------------------

(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (z) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Lender and the Swingline Lender, as
the case may be, to protect them against the risk of non-payment by such
Defaulting Lender, including, without limitation, replacing such Defaulting
Lender pursuant to Section 4.13; and

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to clause (g) below) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Obligations then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(d) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender and the Borrower fails to take the
actions specified under subsection (b) or (c) above, each of the Issuing Lender
and the Swingline Lender is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, notices of Borrowing pursuant to
Section 3.2 in such amounts and in such times as may be required to
(i) reimburse any outstanding L/C Obligations, (ii) repay any outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing

 

46



--------------------------------------------------------------------------------

during such period pursuant to Sections 3.5(a) and 3.9 (without prejudice to the
rights of the Lenders other than Defaulting Lenders in respect of such fees);
provided that (i) to the extent that a portion of the L/C Exposure or the
Swingline Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (c) above, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent any portion of such
L/C Exposure or Swingline Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Lender and the
Swingline Lender as their interests appear (and the pro rata payment provisions
of Section 4.8 will automatically be deemed adjusted to reflect the provisions
of this Section).

(f) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (c)(iii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.

(g) If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (c)(iii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Extensions, L/C Exposure
and Swingline Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

3.16 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to request
the establishment of one or more new revolving credit facilities (each, an
“Incremental Revolving Facility”) with new revolving commitments (each, an
“Incremental Revolving Commitment”) in an amount not in excess of $100,000,000
in the aggregate, when combined with the aggregate amount of all Incremental
Term Loan Commitments under Section 2.4, and in minimum

 

47



--------------------------------------------------------------------------------

increments of $10,000,000. Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender) to
whom the Borrower proposes any portion of such Incremental Revolving Commitment
be allocated and the amounts of such allocations.

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the extensions of commitments and the borrowings to be made on
the Revolving Commitment Increase Effective Date;

(iii) after giving pro forma effect to the extensions of commitments and the
borrowings to be made on the Revolving Commitment Increase Effective Date as of
the date of the most recent financial statements delivered pursuant to
Section 7.1(a) or (b), the Borrower shall be in compliance with each of the
covenants set forth in Section 8.1; and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be as those set forth in this Agreement for the
then-existing Revolving Commitments and Revolving Loans; provided that:

(i) the maturity date of Incremental Revolving Loans shall not be earlier than
the Revolver Termination Date;

(ii) any Incremental Revolving Loan shall have no scheduled amortization or
mandatory commitment reduction prior to the Revolving Termination Date;

(iii) the applicable yield for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Revolving Loans but shall exclude customary
arrangement or commitment fees payable to any arranger, bookrunner or its
affiliates in connection with the Incremental Revolving Loans) for the

 

48



--------------------------------------------------------------------------------

Incremental Revolving Loans shall not be greater than the highest applicable
yield that may, under any circumstances, be payable with respect to Term Loans
plus 50 basis points, except to the extent that the applicable yield applicable
to the Term Loans is increased to the extent necessary to achieve the foregoing;
and

(iv) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed
on the Incremental Revolving Loans, such Eurodollar Rate “floor” or the highest
of such Base Rate “floor”, as the case may be, shall be applied to the Revolving
Loans.

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Revolving Loans or any such Incremental Revolving Commitments.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.11; provided, further that such
notice may be contingent on the occurrence of a refinancing or the

 

49



--------------------------------------------------------------------------------

consummation of a sale, transfer, lease or other disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are Base Rate Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or
integral multiples of $100,000 in excess thereof. Partial prepayments of Base
Rate Loans (other than Swingline Loans) shall be in an aggregate principal
amount of $500,000 or integral multiples of $100,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or integral multiples of $50,000 in excess thereof.

4.2 Mandatory Prepayments. (a) If any Indebtedness or Disqualified Capital Stock
shall be incurred or issued by any Group Member after the Closing Date (other
than Excluded Indebtedness), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence or issuance toward the
prepayment of the Loans as set forth in Section 4.2(f).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 4.2(f);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(f).

(c) The Borrower shall, on each Excess Cash Flow Application Date, apply the ECF
Percentage of the excess, if any, of (i) Excess Cash Flow for the related Excess
Cash Flow Payment Period minus (ii) Voluntary Prepayments made during such
Excess Cash Flow Payment Period toward the prepayment of the Loans as set forth
in Section 4.2(f). Except as provided below, each such prepayment and commitment
reduction shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten (10) days after the date on which the financial statements
referred to in Section 7.1(a) for the fiscal year of the Borrower with respect
to which such prepayment is made are required to be delivered to the Lenders
(commencing with the fiscal year of the Borrower ending October 2, 2011).
Notwithstanding the foregoing, the Borrower will not be required to prepay the
Loans pursuant to this clause (c) with respect to any Excess Cash Flow for the
related Excess Cash Flow Payment Period attributable to a Foreign Subsidiary if
the repatriation of such Excess Cash Flow from such Foreign Subsidiary at any
time during the fiscal year in which such Excess Cash Flow Application Date
occurs would cause adverse consequences from fees, taxes or similar impositions
of Governmental Authorities to the Borrower or would otherwise be payable as a
result of the occurrence of any one-time repatriation holidays; provided that in
the event the Borrower is required to make a payment of Excess Cash Flow
attributable to a Foreign Subsidiary, such payment shall be made no later than
ten (10) days after the Borrower becomes aware that such repatriation would not
cause adverse consequences from fees, taxes or similar impositions of
Governmental Authorities to the Borrower; provided further that in the event
that the Borrower is not required to make a payment

 

50



--------------------------------------------------------------------------------

of Excess Cash Flow attributable to a Foreign Subsidiary during the fiscal year
in which such Excess Cash Flow Application Date occurs, no payment shall be due
in any succeeding fiscal year.

(d) In the event the Borrower fails to consummate the Merger on or prior to the
Term Commitment Termination Date, within one (1) Business Day of such date the
Borrower shall prepay the outstanding Term Loans in an amount equal to
$150,000,000.

(e) Within fifteen (15) days following the Merger Closing Date, the Borrower
shall repay any Revolving Loans borrowed on the Closing Date for the purpose of
financing the Acquisition.

(f) Except for prepayments required pursuant to Section 4.2(d) (such prepayment
solely to be applied to repay the Term Loans) and Section 4.2(e) (such
prepayment solely to be applied to repay the Revolving Loans without any
permanent reduction of the Revolving Commitments), amounts to be applied in
connection with prepayments made pursuant to this Section 4.2 shall be applied,
first, to the prepayment of the Term Loans in accordance with Section 4.8 and,
second, to prepay the Revolving Loans without any permanent reduction of the
Revolving Commitments, in each case on a pro rata basis; provided that if the
aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions reasonably satisfactory
to the Administrative Agent. The application of any prepayment pursuant to this
Section 4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

(g) The Total Term Commitment (and the Term Commitments of each Lender) shall
terminate in its entirety on the Closing Date.

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

51



--------------------------------------------------------------------------------

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or integral
multiples of $100,000 in excess thereof and (b) no more than fifteen
(15) Eurodollar Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default shall have occurred and be continuing, at the
election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2% and (iii) in the case of any such other amounts that
do not relate to a particular Facility, the non-default rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%, in each case from the date
of such election until such Event of Default is no longer continuing; provided
that the foregoing interest rate shall apply automatically, without any election
of the Required Lenders, in the case of any Event of Default under
Section 9.1(a) or (f).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the

 

52



--------------------------------------------------------------------------------

maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

4.6 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of clause (a) or (b) of the definition of Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on

 

53



--------------------------------------------------------------------------------

the first day of such Interest Period to Eurodollar Loans shall be continued as
Base Rate Loans and (z) any outstanding Eurodollar Loans under the relevant
Facility shall be converted, on the last day of the then-current Interest
Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (which notice the Administrative Agent agrees to withdraw
promptly upon a determination that the condition or situation which gave rise to
such notice no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing by
the Borrower from the Lenders hereunder, each payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
Except as expressly set forth in Section 4.1, the amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof. Amounts repaid or prepaid on account of the Term Loans may not
be reborrowed.

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make

 

54



--------------------------------------------------------------------------------

available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

4.9 Requirements of Law. (a) If the adoption of, taking effect of or any change
in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof):

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
(other than Non-Excluded Taxes and Other Taxes which shall be governed by
Section 4.10, taxes arising under FATCA (as defined in Section 4.10(a)(iii)),
Taxes imposed as a result of such Lender’s or Issuing Lender’s failure to
provide the forms described in Section 4.10(d) or (e), as applicable, and
changes in the rate of tax on the overall net income of such Lender or Issuing
Lender) solely with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Application or any Eurodollar Loan made

 

55



--------------------------------------------------------------------------------

by it, or change the basis of taxation of payments to such Lender or Issuing
Lender in respect thereof ;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii) shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender (without regard to Taxes) of making, converting into, continuing
or maintaining Eurodollar Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender or Issuing Lender shall have determined that the adoption of,
taking effect of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or Issuing Lender or any corporation controlling such Lender or Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof) shall have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or Issuing Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or Issuing Lender’s or such corporation’s policies
with respect to capital adequacy), then from time to time, after submission by
such Lender or Issuing Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender or
Issuing Lender such additional amount or amounts as will compensate such Lender
or Issuing Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a

 

56



--------------------------------------------------------------------------------

waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any amounts incurred more than one
hundred and eighty (180) days prior to the date that such Lender or Issuing
Lender notifies the Borrower of such Lender’s or Issuing Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such one hundred and eighty (180) day
period shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay the Lender or Issuing Lender, as the
case may be, the amount shown as due on any certificate referred to above within
ten (10) days after receipt thereof.

4.10 Taxes. (a) All payments made by or on account of any Loan Party under this
Agreement or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
Taxes and franchise Taxes (imposed in lieu of net income Taxes) imposed on any
Agent or any Lender as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (iii) any Tax imposed as a
result of such Lender’s failure or inability to comply with the requirements of
Section 1471 through 1474 of the Code and any regulations promulgated thereunder
(“FATCA”) to establish an exemption from withholding thereunder, (iv) any Tax
attributable to such Lender’s (or Transferee’s) failure to comply with the
requirements of paragraph (d) or (e) of this Section 4.10 or (v) withholding
taxes imposed on amounts payable to such Lender (or Transferee) at the time such
Lender (or Transferee) becomes a party to this Agreement (or, in the case of a
Transferee, on the date such Transferee becomes a Transferee hereunder), except
to the extent that such Lender’s assignor (or Transferee’s transferor), if any,
was entitled, at the time of assignment to receive additional amounts from the
Borrower with respect to such amounts pursuant to this paragraph (such excluded
items, “Excluded Taxes”). If, under applicable law, any Non-Excluded Taxes or
Other Taxes are required to be withheld from any amounts payable to any Agent or
any Lender hereunder, the amounts so payable to such Agent or such Lender shall
be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes, including in respect
of any payments under this Section 4.10) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are paid by a Loan Party in
respect of a payment under this Agreement, as promptly as practicable thereafter
such Loan Party shall send to the Administrative Agent for its own account or
for the account of the

 

57



--------------------------------------------------------------------------------

relevant Agent or Lender, as the case may be, a certified copy of an original
official receipt received by such Loan Party showing payment thereof. If the
relevant Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agents and the Lenders for any incremental taxes, interest
and penalties that may become payable by any Agent or any Lender as a result of
any such failure.

(d) Each Lender (or each Transferee) that is a “United States person” as defined
in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, (x) in the case of a Participant, solely to the Lender
from which the related participation shall have been purchased and (y) in the
case of an Assignee under an assignment to an affiliate of a Lender or an
Approved Fund of a Lender that is made pursuant to Section 11.6(c), the
assigning Lender) two originals of U.S. Internal Revenue Service Form W-9, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Lender. Each Lender (or each Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, (x) in the case of a Participant, solely to the Lender from which the
related participation shall have been purchased and (y) in the case of an
Assignee under an assignment to an affiliate of a Lender or an Approved Fund of
a Lender that is made pursuant to Section 11.6(c), the assigning Lender) two
originals of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by such Lender on or before the date it becomes a
party to this Agreement (or, (x) in the case of any Participant, on or before
the date such Participant purchases the related participation and (y) in the
case of an Assignee, on or before the date such Assignee becomes a party to this
Agreement). In addition, each Lender (or Participant or Assignee, as applicable)
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender, or upon written request of the
Borrower or any Agent. Each Lender shall promptly notify the Borrower at any
time it determines that it is no longer legally able to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Lender shall not be required to deliver any
form pursuant to this paragraph that such Lender is not legally able to deliver.

(e) A Lender (or a Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested in writing by the Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s

 

58



--------------------------------------------------------------------------------

judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of or credit against any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(g) Notwithstanding anything to the contrary in this Section 4.10, if the
Internal Revenue Service determines that the Agent or any Lender is a conduit
entity participating in a conduit financing arrangement as defined in
Section 7701(1) of the Code and the regulations thereunder and the Borrower was
not a participant to such arrangement (other than as a Borrower under this
Agreement) (a “Conduit Financing Arrangement”), then (i) the Borrower shall have
no obligation to pay additional amounts or indemnify the Agent or Lender for any
Taxes with respect to any payments hereunder to the extent that the amount of
such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and
(ii) such Agent or Lender shall indemnify the Borrowers in full for any and all
taxes for which the Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that such
Borrower (A) promptly forward to the indemnitor an official receipt of such
documentation satisfactorily evidencing such payment, (B) contest such tax upon
the reasonable request of the indemnitor and at such indemnitor’s cost and
(C) pay such indemnitor within thirty (30) days any refund of such taxes
(including interest thereon). Each Agent or Lender represents that it is not
participating in a Conduit Financing Arrangement.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of,

 

59



--------------------------------------------------------------------------------

or a conversion from, Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any other default by the Borrower in
the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution or entity shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 4.11 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution or entity shall be an Eligible Assignee, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that, except in the case of clause (c) hereof, the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, (ix) any such

 

60



--------------------------------------------------------------------------------

replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender, and (x) in the case of a Non-Consenting Lender, the replacement
financial institution or entity shall consent at the time of such assignment to
each matter in respect of which the replaced Lender was a Non-Consenting Lender.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
E-1, E-2 or E-3, respectively, with appropriate insertions as to date and
principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If

 

61



--------------------------------------------------------------------------------

any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of (i) the Borrower and its consolidated Subsidiaries as at June 27, 2010 and
(ii) the Target and its Subsidiaries as at July 4, 2010 (including the notes
thereto) and the unaudited pro forma consolidated income statements for the
twelve month period ending as at such date (the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender,
have been prepared giving effect (as if such events had occurred on such date)
to (i) the consummation of the Acquisition and the Refinancing, (ii) the Loans
to be made under this Agreement on the Closing Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Financial Statements have been prepared in good faith
based on the assumptions set forth therein, which the Borrower believed to be
reasonable assumptions at the time such Pro Forma Financial Statements were
prepared, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at and for each of the dates and periods set forth above, assuming that the
events specified in the preceding sentence had actually occurred at such date.

(b) (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than the Target and its Subsidiaries) for each of the 2007,
2008 and 2009 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for such fiscal years. (ii) The
unaudited consolidated balance sheets and related statements of income and cash
flows of the Borrower and its Subsidiaries (other than the Target and its
Subsidiaries) for the fiscal quarters ending December 29, 2009, March 28, 2010
and June 27, 2010 and for each fiscal quarter ended after the second fiscal
quarter of 2010 and at least forty-five (45) days prior to the Closing Date,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the period then ended
(subject to normal year-end audit adjustments and the absence of footnotes).
(iii) All such financial statements delivered pursuant to clauses (b)(i) and
(b)(ii) above, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except, with respect to clause (b)(i), as approved by the
aforementioned firm of accountants and disclosed therein, with respect to clause
(b)(ii), as disclosed therein).

 

62



--------------------------------------------------------------------------------

 

(c) (i) The audited consolidated balance sheets of the Target and its
Subsidiaries for the 2007, 2008 and 2009 fiscal years, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, to the best knowledge of the Borrower, present fairly in all
material respects the consolidated financial condition of the Target and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for such fiscal years. (ii) The unaudited
consolidated balance sheets and related statements of income and cash flows of
the Target and its Subsidiaries for the fiscal quarters ending April 4, 2010 and
July 4, 2010 and for each fiscal quarter ended after the second fiscal quarter
of 2010 and at least forty-five (45) days prior the Closing Date, to the best
knowledge of the Borrower, present fairly in all material respects the
consolidated financial condition of the Target and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the period then ended (subject to normal year-end audit adjustments
and the absence of footnotes). (iii) All such financial statements delivered
pursuant to clauses (c)(i) and (c)(ii) above, including the related schedules
and notes thereto, to the best knowledge of the Borrower, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except, with respect to clause (c)(i), as approved by the aforementioned firm
of accountants and disclosed therein and, with respect to clause (c)(ii) as
disclosed therein).

(d) The most recent financial statements referred to in clause (b)(i) disclose
in accordance with GAAP or other applicable accounting standards all material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives.

5.2 No Change. Since July 4, 2010, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member that is not
a Loan Party) or clauses (b) through (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the

 

63



--------------------------------------------------------------------------------

case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 5.4, which consents, authorizations, filings and
notices have been, or will be, obtained or made and are in full force and effect
on or before the Closing Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 5.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of any Group Member and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and the Permitted Liens), except for any violation set forth
in clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Each Group Member has title in fee simple (or
local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license of, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 8.3. As of the
date hereof, no condemnation has been commenced or, to the Borrower’s knowledge,
is contemplated with

 

64



--------------------------------------------------------------------------------

respect to all or any portion of any real property a Group Member has an
interest in or for the relocation of roadways providing access to such property.

5.9 Intellectual Property. All Intellectual Property owned by the Group Members
is owned free and clear of all Liens (other than (i) as permitted by
Section 8.3, (ii) licenses listed on Schedule 5.9, (iii) other licenses granted
in the ordinary course of business (including in connection with the sale or
provision by Group Members of products or services), (iv) the security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (v) licenses under which a Group
Member is the licensor in existence as of the date hereof (including in
connection with the sale or provision by a Group Member of products or services)
and (vi) licenses to other Group Members). Except as could not reasonably be
expected to have a Material Adverse Effect, to the knowledge of any Loan Party:
(a) the conduct of, and the use of Intellectual Property in, the business of the
Group Members (including the products and services of the Group Members) does
not infringe, misappropriate, or otherwise violate the Intellectual Property
rights of any other Person; (b) in the last two (2) years, there has been no
such claim asserted in writing (including in the form of offers or invitations
to obtain a license) asserted or, to the knowledge of any Loan Party, threatened
against any Group Member; (c) there is no valid basis for a claim of
infringement, misappropriation, or other violation of Intellectual Property
rights against any Group Member; (d) no Person is infringing, misappropriating,
or otherwise violating any Intellectual Property of any Group Member, and there
has been no such claim asserted or threatened against any third party by any
Group Member, or to the knowledge of any Loan Party, any other Person; (e) no
Software included in the Collateral is subject to the terms of any “open source”
or other similar license that provides for any source code of such Software to
be disclosed, licensed, publicly distributed, or dedicated to the public; and
(f) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed by it and all such
tax returns are true, correct, and complete in all material respects; each Loan
Party has paid all federal, state and other material taxes and any assessments
made against it or any of its property by any Governmental Authority (other than
any which are not yet due or the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party); no tax Lien has been filed (other than for taxes not yet due or the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party) and, no Loan
Party is aware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a

 

65



--------------------------------------------------------------------------------

statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where such “accumulated funding deficiency” or failure
could not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred, and no Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $25,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

5.15 Subsidiaries. (a) Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, Schedule 5.15 sets
forth (i) the name and jurisdiction of formation or incorporation of each Group
Member and, as to each such Group Member (other than the Borrower), states the
authorized and issued capitalization of such Group Member, the beneficial and
record owners thereof and the percentage of each class of Capital Stock owned by
any Loan Party and (ii) each Immaterial Subsidiary as of the Closing Date,
(b) except as disclosed to the Administrative Agent by the Borrower in writing
from time to time after the Closing Date, there are no outstanding
subscriptions, options, warrants, calls,

 

66



--------------------------------------------------------------------------------

rights or other agreements or commitments (other than stock options granted to
employees, independent contractors or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any Group Member (other
than the Borrower), except as created by the Loan Documents or as permitted
hereby, and (c) as of the date hereof, each Domestic Subsidiary that is not a
Subsidiary Guarantor is an Immaterial Subsidiary. Except as listed on Schedule
5.15, as of the Closing Date, no Group Member owns any interests in any joint
venture, partnership or similar arrangements with any Person.

5.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and the Refinancing and to pay related fees and
expenses. The proceeds of the Revolving Loans shall be used on the Closing Date
(a) to finance a portion of the Acquisition and the Refinancing and to pay
related fees and expenses and (b) for general corporate purposes of the Borrower
and its Subsidiaries. After the Closing Date, the proceeds of the Revolving
Loans shall be used, together with the proceeds of the Swingline Loans and the
Letters of Credit, for general corporate purposes of the Borrower and its
Subsidiaries.

5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;

(b) no Group Member has received any written notice of violation, nor has
knowledge of any alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member, nor does the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party with respect to the Properties or the business operated by any Group
Member, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the business operated by any Group Member;

 

67



--------------------------------------------------------------------------------

 

(e) there has been no release or threat of release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the business operated by any Group Member, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five (5) years been in compliance, with all applicable
Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18 Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made after giving effect to any supplements thereto; provided, however,
that (a) with respect to the projections, other pro forma financial information
and information of a general economic or industry-specific nature contained in
the materials referenced above, the Borrower represents only that the same were
prepared in good faith and are based upon assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount and (b) on or prior to the Merger Closing Date, the
representations and warranties in this Section 5.18 with respect to the Target,
its Subsidiaries and their business shall only be made to the best knowledge of
the Borrower.

5.19 Security Documents. (a) The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution, will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement and each Foreign Pledge Agreement, when stock
or interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers endorsing the Pledged Equity
Interest and executed by the owner of such shares or interests are delivered to
the Collateral Agent) or such other actions specified in each Foreign Pledge
Agreement are taken, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document (other than
deposit accounts), when financing statements and other filings specified on
Schedule 5.19 in appropriate form are filed in the offices specified on Schedule
5.19, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the

 

68



--------------------------------------------------------------------------------

Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3). In the case of Collateral that consists
of deposit accounts, when a Control Agreement is executed and delivered by all
parties thereto with respect to such accounts, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person except as provided under the applicable Control
Agreement with respect to the financial institution party thereto.

(b) Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 8.3). Schedule 5.19(b) lists, as of the Closing Date, each
parcel of owned real property located in the United States and held by the
Borrower or any of its Subsidiaries that has a value, in the reasonable opinion
of the Borrower, in excess of $10,000,000.

5.20 Solvency. The Borrower and the other Loan Parties (on a consolidated
basis), after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

5.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect to any of the foregoing.

5.23 Anti-Terrorism Laws. (a) No Loan Party, or, to the knowledge of any Loan
Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

69



--------------------------------------------------------------------------------

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Guarantee and Collateral
Agreement and each other Security Document required to be delivered on the
Closing Date, executed and delivered by the Borrower and each other Loan Party
that is a party thereto, (iii) an Acknowledgment and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Pledged Company, if any, that is not a Loan Party, (iv) the Intercompany
Note, executed and delivered by each Loan Party, (v) a perfection certificate in
customary form and substance and (vi) a Note issued in the name of Morgan
Stanley Senior Funding, Inc. and any Notes requested by any other Lender. For
the avoidance of doubt, it is understood and agreed that the Target and its
Subsidiaries shall not be required to become Subsidiary Guarantors on the
Closing Date but shall be required to do so on the Merger Closing Date in
accordance with Section 7.14.

(b) Transactions. The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:

 

70



--------------------------------------------------------------------------------

 

(i) The Offer shall be consummated (x) concurrently with the initial funding of
the Facilities, (y) in compliance with law in all material respects and (z) in
accordance with the Acquisition Documentation in all material respects. The
Acquisition Agreement shall be in full force and effect and the Acquisition
Agreement and the schedules and exhibits thereto shall be reasonably
satisfactory to the Lead Arranger (it being agreed that the Acquisition
Agreement in effect on October 2, 2010 at 9:49 a.m., New York time, is
satisfactory) and no provision thereof shall have been amended, waived or
otherwise modified (including by any consent granted thereunder) or supplemented
(including any change in purchase price or structure of the Acquisition) in any
manner that is materially adverse to the Lenders or the Lead Arranger without
the prior written consent of the Lead Arranger and the Administrative Agent
(which approval shall not be unreasonably withheld, delayed or conditioned). The
Administrative Agent shall have received copies of each of the Acquisition
Documentation, including any amendments, supplements or modifications with
respect to any of the foregoing. Immediately following consummation of the
Offer, the Borrower shall either (A) (i) acquire a sufficient number of shares
pursuant to the Offer such that, upon exercise of the Top-Up Option (as defined
in the Acquisition Agreement) in accordance with the Acquisition, the Borrower
owns at least 90% of the Capital Stock of the Target or (B) (i) own no less than
49.9% of the Capital Stock of the Target, (ii) have proxies to vote additional
voting Capital Stock of the Target in favor of the Merger such that the Borrower
will be able to vote a majority of the outstanding voting Capital Stock of the
Target in favor of the Merger and (iii) have the power to appoint a majority of
the board of directors of the Target;

(ii) The Borrower shall have furnished to the Administrative Agent reasonably
detailed calculations of the Blocked Amount as of the Closing Date (after giving
effect to the consummation of the Offer and the payments to be made in
connection therewith) and shall certify that the Revolving Commitment (after the
reductions thereto on the Closing Date) and cash on hand of the Borrower, the
Target and their respective Subsidiaries shall equal or exceed the Blocked
Amount; and

(iii) The Administrative Agent shall have received or shall concurrently receive
reasonably satisfactory evidence that (x) the Existing Facilities shall have
been terminated and all amounts thereunder shall have been paid in full and all
Liens in connection therewith shall have been discharged (or reasonably
satisfactory arrangements shall have been made for the termination of all Liens
granted in connection therewith); and (y) that no Group Members (excluding the
Target and its Subsidiaries) shall have any Indebtedness or preferred
Disqualified Capital Stock outstanding other than pursuant to the Loan Documents
or Indebtedness permitted pursuant to Section 8.2(b), 8.2(c), 8.2(d). 8.2(e),
8.2(g), 8.2(h), 8.2(l), 8.2(m) or 8.2(n) or other Indebtedness in an aggregate
principal amount not to exceed $5,000,000.

(c) Pro Forma Financial Statements; Financial Statements. The Lead Arranger
shall have received (i) the Pro Forma Financial Statements and (ii) the pro
forma

 

71



--------------------------------------------------------------------------------

forecasts of the financial performance of the Borrower and its Subsidiaries,
(x) on an annual basis, through the Term Loan Maturity Date and (y) on a
quarterly basis, through the first year following the Closing Date. The Lead
Arranger has received the other financial statements described in Section 5.1
(it being agreed that (i) the financial statements of the Borrower and the
Target for each of the 2007, 2008 and 2009 fiscal years, (ii) the financial
statements of the Borrower for the fiscal quarters ending December 27,
2009, March 28, 2010 and June 27, 2010 and (iii) the financial statements of the
Target for the fiscal quarters ending April 4, 2010 and July 4, 2010 are
satisfactory).

(d) Approvals. All necessary material governmental, shareholder and third party
consents and approvals required to be obtained pursuant to the Acquisition
Agreement shall have been obtained and be effective and all applicable waiting
periods shall have expired without any adverse action being taken by any
Governmental Authority.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
and the Target and its Domestic Subsidiaries are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties and the Target and its
Subsidiaries except for Liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the Target shall
terminate and cause the release of all Liens on the Target’s assets granted in
favor of Wells Fargo, N.A. in connection with the Target’s standby letters of
credit for its corporate headquarters and its voluntary disability insurance
policy other than cash collateral in a customary amount).

(f) Fees. The Lenders, the Lead Arranger and the Agents shall have received all
fees required to be paid and all accrued reasonable, documented out-of-pocket
expenses required hereunder to be paid and for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) in
respect of the Transactions, on or before the Closing Date. All such amounts
will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(h) Legal Opinions. The Administrative Agent shall have received (i) the legal
opinion of O’Melveny & Myers LLP counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-1 and (ii) the legal opinion of Baker &
Daniels LLP, Indiana counsel to the Borrower and its Subsidiaries, substantially
in the form of Exhibit G-2. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require that are customary for transactions
of this kind.

 

72



--------------------------------------------------------------------------------

 

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, but excluding any Intellectual Property
Security Agreement) required by the Security Documents or under law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J, executed as of the Closing Date
by the chief financial officer of the Borrower.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(m) Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

(n) Closing Date Material Adverse Effect. Since July 4, 2010, there has been no
development or event that has had or could reasonably be expected to have a
Closing Date Material Adverse Effect.

(o) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a) and (b), 5.4, 5.5,
5.11, 5.14, 5.15(c), 5.19 and 5.20 shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date).

(p) Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by the Target in the Acquisition Agreement
that are material to the interests of the Lenders shall be true and correct as
of such date as if made on and as of such date, but solely to the extent the
Borrower or MergerSub has the right (without regard to any notice requirement)
to terminate its obligations under the Acquisition Agreement (or would be
permitted to decline to consummate the Offer or the Merger) as a result of a
breach or inaccuracy of any such representation or warranty in the Acquisition
Agreement.

 

73



--------------------------------------------------------------------------------

 

(q) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for such extension of credit in accordance with this
Agreement.

Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the extensions of credit under this Agreement on the
Closing Date but shall instead be required to be delivered (or taken) after the
Closing Date in accordance with the requirements of Section 7.10, except that
(A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements and (B) with respect to
perfection of security interests in Stock Certificates (other than Stock
Certificates of the Target or any of its Subsidiaries), the Borrower shall be
obligated to use commercially reasonable efforts to deliver to the Collateral
Agent Stock Certificates together with undated stock powers in blank.

6.2 Conditions to Each Extension of Credit After the Closing Date. The agreement
of each Lender to make any extension of credit requested to be made by it on any
date after the Closing Date is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(d) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

74



--------------------------------------------------------------------------------

 

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days (or such
other time period as specified in the SEC’s rules and regulations with respect
to non-accelerated filers for the filing of annual reports on Form 10-K) after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income or
operations, stockholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event on the date forty-five (45) days (or
such other time period as specified in the SEC’s rules and regulations with
respect to non-accelerated filers for the filing of annual reports on Form 10-Q)
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, stockholders’ equity
(to the extent required on Form 10-Q) and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operation, stockholders’ equity and
cash flows of the Borrower in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 5.9; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party

 

75



--------------------------------------------------------------------------------

website or whether sponsored by the Administrative Agent); provided that, (x) to
the extent the Administrative Agent or any Lender so requests, the Borrower
shall deliver paper copies of such documents to the Administrative Agent or such
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (as applicable) and each Lender (or, in the case of clause (i),
to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a report of independent registered public accounting firm
reporting on such financial statements stating that in making the examination
necessary in connection therewith, no knowledge was obtained of any Default or
Event of Default, except as specified in such report (which report may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in the Collateral which was theretofore unregistered and becomes the
subject of a federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Closing
Date), promptly deliver to the Administrative Agent and the Collateral Agent an
agreement evidencing the security interest created in such Intellectual Property
suitable for recordation in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, and undertake
the filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property and (iii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Margins and
Commitment Fee Rate;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year shown on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income

 

76



--------------------------------------------------------------------------------

and a description of the underlying assumptions applicable thereto and projected
covenant compliance levels) (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared;

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within five (5) Business
Days, after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of the Borrower or any Subsidiary thereof;

(f) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit; and

(g) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as any Lender may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.

7.3 Payment of Taxes. Pay all federal, state and other material taxes,
assessments, fees or other charges imposed on it or any of its property by any
Governmental Authority before they become delinquent, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to

 

77



--------------------------------------------------------------------------------

have a Material Adverse Effect; and (b) comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, ERISA and the Code) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and obsolescence excepted and (b) maintain insurance with financially
sound and reputable insurance companies (i) on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (ii) required pursuant to the Security Documents. The Borrower will
furnish to the Administrative Agent, upon request, information in reasonable
detail as to the insurance so maintained.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants (provided that
the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided that unless an Event of Default has occurred or is continuing, only one
(1) such visit in any calendar year shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member or more and not covered by insurance
exceeds $15,000,000, (ii) in which injunctive or similar relief is sought and
which could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof: (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make

 

78



--------------------------------------------------------------------------------

any required contribution to any Single Employer Plan or Multiemployer Plan, the
creation of any Lien against the Borrower or any Commonly Controlled Entity in
favor of the PBGC or a Single Employer Plan or Multiemployer Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8 Environmental Laws. (a) Comply with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

7.9 Interest Rate Protection. In the case of the Borrower, within ninety
(90) days after the Closing Date (or such later date as the Administrative Agent
may agree), enter into, and thereafter maintain, Hedge Agreements to the extent
necessary to provide that at least 30% of the aggregate principal amount of the
Term Loans is subject to either a fixed interest rate or interest rate
protection for a period of not less than three (3) years, which Hedge Agreements
shall have terms and conditions reasonably satisfactory to the Administrative
Agent; provided that, the Borrower shall no longer be required to maintain such
Hedge Agreements to the extent the Consolidated Leverage Ratio for the period of
four (4) fiscal quarters most recently completed for which financial statements
were required to have been delivered pursuant to Section 7.1 is less than or
equal to 1.50:1.00.

7.10 Post-Closing; Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c), (d) or (e) below, (y) property acquired by any
Immaterial Subsidiary or any Foreign Subsidiary and (z) property that is not
required to become subject to Liens in favor of the Collateral Agent pursuant to
the Loan Documents) that has an individual fair market value (as determined in
good faith by the Borrower) in excess of $1,000,000 as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (i) execute and deliver to the Collateral Agent such amendments to the
applicable Security

 

79



--------------------------------------------------------------------------------

Document or such other documents as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property, (ii) take all actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the applicable Security Document or by law
and, in the case of Intellectual Property (other than pursuant to clause
(f) below), the recordation of an agreement evidencing the security interest
created in such Intellectual Property suitable for recordation in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be requested by the Collateral Agent, and
(iii) if reasonably requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 8.3(g) and (y) real property acquired
by any Immaterial Subsidiary or Foreign Subsidiary), promptly (i) execute and
deliver a first priority Mortgage subject to Liens permitted under Section 8.3
hereof, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property, (ii) if requested by the Collateral Agent,
provide the Secured Parties with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably acceptable to
the Collateral Agent, provided that in jurisdictions that impose mortgage
recording taxes, the Security Documents shall not secure indebtedness in an
amount exceeding 120% of the fair market value of the Mortgaged Property, as
reasonably determined in good faith by the Loan Parties and reasonably
acceptable to Collateral Agent), as well as a current ALTA survey thereof,
together with a surveyor’s certificate and (y) any consents or estoppels deemed
necessary or reasonably advisable by the Collateral Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) if requested by the Collateral
Agent, deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent and (iv) deliver to
the Administrative Agent a certificate executed by a Responsible Officer of the
Borrower certifying as to whether or not such Mortgage will encumber improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, and, if so, confirming that such insurance has been
obtained, which certificate shall be in a form and substance reasonably
satisfactory to the Borrower.

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary or an
Immaterial Subsidiary) created or acquired after the Closing Date by any Group
Member (except that, for the purposes of this paragraph (c), the term Subsidiary
shall include any existing Subsidiary that ceases to be a Foreign Subsidiary or
an Immaterial Subsidiary), promptly (i) execute and deliver to the Collateral
Agent such Security Documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Collateral Agent, for the benefit

 

80



--------------------------------------------------------------------------------

of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Group Member,
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (A) to become a party to the applicable Security Documents, (B) to
take such actions necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected first priority security interest
(subject to Liens permitted by Section 8.3 hereof) in all or substantially all,
or any portion of the property of such new Subsidiary that is required to become
subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as the Administrative Agent
shall determine, in its reasonable discretion, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Collateral Agent and (C) to deliver to the Collateral Agent a certificate of
such Subsidiary, substantially in the form of Exhibit F, with appropriate
insertions and attachments, and (iv) if requested by the Collateral Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent.

(d) (i) Within ninety (90) days after the Closing Date or, in the case of the
Target and its Subsidiaries, within ninety (90) days after the Merger Closing
Date, the Collateral Agent shall have received executed copies of all documents
necessary or desirable to perfect the Collateral Agent’s Liens on the Capital
Stock of any “first-tier” Foreign Subsidiary granted pursuant to the Guarantee
and Collateral Agreement and each Foreign Pledge Agreement pursuant to the law
of such Foreign Subsidiary’s jurisdiction of formation (excluding any Immaterial
Subsidiary or Foreign Subsidiary excluded pursuant to Section 7.10(g)); provided
that, in no event shall more than 65% of the voting Capital Stock of any such
Foreign Subsidiary be required to be pledged pursuant to this
Section 7.10(d)(i).

(ii) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Closing Date (other than any new Foreign Subsidiary that is an
Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to
Section 7.10(g)) by any Group Member (other than by any Group Member that is a
Foreign Subsidiary), promptly (A) execute and deliver to the Collateral Agent
such Security Documents as the Collateral Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Group Member (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged), (B) deliver to the Collateral
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, as the case may be, and take such other action as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the Collateral Agent’s security interest therein, and (C) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent.

(e) Within ninety (90) days after the Closing Date or, in the case of the Target
and its Subsidiaries, within ninety (90) days after the Merger Closing Date, the
Administrative

 

81



--------------------------------------------------------------------------------

Agent shall have received executed Control Agreements with respect to each
deposit or bank account of each Loan Party in each jurisdiction where such
Control Agreements are required to perfect a security interest in deposit or
bank accounts maintained at such bank and in each other jurisdiction where such
arrangements are available as a method by which to control the disposition or
direction of funds in such deposit or bank account upon the occurrence and
during the continuance of an Event of Default, subject to any exceptions set
forth in the Guarantee and Collateral Agreement.

(f) Within ninety (90) days after the Closing Date or, in the case of the Target
and its Subsidiaries, within ninety (90) days after the Merger Closing Date, the
Administrative Agent shall have received executed Intellectual Property Security
Agreements, and within thirty (30) days thereafter, evidence of recordation of
the Intellectual Property Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be requested by the Collateral Agent.

(g) Notwithstanding anything to the contrary in this Section 7.10, paragraphs
(a), (b), (c), (d), (e) and (f) of this Section 7.10 shall not apply to (i) any
property, new Subsidiary or new Foreign Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent has reasonably
determined that (A) the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein, (B) under the law of such Foreign Subsidiary’s jurisdiction of
formation, it is unlikely that the Collateral Agent would have the ability to
enforce such security interest if granted or (C) such security interest would
violate any applicable law; or (ii) any property which is otherwise excluded or
excepted under the Guarantee and Collateral Agreement or any corresponding
section of any Foreign Security Document.

(h) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.1(i) or (j) have not been taken on or prior to the
Closing Date as permitted by Section 6.1, then the Borrower shall cause all such
actions to be taken as promptly as practicable after the Closing Date; provided
that, in any event, such actions shall be required to be completed within ninety
(90) days after the Closing Date, in each case as such dates may be extended
(with respect to a given action or actions) at the sole discretion of the
Administrative Agent.

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the reasonable exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will

 

82



--------------------------------------------------------------------------------

execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Secured Party may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

7.12 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Swingline Loans and the Letters of Credit, solely as
set forth in the recitals to this Agreement.

7.14 Merger. (a) Consummate the Merger in accordance with the terms and
conditions of the Acquisition Documentation and applicable law in all material
respects as promptly as practicable and in any event on or prior to the earlier
to occur of (i) the fifth Business Day after the Borrower and MergerSub own one
Share more than 90% of the Shares of the Target then outstanding and (ii) the
Term Commitment Termination Date.

(b) On the Merger Closing Date, cause the Target and each of its Subsidiaries
(other than a Foreign Subsidiary or an Immaterial Subsidiary) to take all
actions (i) required pursuant to Section 7.10(b) and (c), including, without
limitation, all actions that the Collateral Agent deem necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in 100% of the Capital
Stock of the Target and each of its Domestic Subsidiaries that is owned by the
Target free and clear of Liens (other than Liens granted pursuant to the
Security Documents) and (ii) necessary to cause all of the Capital Stock of the
Target to cease to constitute Margin Stock.

(c) Within two (2) Business Days following the Merger Closing Date, the Borrower
shall repay any loans permitted by Section 8.2(n), so long as no Default or
Event of Default has occurred and is continuing.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Subsidiaries to:

8.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four (4) consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter ending on or about the following dates:

 

83



--------------------------------------------------------------------------------

 

Fiscal Quarter

   Consolidated
Leverage Ratio

March 31, 2011

   2.75 to 1.00

June 30, 2011

   2.75 to 1.00

September 30, 2011

   2.75 to 1.00

December 31, 2011

   2.50 to 1.00

March 31, 2012

   2.50 to 1.00

June 30, 2012

   2.50 to 1.00

September 30, 2012

   2.50 to 1.00

December 31, 2012

   2.25 to 1.00

March 31, 2013

   2.25 to 1.00

June 30, 2013

   2.25 to 1.00

September 30, 2013

   2.25 to 1.00

December 31, 2013

   2.00 to 1.00

March 31, 2014

   2.00 to 1.00

June 30, 2014

   2.00 to 1.00

September 30, 2014

   2.00 to 1.00

December 31, 2014

   1.75 to 1.00

March 31, 2015

   1.75 to 1.00

June 30, 2015

   1.75 to 1.00

September 30, 2015

   1.75 to 1.00

December 31, 2015

   1.50 to 1.00

March 31, 2016

   1.50 to 1.00

June 30, 2016

   1.50 to 1.00

September 30, 2016

   1.50 to 1.00

December 31, 2016

   1.50 to 1.00

March 31, 2017

   1.50 to 1.00

June 30, 2017

   1.50 to 1.00

September 30, 2017

   1.50 to 1.00

December 31, 2017

   1.50 to 1.00

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four (4) consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than 2.00
to 1.00.

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided, that, in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note;

 

84



--------------------------------------------------------------------------------

 

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of the Borrower, any Subsidiary
Guarantor and, subject to Section 8.7(g), of any Group Member that is not a Loan
Party and (ii) any Group Member that is not a Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and any other Group Member;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g) in
an aggregate principal amount not to exceed $35,000,000 at any one time
outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) after the Merger Closing Date, Indebtedness of a Person existing at the time
such Person became a Subsidiary of any Loan Party (such Person, an “Acquired
Person”), together with all Indebtedness assumed by the Borrower or any of its
Subsidiaries in connection with any acquisition permitted under Section 8.7, but
only to the extent that (i) such Indebtedness was not created or incurred in
contemplation of such Person becoming a Subsidiary of such Loan Party or such
acquisition, (ii) any Liens securing such Indebtedness attach only to the assets
of the Acquired Person and (iii) the aggregate principal amount of such
Indebtedness does not exceed $75,000,000 at any one time outstanding;

(j) Earn-Out Obligations;

(k) after the Merger Closing Date, Junior Indebtedness of the Borrower or any of
its Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $75,000,000 at any one time outstanding; provided
that, (i) after giving pro forma effect to the incurrence of such Indebtedness,
the Borrower shall be in compliance with each of the covenants set forth in
Section 8.1 as of the date of the most recent financial statements delivered
pursuant to Section 7.1(a) or (b) and (ii) no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight

 

85



--------------------------------------------------------------------------------

overdrafts) drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within ten
(10) Business Days of incurrence;

(m) Indebtedness of the Borrower or any Subsidiary that may be deemed to exist
in connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;

(n) Indebtedness of the Borrower owed to the Target so long as (i) the terms of
such loan are as described in Section 7.20 of the Acquisition Agreement as in
effect on the date hereof, (ii) no Default or Event of Default has occurred and
is continuing and (iii) the Administrative Agent has reviewed and is reasonably
satisfied with the subordination terms of such loan;

(o) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.1(h);

(p) Indebtedness of Foreign Subsidiaries in an aggregate principal amount (for
all Foreign Subsidiaries) not to exceed $35,000,000 at any time outstanding; and

(q) other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not in excess
of $25,000,000 at any time outstanding.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not yet
delinquent or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

 

86



--------------------------------------------------------------------------------

 

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions thereof; provided that no such Lien is spread to cover
any additional property after the Closing Date and the Indebtedness secured
thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents or any other Loan Document;

(i) Liens approved by Collateral Agent appearing on Schedule B to the policies
of title insurance being issued in connection with the Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) licenses, leases or subleases granted to third parties or Group Members in
accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, individually or in the aggregate, do not
materially detract from the value of the Collateral or materially interfere with
the ordinary course of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(i);

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; and (ii) in favor of a banking institution
arising as a matter of

 

87



--------------------------------------------------------------------------------

law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry;

(p) Liens securing Second Lien Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 8.2(k); provided that (i) such Lien is junior in
priority to any Lien securing the Obligations on a “subordinated” basis and
(ii) such Lien does not extend to any asset of any Group Member that is not also
subject to a Lien securing the Obligations;

(q) Liens on Margin Stock owned by the Borrower or MergerSub;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods

(s) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(t) Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2; provided, that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$75,000,000 at any one time; and

(u) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
(as to the Borrower and all Subsidiaries) $25,000,000 at any one time.

8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g), with or into any
other Group Member;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;

(c) any Subsidiary that is not a Loan Party may (i) merge or consolidate with or
into any Subsidiary that is not a Loan Party or (ii) dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a
Loan Party;

(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

 

88



--------------------------------------------------------------------------------

 

(e) any Immaterial Subsidiary may liquidate or dissolve voluntarily; and

(f) transactions permitted under Section 8.5 shall be permitted.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;

(b) the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c) Dispositions permitted by Section 8.4(a), (b), (c), (d) and (e);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if any Subsidiary is not a Loan Party, to any other
Group Member;

(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to third parties in accordance with any applicable terms of
the Security Documents and in the ordinary course of business which, in the
aggregate, do not materially detract from the value any Collateral or materially
interfere with the ordinary conduct of the business of the Loan Parties or any
of their Subsidiaries;

(h) (x) the Disposition of other property having a fair market value not to
exceed the greater of (A) 25% of the Consolidated Total Assets of the Borrower
in the aggregate for any fiscal year of the Borrower or (B) $10,000,000 in any
fiscal year of the Borrower; provided that at least 75% of the consideration
received in connection therewith consists of cash or Cash Equivalents and
(y) the Disposition of property or assets as a result of a Recovery Event;

(i) the Disposition of Margin Stock owned by the Borrower or MergerSub for cash
at not less than its fair market value provided that the proceeds thereof shall
be held by the borrower in cash or Cash Equivalents;

(j) (x) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law and (y) compensatory issuances
or grants of Capital Stock of the Borrower approved by the Borrower’s board of
directors, any committee thereof or any designee of either to employees,
officer, directors or consultants made pursuant to

 

89



--------------------------------------------------------------------------------

equity-based compensation plans or arrangements that have been approved by the
shareholders of the Borrower;

(k) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(l) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower or any Subsidiary, taken as a whole;

(m) one-time Dispositions of the properties currently located at, or comprising,
the Borrower’s Broomfield, Colorado facility for fair market value, not to
exceed $5,000,000 in the aggregate for all such Dispositions; and

(n) Dispositions of real property owned in fee by the Borrower and its
Subsidiaries for fair market value not to exceed $15,000,000 in the aggregate
for all such Dispositions from the Closing Date.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, or make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
principal of Subordinated Indebtedness, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments (i) to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary, or (ii) for so long as such Subsidiary is a member of a group filing
a consolidated, combined or unitary return with the Borrower, to the Borrower
and any other holder of direct equity interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;

(b) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

 

90



--------------------------------------------------------------------------------

 

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(e) (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of any Group Member upon the
death, disability or termination of employment or services of such individual,
and (ii) the Borrower may purchase, redeem or otherwise acquire any Capital
Stock from the employees, officers, directors and consultants of any Group
Member by net exercise, net withholding or otherwise, pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided, that the aggregate amount of payments under this clause
(e) shall not exceed $2,500,000 in any fiscal year and $5,000,000 during the
term of this Agreement plus, in each case, any proceeds received by the Borrower
after the date hereof in connection with the issuance of Capital Stock that are
used for the purposes described in this clause (e); and

(f) after the Merger Closing Date, so long as (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (y) after
giving pro forma effect to the payment of such Restricted Payment, the Borrower
shall be in pro forma compliance with each of the covenants set forth in
Section 8.1 as of the date of the most recent financial statements delivered
pursuant to Section 7.1(a) and (b) and (z) the Borrower shall have delivered to
the Administrative Agent a certificate evidencing compliance with clauses
(x) and (y), the Borrower may make Restricted Payments; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (f) shall
not exceed $75,000,000 during the term of this Agreement.

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and

 

91



--------------------------------------------------------------------------------

similar expenses) in an aggregate amount for all Group Members not to exceed
$5,000,000 at any time outstanding;

(e) the Acquisition;

(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by the Intercompany Note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary and Investments resulting
from mergers with or sales of assets to any such Subsidiary) in an amount
(valued at cost) not to exceed $75,000,000 at any time outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(i) after the Closing Date, Investments by any Loan Party in connection with
Permitted Acquisitions;

(j) Investments consisting of Hedge Agreements permitted by Section 8.11;

(k) Investments existing as of the Closing Date and set forth in Schedule 8.7
and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5; and

(n) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost, if applicable) not to exceed $50,000,000 at any time
outstanding.

Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall own any Margin Stock; provided that, prior to the Merger
Closing Date, the Borrower and MergerSub shall be permitted to own Shares of the
Target that constitute Margin Stock.

 

92



--------------------------------------------------------------------------------

 

8.8 Optional Payments and Modifications of Certain Debt Instruments.
(a) (i) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Financing except as permitted by
Section 8.6(f), (ii) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Financing (other than any amendment that is not materially
adverse to the Lenders and in any event any such amendment, modification, waiver
or other change that (x) in the case of any Junior Indebtedness (other than
Second Lien Indebtedness), (A) would extend the maturity or reduce the amount of
any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (B) does not involve the payment of a consent
fee and (y) in the case of any Second Lien Indebtedness, is permitted pursuant
to the applicable intercreditor agreement), (iii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Qualified Capital Stock that would
cause such Qualified Capital Stock to become Disqualified Capital Stock; or
(iv) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents and Second Lien Indebtedness and in each case any
Permitted Refinancing thereof) as “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) for the purposes of any Junior Financing Documentation.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except (a) transactions between or among Loan Parties
or between or among Group Members that are not Loan Parties; (b) loans or
advances to employees permitted under Section 8.7(d); (c) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of the Borrower or any Subsidiary, and compensation, employment,
termination and other employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
any Subsidiary, each in the ordinary course of business; (d) (i) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by the Borrower’s board of directors and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6; (e) employment
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof; (f) any Restricted Payment
permitted by Section 8.6; and (g) consummate the Merger.

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds

 

93



--------------------------------------------------------------------------------

have been or are to be advanced by such Person on the security of such property
or rental obligations of such Group Member.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure, (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) any Hedge Agreements required to be entered into pursuant to
the terms and conditions of this Agreement.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to end on a day other than a Sunday on or about September 30 or
change the Borrower’s method of determining fiscal quarters.

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing any
Second Lien Indebtedness so long as the restrictions set forth therein are no
more restrictive than the corresponding provisions in the Loan Documents,
(d) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary and
(e) customary provisions in leases and other contracts restricting the
assignment thereof.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions
set forth in the agreement governing any Junior Indebtedness so long as the
restrictions set forth therein are not materially more restrictive than the
corresponding provisions in the Loan Documents, (iv) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (v) restrictions and

 

94



--------------------------------------------------------------------------------

conditions existing on the date hereof identified on Schedule 8.14 (but not to
any amendment or modification expanding the scope or duration of any such
restriction or condition), (vi) restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien, (vii) customary provisions in leases, licenses
and other contracts entered into in the ordinary course of business restricting
the assignment thereof, (viii) customary restrictions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture, (ix) any agreement of a
Foreign Subsidiary governing Indebtedness permitted to be incurred or permitted
to exist under Section 8.2, (x) any agreement or arrangement already binding on
a Subsidiary when it is acquired so long as such agreement or arrangement was
not created in anticipation of such acquisition and (xi) applicable law.

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are reasonably related, incidental, ancillary or
complementary thereto.

8.16 Issuance of Disqualified Capital Stock. Issue any Disqualified Capital
Stock or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Disqualified Capital Stock of any Group Member.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five (5) days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.14
or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a

 

95



--------------------------------------------------------------------------------

period of thirty (30) days after notice to the Borrower from the Administrative
Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; or (iv) any Group Member
(other than an Immaterial Subsidiary) shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member (other
than an Immaterial Subsidiary) shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with respect to, or proceedings
shall commence under Section 4042 of ERISA to have a trustee appointed, or a
trustee shall be appointed pursuant to such proceedings, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings

 

96



--------------------------------------------------------------------------------

or appointment of a trustee is reasonably likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iii) any Single Employer Plan
shall be terminated under Section 4041(c) of ERISA, (iv) any Group Member or any
Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (v) any other event or condition shall
occur or exist with respect to a Single Employer Plan or Multiemployer Plan
(other than regular contributions with respect thereto or administrative
expenses in respect thereof), or (vi) any Group Member shall engage in any
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $15,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) a Change of Control occurs; or

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other

 

97



--------------------------------------------------------------------------------

amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1 Appointment. (a) Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

98



--------------------------------------------------------------------------------

 

(b) Each of the Secured Parties hereby irrevocable designates and appoints
Morgan Stanley & Co. Incorporated as collateral agent of such Secured Party
under this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto. The Collateral Agent
hereby accepts such appointment.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or

 

99



--------------------------------------------------------------------------------

continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or the Majority Facility
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

100



--------------------------------------------------------------------------------

 

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9 Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender. (a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower. If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 9.1(a) or Section 9.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
or Collateral Agent’s, as applicable, resignation as Administrative Agent or
retiring Collateral Agent’s resignation as Collateral Agent, as applicable,

 

101



--------------------------------------------------------------------------------

the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents.

(b) The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

(c) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

(d) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Lender and/or the Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Lender or Swingline Lender, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than ten (10) Business Days after the date of such notice);
provided that such resignation by the Issuing Lender will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the Issuing Lender and
that such resignation by the Swingline Lender will have no effect on its rights
in respect of any outstanding Swingline Loans or on the obligations of the
Borrower or any Lender under this Agreement with respect to any such outstanding
Swingline Loan.

10.10 Agents Generally. Except as expressly set forth herein, the Agents and the
Lead Arranger shall not have any duties or responsibilities hereunder in its
capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent.

 

102



--------------------------------------------------------------------------------

 

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or forgive or reduce any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of the financial
covenants or defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that neither any amendment, modification or waiver of a mandatory
prepayment required hereunder, nor any amendment of Section 4.2 or any related
definitions including Asset Sale, Excess Cash Flow, or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;

(iv) after the Closing Date, no amendment, waiver or consent which has the
effect of enabling the Borrower to satisfy any condition to a Borrowing

 

103



--------------------------------------------------------------------------------

contained in Section 6.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

(v) amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;

(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby;

(vii) amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(ix) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(x) amend, modify or waive any provision of Section 11.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

(xi) amend, modify or waive any provision of Section 3.3, 3.4 or 3.15 without
the written consent of the Swingline Lender;

(xii) amend, modify or waive any provision of Sections 3.7 to 3.15 without the
written consent of the Issuing Lender; and

(xiii) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.

 

104



--------------------------------------------------------------------------------

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans)and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
but not the obligation to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans and Revolving Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to

 

105



--------------------------------------------------------------------------------

share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that the conditions set forth in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 2381 Morse Avenue, Irvine, CA 92614 Attention: John Hohener,
Telecopy No. (949) 756-2053, E-mail Address: jhohener@microsemi.com with a copy
to O’Melveny & Myers LLP, at its address at 400 S. Hope Street, Los Angeles, CA
90071 Attention: Tom Baxter, Telecopy No. (213) 430-6407, E-mail Address:
tbaxter@omm.com and a copy to O’Melveny & Myers LLP, at its address at 2765 Sand
Hill Road, Menlo Park, CA 94025, Telecopy No. (650) 473-2601, E-mail Address:
wlazarow@omm.com; if to the Collateral Agent or the Administrative Agent, at its
address at 1585 Broadway New York, New York 10036, Attention: Crystal Dadd,
E-mail Address: crystal.dadd@morganstanley.com; or, as to any party, at such
other address as shall be designated by such party in a written notice to the
other parties; provided, however, that materials and information described in
Section 11.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed, and when telecopied or
E-mailed, be effective when properly transmitted, except that notices and
communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to

 

106



--------------------------------------------------------------------------------

furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on Intralinks or a substantially similar secure electronic
transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein

 

107



--------------------------------------------------------------------------------

shall prejudice the right of the Administrative Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one counsel
plus one local counsel in each relevant jurisdiction) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of
counsel to each Lender and of counsel to such Agent, (iii) to pay, indemnify,
and hold each Lender and each Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes (other than amounts payable under
Section 4.10(c)), if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (iv) to
pay, indemnify, and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents

 

108



--------------------------------------------------------------------------------

(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(iv), collectively, the “Indemnified Liabilities”); provided, that the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
except to the extent found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the bad faith, gross
negligence or willful misconduct of such Indemnitee. Statements payable by the
Borrower pursuant to this Section 11.5 shall be submitted to John Hohener
(Telephone No. (949) 221-7100) (Telecopy No. (949) 756-2053), at the address of
the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (x) to an assignee
in accordance with

 

109



--------------------------------------------------------------------------------

the provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 11.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, in the case of the Term
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment, (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof or (z) such assignment is an assignment of Term Loans or

 

110



--------------------------------------------------------------------------------

Commitments made by the Administrative Agent prior to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) either Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (y) the Revolving Facility if such assignment
is to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lender
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or delayed); provided that no consent of the
Issuing Lender or the Swingline Lender shall be required for an assignment to an
Assignee that is a Revolving Lender or an Affiliate or Approved Fund of a
Revolving Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries; and

(vi) no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
that such Lender continues to comply with the requirements of Sections 4.10(d)
and 4.10(e). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that

 

111



--------------------------------------------------------------------------------

does not comply with this Section 11.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender at the Administrative
Agent’s office at any reasonable time and from time to time upon reasonable
prior notice.

(i) Except as otherwise provided in paragraph (c) above, upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. Except as otherwise provided in paragraph
(c) above, no assignment shall be effective for purposes of

 

112



--------------------------------------------------------------------------------

this Agreement unless and until it has been recorded in the Register (or, in the
case of an assignment pursuant to paragraph (c) above, the applicable Related
Party Register) as provided in this paragraph (d). The date of such recordation
of a transfer shall be referred to herein as the “Assignment Effective Date.”

(e) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no participation shall be permitted to be made to the Borrower
or any of its Subsidiaries, nor any officer or director of any such Person. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.9, 4.10 and
4.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender; provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(d) as if it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(h) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will

 

113



--------------------------------------------------------------------------------

not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a director creditor of
each Loan Party in the amount of such participation to the extent provided in
clause (b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or

 

114



--------------------------------------------------------------------------------

permit differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

115



--------------------------------------------------------------------------------

 

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Subsidiary Guarantor from its obligations if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder) or
that has been consented to in accordance with Section 11.1; provided that no
such release shall occur if (x) such Subsidiary Guarantor continues to be a
guarantor in respect of any Junior Financing or (y) such Collateral continues to
secure any Junior Financing or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in

 

116



--------------------------------------------------------------------------------

response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (other than as a result of a disclosure in
violation of this Section 11.15), (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

117



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MICROSEMI CORPORATION By:  

/S/     JOHN W. HOHENER        

Name:   John W. Hohener Title:   Executive Vice President, Chief Financial
Officer, Treasurer and Secretary

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and
Swingline Lender By:  

/S/    ANDREW W. EARLS        

Name:   Andrew W. Earls Title:   Vice President MORGAN STANLEY BANK, N.A., as
Issuing Lender By:  

/S/    ANDREW W. EARLS        

Name:   Andrew W. Earls Title:  

Vice President

MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:  

/S/    ANDREW W. EARLS        

Name:   Andrew W. Earls Title:  

Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent By:  

/S/    MICHAEL MONK        

Name:   Michael Monk Title:   Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

EAST WEST BANK, as a Documentation Agent By:  

/S/    NANCY A. MOORE        

Name:   Nancy A. Moore

Title:

  Senior Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB as a Documentation Agent By:  

/S/    KATHY BENNET        

Name:   Kathy Bennet Title:   Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

REVOLVING LENDERS MORGAN STANLEY BANK, N.A., as a Revolving Lender By:  

/S/    ANDREW W. EARLS        

Name:   Andrew W. Earls Title:   Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

EAST WEST BANK, as a Revolving Lender

By:

 

/S/    NANCY A. MOORE        

Name:

  Nancy A. Moore

Title:

  Senior Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB as a Revolving Lender

By:

 

/S/    KATHY BENNET        

Name:

  Kathy Bennet

Title:

  Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A., as a Term Lender By:  

/S/    STEPHEN B. KING        

Name:   Stephen B. King Title:   Authorized Signatory

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 

Annex A

PRICING GRID FOR REVOLVING LOANS

AND SWINGLINE LOANS

 

Pricing Level

  Applicable Margin for
Eurodollar Loans     Applicable Margin for
Base Rate Loans     Commitment Fee
Rate   I     4.00 %      3.00 %      0.750 %                          II    
3.75 %      2.75 %      0.625 %  III     3.50 %      2.50 %      0.500 %  IV    
3.25 %      2.25 %      0.375 %  V     3.00 %      2.00 %      0.250 %         
               

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and Swingline Loans and the Commitment Fee
Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the completion of the first full fiscal quarter of the
Borrower after the Closing Date, based on changes in the Consolidated Leverage
Ratio, with such adjustments to become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which the relevant
financial statements are delivered to the Lenders pursuant to Section 7.1 and to
remain in effect until the next adjustment to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Revolving Loans and
Swingline Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than 2.75 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 2.75 to 1.00 but
greater than 2.25 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 2.25 to 1.00 but
greater than 2.00 to 1.00.

 

Annex A-1



--------------------------------------------------------------------------------

 

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 2.00 to 1.00 but
greater than 1.50 to 1.00.

“Pricing Level V” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is less than or equal to 1.50 to 1.00.

 

Annex A-2



--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

On file with the Administrative Agent.



--------------------------------------------------------------------------------

 

SCHEDULE 1.2

EXISTING FACILITIES

None.



--------------------------------------------------------------------------------

 

SCHEDULE 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.



--------------------------------------------------------------------------------

 

SCHEDULE 5.15

SUBSIDIARIES

 

Issuing Entity Name

  

Jurisdiction
of
Organization

  

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest    

Immaterial
Subsidiary

Microsemi Corporation

   DE    —    —    —      —        N

Microsemi Corp. – Analog Mixed Signal Group

   DE    Microsemi Corporation    1,000 shares of preferred stock; 2,000 shares
of common stock    1,000 shares of common stock      100 %    N

Microsemi Corp. – International

   Cayman Islands    Microsemi Corporation    100 ordinary shares    100
ordinary shares      100 %    N

Microsemi Corp. – Massachusetts

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    N

Microsemi Corp. – Power Products Group

   DE    Microsemi Corporation    3,000 shares of common stock    3,000 shares
of common stock      100 %    N

Microsemi Corp. - RF Integrated Solutions

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    N

Microsemi Corp. – Scottsdale

   AZ    Microsemi Corporation    1,000,000 shares of common stock    25,000
shares of common stock      100 %    Y

White Electronic Designs Corporation

   IN    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    N

Microsemi Corp. - RF Power Products

   DE    Microsemi Corp. - Power Products Group    3,000 shares of common stock
   3,000 shares of common stock      100 %    N

Microsemi Corp. - Power Management Group

   CA    Microsemi Corp. - Power Management Group Holding    1,000,000 shares of
common stock    1,000 shares of common stock      100 %    N

Microsemi Corp. - Power Management Group Holding

   CA    Microsemi Corporation    3,000 shares of common stock    2,000 shares
of common stock      100 %    Y



--------------------------------------------------------------------------------

Issuing Entity Name

  

Jurisdiction
of
Organization

  

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest    

Immaterial
Subsidiary

Arxan Defense Systems, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Micro CML, Inc.

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    Y

Micro RF Silicon, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Microsemi Corp. - RF Products, Inc.*

   DE    Microsemi Corporation    N/A    N/A      100 %    Y

Micro Wavesys, Inc.*

   CA    Microsemi Corporation    1,000 shares of common stock    900 shares of
common stock      100 %    Y

Microsemi Corp – Japan

   Japan    Microsemi Corporation    50,000,000 shares    100 shares      100 % 
  Y

Microsemi Corp. – Colorado

   CO    Microsemi Corporation    100 shares of common stock    100 shares of
common stock      100 %    Y

Microsemi Corp. - Santa Ana

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    1,000 shares of common stock      100 %    Y

Microsemi Real Estate, Inc.

   CA    Microsemi Corporation    1,000,000 shares of common stock    1,000
shares of common stock      100 %    Y

Micro DC, Inc.

   DE    Microsemi Corporation    1,000 shares of common stock    1,000 shares
of common stock      100 %    Y

Micro Quality Semiconductor, Inc.

   DE    Microsemi Corporation    2,000 shares of common stock and 1,000 shares
of preferred stock    2,000 shares of common stock      100 %    Y

 

* Microsemi Corporation is in the process of dissolving this entity.



--------------------------------------------------------------------------------

 

Issuing Entity Name

  

Jurisdiction

of

Organization

  

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest    

Immaterial
Subsidiary

T.S.I. Microelectronics Corp.

   MA    Microsemi Corp. - Massachusetts    12,500 shares of common stock    100
shares of common stock      100 %    Y

Microsemi Power Module Products, SAS

   France    Microsemi Corp. - Power Products Group    13,275 registered shares
   13,275 registered shares      100 %    Y

Microsemi Defense Systems, Inc.

   CA    Microsemi Corp. - RF Integrated Solutions    1,000 shares of common
stock    1,000 shares of common stock      100 %    Y

Electronic Designs, Inc.

   Delaware    White Electronic Designs Corporation    1,000 shares of common
stock    N/A      100 %    Y

White Electronics ALI, Inc.

   Massachusetts    White Electronic Designs Corporation    N/A    N/A      100
%    Y

Panelview, Inc.

   Oregon    White Electronic Designs Corporation    25,000,000 shares of common
stock    8,000 shares of common stock      100 %    Y

IDS Acquisition Corp.

   Arizona    White Electronic Designs Corporation    1,000 shares of common
stock    100 shares of common stock      100 %    Y

PowerDsine, Inc.

   NY    Microsemi Corp. – Analog Mixed Signal Group Ltd.    200 shares of
common stock    200 shares of common stock      100 %    Y

Microsemi Ireland Trading Limited

   Ireland    Microsemi Ireland, Ltd.    1,000,000 ordinary shares    768,906
ordinary shares      100 %    Y

Microsemi Macao Commercial Offshore Limited

   Macau   

Microsemi (Hong Kong) Limited;

 

Microsemi Corp. - Holding

   MOP $500,000   

MOP $499,000

 

MOP $1,000

    


 

98


2

% 


% 

  Y

Shanghai Microsemi Semiconductor Co., Ltd.

   China    Micro Quality Semiconductor, Inc.    USD $6,360,000    USD
$6,360,000      100 %    Y

Microsemi (Hong Kong) Ltd.

   Hong Kong    Microsemi Corp. – Holding    10,000 ordinary shares    10,000
ordinary shares      100 %    Y



--------------------------------------------------------------------------------

Issuing Entity Name

  

Jurisdiction
of
Organization

  

Parent Entity

  

Authorized Capitalization

  

Issued Capitalization

   Percentage
Ownership
Interest    

Immaterial
Subsidiary

Microsemi Israel, Ltd.

   Israel    Microsemi Corp. – Holding    100,000 ordinary shares    10 ordinary
shares      100 %    Y

Microsemi Ireland, Ltd.

   Bermuda    Microsemi Corp. – Holding    1,012,000 ordinary shares   
1,012,000 ordinary shares      100 %    Y

Microsemi Corp. – Holding

   Cayman Islands    Microsemi Corp. – International    100 ordinary shares   
100 ordinary shares      100 %    Y

Microsemi Corp. – Analog Mixed Signal Group Ltd.

   Israel    Microsemi Israel, Ltd.    50,000,000 shares    15,354,087 shares   
  100 %    Y



--------------------------------------------------------------------------------

 

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

 

Grantor

  

Filing Office

Microsemi Corporation    Secretary of State of Delaware Actel Corporation   
State of California Secretary of State Microsemi Corp. – Massachusetts   
Secretary of State of Delaware Microsemi Corp. – Power Products Group   
Secretary of State of Delaware Microsemi Corp. – Analog Mixed Signal Group   
Secretary of State of Delaware Microsemi Corp. – RF Integrated Solutions   
Secretary of State of Delaware Microsemi Corp. – RF Power Products    Secretary
of State of Delaware Microsemi Corp. – Power Management Group    State of
California Secretary of State White Electronic Designs Corporation    State of
Indiana Office of the Secretary of State



--------------------------------------------------------------------------------

 

SCHEDULE 5.19(b)

REAL PROPERTY

None.



--------------------------------------------------------------------------------

 

SCHEDULE 8.2

EXISTING INDEBTEDNESS

 

1. As of the Closing Date, there is approximately $3,600,000 of Indebtedness
existing pursuant to that certain Capital Lease, dated as of June 21, 2003, by
and between Microsemi Corporation and Malcom Carter Enterprises, for the
property located at 3101 Segerstrom Avenue, Santa Ana, California 92704.



--------------------------------------------------------------------------------

 

SCHEDULE 8.3

EXISTING LIENS

 

1. UCC Financing Statement No. 20074921648 issued by Microsemi Corporation in
favor of General Electric Capital Corporation filed on December 31, 2007 for
certain equipment described therein.

 

2. UCC Financing Statement No. 20090440070 issued by Microsemi Corporation in
favor of Air Liquide Electronics U.S. LP filed on February 10, 2009 for certain
equipment described therein.

 

3. UCC Financing Statement No. 20100378343 issued by Microsemi Corporation in
favor of Air Liquide Electronics U.S. LP filed on February 3, 2010 for certain
equipment described therein.



--------------------------------------------------------------------------------

 

SCHEDULE 8.7

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

 

SCHEDULE 8.14

CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

None.



--------------------------------------------------------------------------------

 

Exhibit A to

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

[_______, 20[_]]

Reference is made to the Credit Agreement, dated as of November 2, 2010, (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Microsemi Corporation, a Delaware
corporation (the “Borrower”), Morgan Stanley & Co., Incorporated, as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”), the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”), Morgan Stanley Senior Funding, Inc., as syndication
agent and East West Bank and Raymond James Bank, FSB, as documentation agents.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts



--------------------------------------------------------------------------------

which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Assignment Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(d) and (e) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Sections 4.10(d) and 11.6(f) of the Credit
Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption,

 

Ex. A-2



--------------------------------------------------------------------------------

have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement, (and, to
the extent this Assignment and Assumption covers all of the Assignor’s rights
and obligations under the Credit Agreement, the Assignor shall cease to be a
party to the Credit Agreement but shall continue to be entitled to the benefits
of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement; provided, to the
extent applicable, that the Assignor continues to comply with the requirements
of Sections 4.10(d) and (e) of the Credit Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Ex. A-3



--------------------------------------------------------------------------------

 

Schedule 1 to

Assignment and Assumption

Name of Assignor: _______________________

Name of Assignee: _______________________

[Effective Date of Assignment and Assumption] [Trade Date]1: _________________

 

Facility Assigned

   Aggregate Amount
of  Commitment/Loans for
all Lenders  

[Term/Revolving]

  

[Commitment/Loan]

        [$____________]   

Principal

Amount Assigned

   Commitment/Loans
Percentage  Assigned2  

$_______

     ___._______ % 

 

[Name of Assignee]     [Name of Assignor] By:         By:       Name:      
Name:   Title:       Title:

 

1

To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

2

Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.

 

Ex. A-4



--------------------------------------------------------------------------------

 

Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:       Name:   Title: Consented To:3

[MICROSEMI CORPORATION,

as Borrower]

By:       Name:   Title:

[MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent]

By:       Name:   Title:

[                                     ],

as Issuing Lender]

By:       Name:   Title: [MORGAN STANLEY SENIOR FUNDING, INC., as Swingline
Lender] By:       Name:   Title:

 

 

3

See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower, Issuing Lender, Swingline Lender and/or Administrative Agent is
required.

 

Ex. A-5



--------------------------------------------------------------------------------

 

Exhibit B to

Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

[______, 20[_]]

This Compliance Certificate is delivered to you pursuant to the Credit
Agreement4, dated as of November 2, 2010 (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), Morgan
Stanley & Co. Incorporated, as collateral agent, Morgan Stanley Senior Funding,
Inc., as syndication agent and East West Bank and Raymond James Bank, FSB, as
documentation agents. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

1. I am the duly elected, qualified and acting [                    ] of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose, and I
have no knowledge of the existence, as of the date of this Compliance
Certificate, of any Default or Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.1 of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

4

Certificate required under Section 7.2(b) of the Credit Agreement and definition
of Permitted Acquisition.

 

Ex.B-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.

 

MICROSEMI CORPORATION By:       Name:   Title:

 

Ex.B-2



--------------------------------------------------------------------------------

 

Attachment 1 to

Compliance Certificate

[FINANCIAL STATEMENTS]

 

Ex.B-3



--------------------------------------------------------------------------------

 

Attachment 2 to

Compliance Certificate

The information described herein is as of ______, 20__,

and pertains to the period from _________, 20__ to ________________, 20__.

 

1.    Consolidated Leverage Ratio (Section 8.1(a))       The ratio of       (i)
Consolidated Funded Debt on such day    $ ______________       To       (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
such date5    $ ______________       Ratio:      __.___:1.00       (must not be
greater than [see appropriate ratio in Section 8.1(a)])      ______________   
2.    Consolidated Fixed Charge Coverage Ratio (Section 8.1 (b))       The ratio
of       (i) Consolidated EBITDA for such period    $ ______________       To   
   (ii) Consolidated Fixed Charges for such period    $ ______________      
Ratio:      __.___:1.00       (must not be less than [see appropriate ratio in
Section 8.1(b)])      ______________   

 

 

5

Or, if the date is not the last day of any fiscal quarter, the most recently
completed fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 7.1 of the Credit Agreement.

 

Ex.B-4



--------------------------------------------------------------------------------

 

CALCULATIONS

 

1.    CONSOLIDATED FUNDED DEBT    $ ______________    2.    CONSOLIDATED NET
INCOME    $ ______________       The consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded:    $ ______________       (a)
the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries,    $ ______________       (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and    $
______________       (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.   
$ ______________    3.    CONSOLIDATED EBITDA6    $ ______________      
Consolidated Net Income    $ ______________       plus, without duplication and
to the extent deducted in calculating such Consolidated Net Income for such
period, the sum of:    $ ______________       (i) interest expense, amortization
or writeoff of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated    $ ______________   

 

6

Consolidated EBITDA of the Borrower (A) for the fiscal quarter ending March 28,
2010 shall be $38,065,000 and (B) for the fiscal quarter ending June 27, 2010
shall be $46,120,000.

 

Ex. B-5



--------------------------------------------------------------------------------

 

   with Indebtedness (including the Loans),       (ii) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries,    $ ______________       (iii) depreciation and amortization
expense,    $ ______________       (iv) non-cash stock-based compensation
expense,    $ ______________       (v) all nonrecurring cash expenses and
charges,    $ ______________       (vi) any restructuring charges and any losses
on related sales of personal and real property, including any charges and losses
incurred in connection with the closure of any operational facilities of the
Borrower and its Subsidiaries,    $ ______________       (vii) non-cash purchase
accounting adjustments,    $ ______________       (viii) customary costs and
expenses incurred in connection with the Transactions,    $ ______________      
(ix) all customary costs and expenses incurred or paid in connection with
Investments (including Permitted Acquisitions) whether or not such Investment is
consummated,    $ ______________       (x) all customary costs and expenses
incurred in connection with the issuance, prepayment or amendment or refinancing
of Indebtedness permitted hereunder or issuance of Capital Stock,    $
______________       (xi) other expenses of the Borrower and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and    $ ______________       (xii) the aggregate
net loss on the Disposition of property (other than accounts (as defined in the
Uniform Commercial Code) and inventory) outside the ordinary course of business,
   $ ______________       minus, without duplication and to the extent included
in calculating such Consolidated Net Income for such period, the sum of:    $
______________   

 

Ex. B-6



--------------------------------------------------------------------------------

 

   (A) all interest income,    $ ______________       (B) all income tax
benefits included in Consolidated Net Income,    $ ______________       (C)
non-cash purchase accounting adjustments,    $ ______________       (D) the
aggregate net gain from the Disposition of property (other than accounts (as
defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business, all as determined on a consolidated basis and    $
______________       (E) all non-cash items increasing Consolidated Net Income
which do not represent a cash item in such period or any future period.    $
______________       For any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio, (x) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition7, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, in each case assuming the repayment of Indebtedness
in connection therewith occurred as of the first day of such Reference Period
and (y) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition8, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect    $ ______________   

 

7

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $3,000,000

8

“Material Acquisition” means the Acquisition and any other acquisition of
property or series of related acquisitions of property that (1) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(2) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $3,000,000.

 

Ex. B-7



--------------------------------------------------------------------------------

 

   thereto as if such Material Acquisition occurred on the first day of such
Reference Period.    4.    CONSOLIDATED INTEREST EXPENSE    $ ______________   
   The excess of:       (a) total cash interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing), determined in accordance with GAAP,    $ ______________       over
      (b) income (net of costs) and net costs under Hedge Agreements in respect
of interest rates to the extent such net income is allocable to such period in
accordance with GAAP, but excluding, to the extent related to the Transactions,
debt issuance costs and debt discount or premium, properly classified as an
interest expense under GAAP.    $ ______________    5.    CONSOLIDATED FIXED
CHARGES    $ ______________       The sum (without duplication) of:       (a)
Consolidated Interest Expense for such period,    $ ______________       (b)
scheduled amortization payments made during such period on account of principal
of Indebtedness of the Borrower or any of its Subsidiaries (including scheduled
amortization principal payments in respect of the Term Loans but excluding the
Revolving Loans),    $ ______________       (c) income taxes paid in cash during
such period,    $ ______________       (d) Capital Expenditures paid in cash
during such period (excluding the principal amount of Indebtedness incurred
during such period to finance such expenditures, but including any repayments of
any Indebtedness incurred during such period or any prior period to finance such
expenditures), and    $ ______________   

 

Ex. B-8



--------------------------------------------------------------------------------

 

   (e) Restricted Payments pursuant to Sections 8.6(e) and (f) paid in cash
during such period.    $ ______________    6.    EXCESS CASH FLOW    $
______________       The excess, if any, of the sum, without duplication, of:   
$ ______________       (i) Consolidated Net Income for such fiscal year,    $
______________       (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income,    $ ______________       (iii) decreases in Consolidated Working
Capital for such fiscal year, and    $ ______________       (iv) the aggregate
net amount of non-cash loss on the Disposition of Property by the Borrower and
its Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income    $ ______________       over the sum, without
duplication, of:    $ ______________       (i) the amount of all non-cash
credits included in arriving at such Consolidated Net Income,    $
______________       (ii) the aggregate amount actually paid by the Borrower and
its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions)
(excluding (x) the principal amount of Indebtedness (other than Revolving Loans)
incurred to finance such expenditures (but including repayments of any such
Indebtedness incurred during such period or any prior period to the extent such
repaid amounts may not be reborrowed) and (y) any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount),    $ ______________   
   (iii) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and its Subsidiaries made
during such fiscal year (other than in respect    $ ______________   

 

Ex. B-9



--------------------------------------------------------------------------------

   of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder),       (iv) increases in
Consolidated Working Capital for such fiscal year,    $ ______________       (v)
the aggregate net amount of non-cash gain on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business),    $ ______________       (vi)
Restricted Payments made by any Group Member in cash to a Person other than
another Group Member,    $ ______________       (vii) customary fees, expenses
or charges paid in cash related to any permitted Investments (including
Permitted Acquisitions) and Dispositions permitted under Section 8.5 of the
Credit Agreement and    $ ______________       (viii) any premium paid in cash
during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied under the
Credit Agreement.    $ ______________   

 

Ex. B-10



--------------------------------------------------------------------------------

 

Exhibit B-1 to

Credit Agreement

FORM OF BORROWING NOTICE

MORGAN STANLEY SENIOR FUNDING, INC.

        as Administrative Agent under the

        Credit Agreement referred to below

_________ __, ____

Attention:

 

  Re: Microsemi Corporation (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Morgan Stanley & Co.,
Incorporated, as collateral agent, the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent, Morgan Stanley
Senior Funding, Inc., as syndication agent and East West Bank and Raymond James
Bank, FSB, as documentation agents. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 3.2 of the
Credit Agreement of its request of a borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

The date of the Proposed Borrowing is                     ,          (the
“Funding Date”).

The aggregate principal amount of Revolving Loans is $            , of which
$             consists of Base Rate Loans and $             consists of
Eurodollar Loans having an initial Interest Period of              months.

The undersigned hereby certifies as to the following:

(i) each of the representations and warranties set forth in Article 5 of the
Credit Agreement and in the Loan Documents are true and correct in all material
respects as if made on and as of the Funding Date, except to the extent such
representations and warranties were made as of a specific date, in which case
such representations and warranties were true and correct in all material
respects on and as of such specific date; and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the extensions of credit requested on the
Funding Date.

[The remainder of this page is intentionally left blank.]

 

Ex. B-1-1



--------------------------------------------------------------------------------

 

MICROSEMI CORPORATION By:       Name:   Title:

 

Ex. B-1-2



--------------------------------------------------------------------------------

 

Exhibit C to

Credit Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

made by

MICROSEMI CORPORATION

and the other signatories hereto

in favor of

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

Dated as of November 2, 2010



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     2   

1.1

  

Definitions

     2   

1.2

  

Other Definitional Provisions

     9   

SECTION 2.

  

GUARANTEE

     10   

2.1

  

Guarantee

     10   

2.2

  

Reimbursement, Contribution and Subrogation

     11   

2.3

  

Amendments, etc. with respect to the Borrower Obligations

     13   

2.4

  

Guarantee Absolute and Unconditional

     14   

2.5

  

Reinstatement

     15   

2.6

  

Payments

     15   

SECTION 3.

  

GRANT OF SECURITY INTEREST

     15   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     17   

4.1

  

Representations in Credit Agreement

     17   

4.2

  

Title; No Other Liens

     17   

4.3

  

Perfected First Priority Liens

     18   

4.4

  

Jurisdiction of Organization; Chief Executive Office

     18   

4.5

  

Inventory and Equipment

     19   

4.6

  

Farm Products

     19   

4.7

  

Investment Related Property and Deposit Accounts

     19   

4.8

  

Receivables

     20   

4.9

  

Intellectual Property

     21   

4.10

  

Letter-of-Credit Rights

     22   

4.11

  

Commercial Tort Claims

     22   

4.12

  

Trade Names; Etc.

     22   

4.13

  

Collateral in the Possession of a Bailee

     22   

SECTION 5.

  

COVENANTS

     22   

5.1

  

Covenants in Credit Agreement

     22   

5.2

  

Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights

     23   

5.3

  

Maintenance of Insurance

     23   

5.4

  

Payment of Obligations

     24   

5.5

  

Maintenance of Perfected Security Interest; Further Documentation

     24   

5.6

  

Changes in Locations, Name, etc.

     25   

5.7

  

Notices

     25   

5.8

  

Investment Property

     25   

5.9

  

Receivables

     28   

5.10

  

Intellectual Property

     28   

 

i



--------------------------------------------------------------------------------

 

5.11

  

Limitation on Liens on Collateral

     30   

5.12

  

Limitations on Dispositions of Collateral

     30   

5.13

  

Letter-of-Credit Rights

     30   

5.14

  

Commercial Tort Claims

     30   

SECTION 6.

  

REMEDIAL PROVISIONS

     30   

6.1

  

Certain Matters Relating to Receivables

     30   

6.2

  

Communications with Obligors; Grantors Remain Liable

     31   

6.3

  

Investment Property

     32   

6.4

  

Proceeds to be Turned Over to Collateral Agent

     33   

6.5

  

Application of Proceeds

     33   

6.6

  

Code and Other Remedies

     34   

6.7

  

Registration Rights

     34   

6.8

  

Deficiency

     35   

6.9

  

Intellectual Property

     35   

SECTION 7.

  

THE COLLATERAL AGENT

     36   

7.1

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     36   

7.2

  

Duty of Collateral Agent

     38   

7.3

  

Financing Statements

     39   

7.4

  

Authority, Immunities and Indemnities of Collateral Agent

     39   

7.5

  

Intellectual Property Filings

     39   

SECTION 8.

  

MISCELLANEOUS

     39   

8.1

  

Amendments in Writing

     39   

8.2

  

Notices

     40   

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     40   

8.4

  

Enforcement Expenses; Indemnification

     40   

8.5

  

Successors and Assigns

     41   

8.6

  

Set-Off

     41   

8.7

  

Counterparts

     41   

8.8

  

Severability

     42   

8.9

  

Section Headings

     42   

8.10

  

Integration

     42   

8.11

  

GOVERNING LAW

     42   

8.12

  

Submission To Jurisdiction; Waivers

     42   

8.13

  

Acknowledgements

     43   

8.14

  

Additional Grantors; Supplements to Schedules

     43   

8.15

  

Releases

     43   

8.16

  

WAIVER OF JURY TRIAL

     44   

8.17

  

Secured Parties

     44   

 

ii



--------------------------------------------------------------------------------

 

SCHEDULES

  

Schedule 1

  

Notice Addresses

Schedule 2

  

Investment Property

Schedule 3

  

Jurisdictions of Organization and Chief Executive Offices

Schedule 4

  

Filings and Other Actions Required for Perfection

Schedule 5

  

Inventory and Equipment Locations

Schedule 6

  

Intellectual Property

Schedule 7

  

Letter-of-Credit Rights

Schedule 8

  

Commercial Tort Claims

Schedule 9

  

Trade Names

ANNEXES

  

Annex I

  

Form of Assumption Agreement

Annex II

  

Form of Acknowledgement and Consent

Annex III-A

  

Form of Copyright Security Agreement

Annex III-B

  

Form of Patent Security Agreement

Annex III-C

  

Form of Trademark Security Agreement

Annex IV

  

Form of Pledge Supplement

 

iii



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 2, 2010, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of MORGAN STANLEY &
CO. INCORPORATED, as collateral agent (in such capacity, the “Collateral Agent”)
and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such
capacity, the “Administrative Agent”), for the Secured Parties (as defined in
the Credit Agreement referred to below).

RECITALS

A. Pursuant to the Credit Agreement, dated as of the date hereof (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MICROSEMI CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), MORGAN STANLEY SENIOR FUNDING,
INC., as syndication agent, EAST WEST BANK and RAYMOND JAMES BANK, FSB, as
documentation agents, the Collateral Agent and the Administrative Agent, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

B. The Borrower is a member of an affiliated group of companies that includes
each other Grantor;

C. The proceeds of the extensions of credit under the Credit Agreement and, to
the extent applicable, the financial accommodations under the Specified Hedge
Agreements and the Specified Cash Management Agreements will be used in part to
enable the Borrower to finance the Acquisition, to finance the repayment of the
Existing Facilities, to pay related fees and expenses and for general corporate
purposes of the Borrower and its Subsidiaries;

D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement and, to the extent
applicable, the providing of financial accommodation under the Specified Hedge
Agreements and the Specified Cash Management Agreements; and

E. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement and,
to the extent applicable, of the Qualified Counterparties to provide financial
accommodation under the Specified Hedge Agreements and the Specified Cash
Management Agreements that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Money,
Negotiable Documents, Securities Accounts, Securities Entitlements, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble to this Agreement.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Borrower”: as defined in the recitals to this Agreement.

“Borrower Obligations”: the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

 

2



--------------------------------------------------------------------------------

 

“Collateral Agent”: as defined in the preamble to this Agreement.

“Contracts”: all contracts, leases and other agreements entered into by any
Grantor pursuant to which such Grantor has the right (i) to receive moneys due
and to become due to it thereunder or in connection therewith, (ii) to damages
arising thereunder and (iii) to perform and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any Grantor, all written agreements
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright (including, without limitation, those agreements listed in Schedule
6), including, without limitation, the rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials or materials derived from any Copyright, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such agreements or Copyrights, together with any and all (i) amendments,
modifications, renewals, extensions, and supplements thereof, (ii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including, without limitation, damages and
payments for past, present and future infringements, misappropriations, breaches
or other violations with respect thereto and (iii) rights to sue for past,
present and future infringements, misappropriations, breaches or violations
thereof.

“Copyright Security Agreement”: an agreement substantially in the form of Annex
III-A hereto.

“Copyrights”: collectively, copyrights (whether registered or unregistered in
the United States or any other country or any political subdivision thereof) and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registration identified on Schedule 6,
together with any and all (i) registrations and applications therefor,
(ii) rights and privileges arising under applicable law with respect to such
copyrights, (iii) renewals and extensions thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, dilutions, misappropriations, or other violations thereof,
(v) rights to sue or otherwise recover for past, present and future
infringements, misappropriations, dilutions or other violations thereof and
(iv) rights corresponding thereto throughout the world.

“Excluded Deposit Account”: collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes, withholding taxes,
workman’s compensation and other compensation and benefits to employees,
(b) Zero Balance Accounts and (c) Deposit Accounts with amounts on deposit that,
when aggregated with the amounts on deposit in all other Deposit Accounts for
which control agreements have not been obtained (other than those specified in
clauses (a) and (b)), do not exceed $250,000 individually and $1,000,000 in the
aggregate at any time.

 

3



--------------------------------------------------------------------------------

 

“Excluded Equity Interests”: collectively, all shares of stock, partnership
interests, limited liability interests, and all other equity interests in
(a) any Immaterial Subsidiary, (b) any Person (other than a Wholly Owned
Subsidiary or a Subsidiary controlled by the Borrower or any Wholly Owned
Subsidiary) to the extent a security interest granted thereon is not permitted
by the terms of such Person’s organizational or joint venture documents and
(c) any Foreign Subsidiary (i) that is not a “first tier” Foreign Subsidiary or
(ii) which, when aggregated with all of the other interests in such Foreign
Subsidiary pledged by the Grantors, would result in more than 65% of the Foreign
Subsidiary Voting Stock being pledged to the Collateral Agent, for the benefit
of the Secured Parties, under this Agreement and the other Loan Documents.

“Excluded Perfection Assets”: (i) Goods included in Collateral received by any
Person for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person and (ii) Money which has not been transferred to or
deposited into any Deposit Account of any Grantor or which has been deposited
into an Excluded Deposit Account.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Grantor”: as defined in the preamble to this Agreement.

“Guarantor Obligations”: with respect to any Subsidiary Guarantor, all
obligations and liabilities of such Subsidiary Guarantor with respect to the
Facilities which may arise under or in connection with this Agreement (including
Section 2) or any other Loan Document or Specified Hedge Agreement or Specified
Cash Management Agreement to which such Subsidiary Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
reasonable attorney’s fees and legal expenses) as expressly provided for in the
foregoing documents (including all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents or any
Specified Hedge Agreement or any Specified Cash Management Agreement after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding).

“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks and Trade Secrets.

“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

 

4



--------------------------------------------------------------------------------

 

“Intercompany Note”: any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Equity Interests.

“Issuers”: the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.

“Material Contracts”: all contracts existing or entered into in the future, the
termination of which would cause a Material Adverse Effect, in each case as the
same may be amended, supplemented, replaced or otherwise modified from time to
time, including, without limitation, (a) all rights of any Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(b) all rights of any Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (c) all rights of any Grantor to
damages arising thereunder and (d) all rights of any Grantor to terminate, and
to perform and compel performance of, such Material Contracts and to exercise
all remedies thereunder.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patent License”: with respect to any Grantor, all written agreements pursuant
to which such Grantor grants or obtains any right to any Patent (including those
agreements listed on Schedule 6), including, without limitation, the right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such agreements or Patents, together with any and all (i) amendments,
modifications, renewals, extensions, and supplements thereof, (ii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including, without limitation, damages and
payments for past, present and future infringements, misappropriations, breaches
or other violations with respect thereto and (iii) rights to sue for past,
present and future infringements, misappropriations, breaches or violations
thereof.

“Patent Security Agreement”: an agreement substantially in the form of Annex
III-B hereto.

“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether registered or unregistered in the United
States or any other country or

 

5



--------------------------------------------------------------------------------

any political subdivision thereof), including, without limitation, each issued
patent and patent application identified on Schedule 6, together with any and
all (i) inventions and improvements described and claimed therein,
(ii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto, including, without limitation, damages,
claims and payments for past, present and future infringements, dilutions,
misappropriations, or other violations thereof, (iv) rights to sue or otherwise
recover for past, present and future infringements, misappropriations, dilutions
or other violations thereof and (v) rights corresponding thereto throughout the
world.

“Pledged Alternative Equity Interests”: all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Equity Interests.

“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.

“Pledged LLC Interests”: all interests owned, directly or indirectly, by any
Grantor in any limited liability company (including those listed on Schedule 2)
and the certificates, if any, representing such limited liability company
interests and any interest of any Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest, and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option to acquire any of the
foregoing; provided that in no event shall Pledged LLC Interests include
Excluded Equity Interests.

“Pledged Notes”: all promissory notes at any time issued to or owned, held or
acquired by any Grantor including, without limitation, all Intercompany Notes at
any time issued to any Grantor (including those listed on Schedule 2).

“Pledged Partnership Interests”: all interests owned, directly or indirectly, by
any Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership (including those listed on Schedule 2) and the
certificates, if any, representing such partnership interests and any interest
of any Grantor on the books and records of such partnership or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property

 

6



--------------------------------------------------------------------------------

or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing; provided that in
no event shall Pledged Partnership Interests include Excluded Equity Interests.

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books and records of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include Excluded Equity Interests.

“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

“Secured Obligations”: the Borrower Obligations and the Guarantor Obligations.

“Securities Act”: the Securities Act of 1933, as amended.

“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret, including any of the foregoing agreements referred to in Schedule 6, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such agreements or Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future infringements,
misappropriations, breaches or other violations with respect

 

7



--------------------------------------------------------------------------------

thereto and (iii) rights to sue for past, present and future infringements,
misappropriations, breaches or violations thereof.

“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
processes, designs, inventions, technology, and compilations, data, databases,
and computer programs (whether in source code, object code, or other form) and
all documentation (including, without limitation, user manuals and training
materials) related thereto, and proprietary methodologies, algorithms, and
information, and any other intangible rights, to the extent not covered by the
definitions of Patents, Trademarks and Copyrights, whether registered or
unregistered in the United States or any other country or any political
subdivision thereof, together with any and all registrations and applications
for the foregoing, (ii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present and future
infringements, misappropriations, and other violations thereof, (iii) rights to
sue or otherwise recover for past, present and future infringements,
misappropriations, and other violations thereof and (iv) rights corresponding
thereto throughout the world.

“Trademark License”: with respect to any Grantor, any written agreement pursuant
to which such Grantor grants or obtains any right to use any Trademark
(including those agreements listed on Schedule 6), and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such agreements or Trademarks, together with all (i) amendments, modifications,
renewals, extensions, and supplements thereof, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations, breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future infringements, misappropriations, breaches or violations thereof.

“Trademark Security Agreement”: an agreement substantially in the form of Annex
III-C hereto.

“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered in the United States or any other country or any
political subdivision thereof, including, without limitation, each registration
and application identified on Schedule 6 hereto, together with any and all
(i) registrations and applications for any of the foregoing, (ii) goodwill
connected with the use thereof and symbolized thereby, (iii) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (iv) reissues, continuations, extensions and renewals thereof and
amendments thereto, (v) income, fees, royalties, damages and payments now or
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present and future infringements,
dilutions, misappropriations, or other violations thereof, (vi) rights to sue or
otherwise recover for past, present and future

 

8



--------------------------------------------------------------------------------

infringements, misappropriations, dilutions or other violations thereof and
(vii) rights corresponding thereto throughout the world.

“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

“Unasserted Contingent Obligations”: at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
(a) Obligations in respect of the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Obligation and (b) contingent
reimbursement obligations in respect of amounts that may be drawn under
outstanding letters of credit or contingent payments that may be payable upon
termination of a Specified Hedge Agreement or a Specified Cash Management
Agreement) in respect of which no claim or demand for payment has been made (or,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the Indemnitee) at such time.

“Zero Balance Account”: any Deposit Account that at the end of any given
Business Day contains a balance of zero due to automatic transfers of amounts
held in such Deposit Account into other Deposit Accounts subject to a Control
Agreement.

1.2 Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder).

(b) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to

 

9



--------------------------------------------------------------------------------

any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(e) The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean
(A) the payment in full of such Obligation in cash in immediately available
funds, (B) with respect to Letters of Credit, either the deposit of cash
collateral in an amount equal to 105% of the outstanding L/C Obligations or the
delivery of a “backstop” Letter of Credit reasonably satisfactory to the Issuing
Lender in its sole discretion and (C) with respect to obligations under any
Specified Hedge Agreements or under any Specified Cash Management Agreements
with any Qualified Counterparty, such obligations are secured by a collateral
arrangement reasonably satisfactory to the Qualified Counterparty in its sole
discretion.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of each and all of the Borrower Obligations.

(b) Each Subsidiary Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations under the Credit
Agreement and other future increases in the Borrower Obligations, whether or not
any such increase is committed, contemplated or provided for by the Loan
Documents or other applicable documents governing such Borrower Obligations on
the date hereof; provided, that (i) enforcement of such guarantee against such
Subsidiary Guarantor will be limited as necessary to limit the recovery under
such guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect,

 

10



--------------------------------------------------------------------------------

to the fullest extent permitted by law, to the reimbursement and contribution
rights set forth in Section 2.2) and (ii) to the fullest extent permitted by
applicable law, the foregoing clause (i) shall be for the benefit solely of
creditors and representatives of creditors of each Subsidiary Guarantor and not
for the benefit of such Subsidiary Guarantor or the holders of any Capital Stock
in such Subsidiary Guarantor. For the avoidance of doubt, the application of the
provisions of this Section 2.1(b) or any similar provisions in any other Loan
Document: (x) is automatic to the extent applicable, (y) is not an amendment or
modification of this Agreement, any other Loan Document or any other applicable
document governing Borrower Obligations and (z) does not require the consent or
approval of any Person.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Subsidiary Guarantor under the guarantee contained in this Section 2.1 have been
paid in full, no Letter of Credit is outstanding and all commitments to extend
credit under the Credit Agreement have terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans and Reimbursement
Obligations under the Credit Agreement, the termination of commitments to extend
credit under the Credit Agreement, and the release of the Collateral and remain
enforceable as to all Borrower Obligations that survive such repayment,
termination and release and (iii) shall be released when and as set forth in
Section 8.15(a) or (b).

(d) No payment made by the Borrower, any of the Subsidiary Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Subsidiary Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Subsidiary Guarantor hereunder in respect of any
other Borrower Obligations then outstanding or thereafter incurred.

2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

(b) If such payment is made by the Borrower or from its property or if any
payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Subsidiary Guarantor set forth in Section 2.2(c), the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other

 

11



--------------------------------------------------------------------------------

Grantor or (ii) to be subrogated to any claim, interest, right or remedy of any
Secured Party against any other Person, including any other Grantor or its
property.

(c) If such payment is made by a Subsidiary Guarantor or from its property, such
Subsidiary Guarantor shall be entitled, subject to and upon payment in full of
all outstanding Secured Obligations (other than Unasserted Contingent
Obligations), discharge of all Letters of Credit and termination of all
commitments to extend credit under the Loan Documents, (i) to demand and enforce
reimbursement for the full amount of such payment from the Borrower and (ii) to
demand and enforce contribution in respect of such payment from each other
Subsidiary Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Subsidiary Guarantor pays its fair
share of the unreimbursed portion of such payment. For this purpose, the fair
share of each Subsidiary Guarantor as to any unreimbursed payment shall be
determined based on an equitable apportionment of such unreimbursed payment
among all Subsidiary Guarantors based on the relative value of their assets (net
of their liabilities, other than Secured Obligations) and any other equitable
considerations deemed appropriate by the court.

(d) If and whenever any right of reimbursement or contribution becomes
enforceable by any Subsidiary Guarantor against any other Subsidiary Guarantor
under Section 2.2(c), such Subsidiary Guarantor shall be entitled, subject to
and upon payment in full of all outstanding Secured Obligations (other than
Unasserted Contingent Obligations), discharge of all Letters of Credit and
termination of all commitments to extend credit under the Loan Documents to be
subrogated (equally and ratably with all other Subsidiary Guarantors entitled to
reimbursement or contribution from any other Subsidiary Guarantor under
Section 2.2(c)) to any security interest that may then be held by the Collateral
Agent upon any Collateral granted to it in this Agreement. To the fullest extent
permitted under applicable law, such right of subrogation shall be enforceable
solely against the Borrower and the Subsidiary Guarantors, and not against the
Secured Parties, and neither the Administrative Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect any such
right of subrogation or to obtain, perfect, maintain, hold, enforce or retain
any Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded in writing by any Subsidiary Guarantor, then (subject to
and upon payment in full of all outstanding Secured Obligations (other than
Unasserted Contingent Obligations), discharge of all Letters of Credit and
termination of all commitments to extend credit under the Loan Documents) the
Administrative Agent shall deliver to the Subsidiary Guarantors making such
demand, or to a representative of such Subsidiary Guarantors or of the
Subsidiary Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent.

 

12



--------------------------------------------------------------------------------

 

(e) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Subsidiary
Guarantor as to any payment on account of the Secured Obligations made by it or
received or collected from its property shall be fully subordinated in all
respects to the prior payment in full of all of the Secured Obligations. Until
payment in full of the Secured Obligations, discharge of all Letters of Credit
and termination of all commitments to extend credit under the Loan Documents, no
Subsidiary Guarantor shall demand or receive any collateral security, payment or
distribution whatsoever (whether in cash, property or securities or otherwise)
on account of any such right or claim. If any such payment or distribution is
made or becomes available to any Subsidiary Guarantor, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations in accordance with Section 6.5. If any such
payment or distribution is received by any Subsidiary Guarantor, it shall be
held by such Subsidiary Guarantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Subsidiary Guarantor to the Administrative Agent,
substantially in the form received and, if necessary, duly endorsed.

(f) The obligations of the Subsidiary Guarantors under the Loan Documents and
any Specified Hedge Agreements and any Specified Cash Management Agreements,
including their liability for the Secured Obligations and the enforceability of
the security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Subsidiary Guarantor or its property. The Secured Parties make no
representations or warranties in respect of any such right and shall, to the
fullest extent permitted under applicable law, have no duty to assure, protect,
enforce or ensure any such right or otherwise relating to any such right.

(g) Each Subsidiary Guarantor reserves any and all other rights of
reimbursement, contribution or subrogation at any time available to it as
against any other Subsidiary Guarantor, but (i) the exercise and enforcement of
such rights shall be subject to this Section 2.2 and (ii) to the fullest extent
permitted by applicable law, neither the Administrative Agent nor any other
Secured Party shall ever have any duty or liability whatsoever in respect of any
such right.

2.3 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Subsidiary Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Subsidiary Guarantor and without notice to or further assent by any
Subsidiary Guarantor, any demand for payment of any of the Borrower Obligations
made by any Secured Party may be rescinded by such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or

 

13



--------------------------------------------------------------------------------

right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement, any Specified Cash
Management Agreement and any other documents executed and delivered in
connection therewith may be amended, amended and restated, supplemented,
replaced, refinanced, otherwise modified or terminated, in whole or in part, as
the Administrative Agent (or the requisite Secured Parties) may deem reasonably
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto, except to
the extent required by applicable law.

2.4 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2.
The Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Subsidiary Guarantors, on the one hand, and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Subsidiary
Guarantors with respect to the Borrower Obligations. Each Subsidiary Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed, to the fullest extent permitted by applicable law, as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any Specified Hedge Agreement, any Specified Cash Management Agreement any of
the Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations or of such Subsidiary Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Subsidiary Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Subsidiary Guarantor or
any other Person or against any collateral security or guarantee for the
Borrower Obligations or any right of offset with respect thereto, and any
failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Subsidiary Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Subsidiary Guarantor or any other Person or

 

14



--------------------------------------------------------------------------------

any such collateral security, guarantee or right of offset, shall not relieve
any Subsidiary Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Party against any Subsidiary Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall be reinstated
and shall remain in all respects enforceable to the extent that, at any time,
any payment of any of the Borrower Obligations is set aside, avoided or
rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, in whole or in part, and such reinstatement and
enforceability shall, to the fullest extent permitted by applicable law, be
effective as fully as if such payment had not been made.

2.6 Payments. Each Subsidiary Guarantor hereby agrees to pay all amounts due and
payable by it under this Section 2 to the Administrative Agent without set-off
or counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles;

 

15



--------------------------------------------------------------------------------

 

(g) all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Investment Property;

(k) all Money;

(l) all Capital Stock;

(m) all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims described on Schedule 8 hereto;

(n) all Letter-of-Credit Rights;

(o) all other personal property not otherwise described above;

(p) all Supporting Obligations and products of any and all of the foregoing and
all Guarantee Obligations, Liens and claims supporting, securing or in any
respect relating to any of the foregoing;

(q) all books and records (regardless of medium) pertaining to any of the
foregoing; and

(r) all Proceeds of any of the foregoing;

provided, that (i) this Agreement shall not constitute a grant of a security
interest in any property to the extent that and for as long as such grant of a
security interest (A) is prohibited by any Requirement of Law, (B) requires a
filing with or consent from any Governmental Authority pursuant to any
Requirement of Law that has not been made or obtained, (C) constitutes a breach
or default under or results in the termination of, or requires any consent not
obtained under, any lease, license or agreement, except to the extent that such
Requirement of Law or provisions of any such lease, license or agreement is
ineffective under applicable law or would be ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the New York UCC to prevent the attachment of the
security interest granted hereunder, (D) is in any United States Trademark
applications filed

 

16



--------------------------------------------------------------------------------

on the basis of a Grantor’s intent-to-use such mark, in each case, unless and
until evidence of the use of such Trademark in interstate commerce is submitted
to the PTO, but only if and to the extent that the granting of a security
interest in such application would result in the invalidation of such
application, provided, that to the extent such application is excluded from the
Collateral, upon the submission of evidence of use of such Trademark to the PTO,
such Trademark application shall automatically be included in the Collateral,
without further action on any party’s part, (E) is in Capital Stock which is
specifically excluded from the definition of Pledged Stock, Pledged Alternative
Equity Interests, Pledged LLC Interests or Pledged Partnership Interests by
virtue of the proviso to the respective definition thereof, (F) is in motor
vehicles or other assets in which a security interest may be perfected only
through compliance with a certificate of title or similar statute, (G) is in any
Margin Stock owned by the Borrower or MergerSub or (H) is in any Collateral
owned by the Target or its Subsidiaries until such time as the Target is a
wholly-owned Subsidiary of the Borrower and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause
(i) ceases to exist and (C) to the extent severable shall in any event attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to each Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Subsidiary
Guarantor, the representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Subsidiary Guarantor or to the Loan
Documents to which such Subsidiary Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein; provided that each reference in each such representation
and warranty to the Borrower’s or any Loan Party’s knowledge shall, for the
purposes of this Section 4.1(a), be deemed a reference to such Subsidiary
Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor’s Collateral by the
Loan Documents, such Grantor owns each item of Collateral material to its
business, in all material respects, granted by it free and clear of any Liens
(other than Liens permitted by Section 8.3 of the Credit Agreement). No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements authorized
by the appropriate parties will be filed on the Closing Date.

 

17



--------------------------------------------------------------------------------

 

4.3 Perfected First Priority Liens.

(a) The security interests granted pursuant to this Agreement upon completion of
the filings and other actions specified on Schedule 4 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Collateral Agent in completed and, where required, duly executed form) and
the obtaining and maintenance of “control” (within the meanings of Section 8-106
and 9-104 of the UCC) by the Collateral Agent of all Deposit Accounts (other
than Excluded Deposit Accounts), will constitute valid perfected security
interests in all of the Collateral (except for Excluded Perfection Assets) in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law)) against all
creditors of such Grantor and is and will be prior to all other Liens on such
Collateral except for Liens which have priority as permitted by the Credit
Agreement, the Loan Documents or by operation of law. Without limiting the
foregoing and except as otherwise permitted or provided in Section 5 hereof,
each Grantor has taken all actions necessary or desirable to: (i) establish the
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the UCC) over any portion of the Investment Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts (each as defined in the UCC), (ii) establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts (other than Excluded Deposit Accounts) of such
Grantor, (iii) establish the Collateral Agent’s “control” (within the meaning of
Section 9-105 of the UCC) over all Electronic Chattel Paper of such Grantor and
(iv) establish the Collateral Agent’s “control” (as defined in UETA) over all
“transferable records” (as defined in UETA) of such Grantor.

(b) Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Collateral Agent or its designee upon the occurrence and during
the continuance of an Event of Default and to the substitution of the Collateral
Agent or its designee or the purchaser upon any foreclosure sale as the holder
and beneficial owner of the interest represented thereby.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, organizational
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 3. On the
date hereof, such Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Except as otherwise indicated on Schedule
3, the jurisdiction of such Grantor’s organization or formation is required to
maintain a public record showing the Grantor to have been organized or formed.
On the date hereof such Grantor has not within the last five years become bound
(whether as a result of merger or otherwise) as grantor under a security
agreement entered into by another person, which (x) has not heretofore been
terminated or (y) is in respect of a Lien that is not permitted by the Credit
Agreement. Such

 

18



--------------------------------------------------------------------------------

Grantor has furnished to the Collateral Agent its Organizational Documents as in
effect as of a date which is recent to the date hereof and long-form good
standing certificate as of a date which is recent to the date hereof.

4.5 Inventory and Equipment.

(a) On the date hereof, Schedule 5 sets forth all locations where any Inventory
and Equipment (other than goods in transit, goods being repaired by a third
party or goods that do not have a material value) are kept.

(b) Except as specifically indicated on Schedule 5, as of the date hereof, none
of the Inventory or Equipment of such Grantor is in possession of an issuer of a
negotiable document (as defined in Section 7-104 of the New York UCC) therefor
or in the possession of a bailee or a warehouseman.

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Investment Related Property and Deposit Accounts. (a) Schedule 2 hereto (as
such Schedule may be amended or supplemented from time to time) sets forth under
the headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership
Interests”, all of the Pledged Stock, Pledged LLC Interests and Pledged
Partnership Interests, respectively, owned by any Grantor and such Pledged
Equity Interests constitute the percentage of issued and outstanding shares of
stock, percentage of membership interests, percentage of partnership interests
or percentage of beneficial interest of the respective issuers thereof indicated
on such Schedule. Schedule 2 (as such Schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Notes” all of the
Pledged Notes owned by any Grantor and all of such Pledged Notes have been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law, and constitutes all of the issued and outstanding inter-company
indebtedness evidenced by an instrument owing to such Grantor that is required
to be pledged to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof and the other Loan Documents. Schedule 2 hereto (as
such Schedule may be amended from time to time) sets forth under the headings
“Securities Accounts”, “Commodities Accounts”, and “Deposit Accounts”
respectively, all of the Securities Accounts, Commodities Accounts and Deposit
Accounts in which each Grantor has an interest, other than the Excluded Deposit
Accounts. Each Grantor is the sole entitlement holder or customer of each such
account, and no Grantor has consented to or is otherwise aware of any person
having “control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the
UCC) over, or any other interest in, any such Securities Account, Commodity
Account or Deposit Account (other than Excluded Deposit Accounts), in each case
in which such Grantor has an interest, or any securities, commodities or other
property credited thereto.

 

19



--------------------------------------------------------------------------------

 

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Capital
Stock in each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding first tier Foreign Subsidiary Voting Stock
of each relevant Issuer.

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(d) Except as otherwise agreed by the Collateral Agent, the terms of any Pledged
LLC Interests and Pledged Partnership Interests either (1) expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in any jurisdiction, including, without limitation, the
“issuer’s jurisdiction” (as such term in defined in the UCC in effect in such
jurisdiction) of each Issuer thereof, or (2) (i) are not traded on securities
exchanges or in securities markets, (ii) are not “investment company securities”
(as defined in Section 8-103(b) of the New York UCC and (iii) do not provide, in
the related operating or partnership agreement, as applicable, certificates, if
any, representing such Pledged LLC Interests or Pledged Partnership Interests,
as applicable, or otherwise that they are securities governed by the Uniform
Commercial Code of any jurisdiction.

(e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder in all material respects, free of any Liens, except Liens permitted to
exist on the Collateral by the Loan Documents, and, as of the date hereof, there
are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivables in excess of $500,000 in the aggregate is evidenced by any
Instrument or Chattel Paper which has not been delivered to the Collateral Agent
or constitutes Electronic Chattel Paper that has not been subjected to the
“control” (within the meaning of Section 9-105 of the UCC) of the Collateral
Agent.

(b) As of the date hereof, none of the obligors on any Receivables in excess of
$1,000,000 in the aggregate is a Governmental Authority.

(c) The amounts represented by such Grantor to the Collateral Agent or the other
Secured Parties from time to time as owing to such Grantor in respect of such
Grantor’s Receivables will at such time be the correct amount, in all material
respects, actually owing thereunder.

 

20



--------------------------------------------------------------------------------

 

4.9 Intellectual Property.

(a) As of the date hereof, Schedule 6 sets forth a true and accurate list of all
(i) United States, state and foreign registrations of and applications for
Patents, Trademarks, and Copyrights owned by the Grantor and (ii) Intellectual
Property Licenses pursuant to which Grantor grants an exclusive license to any
other Person other than a Group Member or licenses for “off-the-shelf”
shrink-wrap or click-wrap computer software.

(b) With respect to all Intellectual Property listed on Schedule 6 that is owned
by a Grantor, such Grantor is the owner of the entire right, title, and interest
in and to such Intellectual Property, free and clear of all Liens (other than
Liens permitted by the Loan Documents and licenses granted in the ordinary
course of business (including in connection with the sale or provision by Group
Members of products or services)). To the knowledge of the Grantor, such Grantor
owns or is validly licensed to use all other material Intellectual Property
necessary for the conduct of its business as currently conducted, free and clear
of all Liens (other than Liens permitted by the Loan Documents).

(c) All registrations and applications for Copyrights, Patents and Trademarks
included in the Collateral are standing in the name of a Grantor and are
subsisting, valid, enforceable, and in full force and effect, except as could
not reasonably be expected to have a Material Adverse Effect.

(d) Such Grantor has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain each and every registration and
application of Intellectual Property included in the Collateral in full force
and effect, except as could not reasonably be expected to have a Material
Adverse Effect.

(e) Except as set forth in Schedule 6, no holding, decision, or judgment has
been rendered in any action or proceeding before any court, administrative or
other governmental authority, challenging the validity or enforceability of any
Intellectual Property included in the Collateral, or such Grantor’s right to
register, own or use such Intellectual Property, and no such action or
proceeding is pending or, to the Grantors’ knowledge, threatened, in each case,
except as could not reasonably be expected to have a Material Adverse Effect.

(f) Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement, in each case, except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(g) With respect to each Copyright License, Trademark License, Patent License,
and Trade Secret License: (i) such agreement is valid and binding and in full
force and

 

21



--------------------------------------------------------------------------------

effect and represents the entire agreement between the respective licensor and
licensee with respect to the subject matter of such license; (ii) such Grantor
has not received any written notice of termination or cancellation under such
license; (iii) such Grantor has not received any written notice of a breach or
default under such license, which breach or default has not been cured; and
(iv) such Grantor is not in breach or default in any material respect, and no
event has occurred that, with notice and/or lapse of time, would constitute such
a breach or default or otherwise permit termination, modification or
acceleration under such agreement, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.

(h) Such Grantor has taken commercially reasonable steps to protect in all
material respects: (i) the confidentiality of its Trade Secrets and confidential
information and (ii) its interest in its material Intellectual Property owned by
such Grantor.

4.10 Letter-of-Credit Rights. As of the date hereof, such Grantor is not a
beneficiary or assignee under any letter of credit other than the letters of
credit described on Schedule 7.

4.11 Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $250,000 individually or $500,000 in the
aggregate in value other than those described on Schedule 8.

4.12 Trade Names; Etc. Such Grantor does not have or operate in any jurisdiction
under, or in the preceding five (5) years has not had or operated in any
jurisdiction under, any trade name, fictitious names or other names except its
legal name as specified in Schedule 3 and such other trade or fictitious names
as are listed on Schedule 9 for such Grantor.

4.13 Collateral in the Possession of a Bailee. If any Grantor’s Inventory or
other Goods are at any time in the possession of a bailee, and the fair market
value of such Inventory or Goods in the possession of such bailee exceeds
$500,000, such Grantor shall promptly notify the Collateral Agent thereof. The
Collateral Agent agrees with such Grantor that the Collateral Agent shall not
give any such instructions unless an Event of Default has occurred and is
continuing.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

5.1 Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.

 

22



--------------------------------------------------------------------------------

 

5.2 Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights.

(a) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument, Negotiable Document or Tangible Chattel Paper, in
each case having a face amount of $500,000 in any instance or $1,000,000 in the
aggregate, upon the request of the Collateral Agent, such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Collateral Agent, duly indorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement and all of
such property owned by any Grantor as of the Closing Date shall be delivered on
the Closing Date.

(b) If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and upon the reasonable request of the Collateral
Agent, cause the issuer thereof either (i) to register the Collateral Agent as
the registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to promptly (but in any event within thirty
(30) days of such request) agree in writing with such Grantor and the Collateral
Agent that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Grantor, such agreement to be substantially in the form of Annex
II. This subsection (c) shall not apply to Uncertificated Securities having a
value of less than $500,000 individually or $1,000,000 in the aggregate.

(c) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property that constitutes Collateral hereunder is organized under the
law of, or has its chief executive office in, a jurisdiction outside of the
United States, each Grantor shall take such additional actions, including
causing the issuer to register the pledge on its books and records, as may be
reasonably requested by the Collateral Agent, under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Collateral Agent.

(d) In the case of any Letter-of-Credit Rights in any letter of credit that is
Collateral of such Grantor exceeding $500,000 individually or $1,000,000 in the
aggregate in value, such Grantor shall promptly notify the Collateral Agent
thereof and, upon the reasonable request of the Collateral Agent, obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the UCC, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent. No Grantor will consent to any
person having “control” (within the meaning of Section 9-107 of the UCC) over,
or any other interest in, any Letter-of-Credit Rights which such Grantor has an
interest, other than the Collateral Agent.

5.3 Maintenance of Insurance.

 

23



--------------------------------------------------------------------------------

 

(a) Such Grantor will maintain, with financially sound and reputable insurance
companies, insurance policies (i) insuring the Collateral in at least such
amounts and against at least such risks consistent with past practices of such
Grantor, or other risks as may be required by the Credit Agreement and
(ii) naming the Collateral Agent on behalf of the Secured Parties as additional
insureds under liability insurance policies to the extent reasonably requested
by the Collateral Agent.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as additional insured party
and/or loss payee and (iii) if reasonably requested by the Collateral Agent,
include a breach of warranty clause.

5.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes and other assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all claims of any kind (including claims for labor, materials and
supplies) against or with respect to such Grantor’s Collateral, except in each
case, as could not reasonably be expected to result in a Material Adverse
Effect.

5.5 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in Section 4.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents, including such Grantor’s
rights to dispose of the Collateral.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Collateral Agent may reasonably request.

(c) Such Grantor shall give to the Collateral Agent and the other Secured
Parties, if accompanied by the Collateral Agent, upon reasonable prior notice
access during normal business hours to all of its books, correspondence and
records and the Collateral Agent and the other Secured Parties and their
respective representatives may examine, inspect or audit the same, take extracts
therefrom and make photocopies thereof, and the Grantors agree to render to the
Collateral Agent and the other Secured Parties, at such Grantor’s reasonable
cost and expense. The Collateral Agent and the other Secured Parties, if
accompanied by the Collateral Agent, and their respective representatives shall
upon reasonable prior notice and during normal business hours also have the
right to enter into and upon any premises where any of the

 

24



--------------------------------------------------------------------------------

Inventory or Equipment is located for the purpose of examining, inspecting or
auditing the same, or otherwise protecting their interests therein.

(d) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex IV attached hereto, and take such
further actions as the Collateral Agent may reasonably request for the purpose
of creating, perfecting, ensuring the priority of, protecting or enforcing the
Collateral Agent’s security interest in the Collateral or otherwise conferring
or preserving the full benefits of this Agreement and of the interests, rights
and powers herein granted.

5.6 Changes in Locations, Name, etc. Such Grantor will not, except upon not less
than ten (10) days’ prior written notice to the Collateral Agent (or such
shorter amount of time reasonably acceptable to the Collateral Agent) and
delivery to the Collateral Agent of (a) all additional financing statements and
other documents (executed where appropriate) reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (b) if applicable, a written
supplement to Schedule 5 showing any additional location at which Inventory or
Equipment shall be kept:

(i) change its jurisdiction of organization or the location of its chief
executive office from that referred to in Section 4.4; or

(ii) change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by the Collateral Agent in connection
with this Agreement would become misleading.

5.7 Notices. Such Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Loan Documents) on any of the Collateral which would adversely affect
the ability of the Collateral Agent to exercise any of its remedies hereunder;
and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.8 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including any certificate representing a stock dividend or a
distribution in connection

 

25



--------------------------------------------------------------------------------

with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Collateral Agent substantially in the form received,
duly indorsed by such Grantor to the Collateral Agent, if required, together
with an undated stock power or equivalents covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations; provided, that in no event shall there be pledged Excluded Equity
Interests. Any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, as provided hereunder, be delivered to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Secured Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall hold such money in accordance with the Credit
Agreement and the other Loan Documents.

(b) Without the prior written consent of the Collateral Agent (such consent not
to be unreasonably withheld or delayed), such Grantor will not, except as
permitted by the Credit Agreement or the other Loan Documents, (i) vote to
enable, or take any other action to permit, any Issuer of Pledged Stock to issue
any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or Liens
permitted by the Loan Documents or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Collateral Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof
(unless such restriction is permitted by the Credit Agreement or the other Loan
Documents).

(c) Such Grantor agrees that, with respect to any Investment Property consisting
of Securities Accounts or Securities Entitlements in excess of $250,000
individually or $500,000 in the aggregate, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement, substantially in the form of Exhibit G to the Credit
Agreement, or in any other form and substance reasonably satisfactory to the
Collateral Agent, pursuant to which it shall agree to comply with the Collateral
Agent’s “entitlement orders” without further consent by such Grantor and shall
establish that the Collateral Agent shall have “control” (within the meaning of
Section 8-106 of the UCC) over

 

26



--------------------------------------------------------------------------------

such Securities Accounts or Securities Entitlements. With respect to any
Investment Property that is a Deposit Account (other than Excluded Deposit
Accounts), it shall cause the depositary institution maintaining such account to
enter into an agreement, substantially in the form of Exhibit G to the Credit
Agreement, pursuant to which the depositary institution shall agree to comply
with the Collateral Agent’s instructions without further consent by such Grantor
and shall establish that the Collateral Agent shall have “control” (within the
meaning of Section 9-104 of the UCC) over such Deposit Account. Such Grantor
shall have entered into such control agreement or agreements with respect to:
(i) any Securities Accounts, Securities Entitlements or Deposit Accounts (other
than Excluded Deposit Accounts) that exist on the Closing Date no later than
ninety (90) days after the Closing Date (or such later date as the Collateral
Agent may agree in its sole discretion) and (ii) any Securities Accounts,
Securities Entitlements, Deposit Accounts (other than Excluded Deposit Accounts)
or Commodity Accounts that are created or acquired after the Closing Date, as of
or prior to the deposit or transfer of any such Securities Entitlements or
funds, whether constituting moneys or investments, into such Securities
Accounts, Deposit Accounts (other than Excluded Deposit Accounts) or Commodity
Accounts. The Collateral Agent shall not give the securities intermediary or
depositary institution, as applicable, any “entitlement orders” or instructions
unless an Event of Default has occurred and is continuing.

(d) In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property (that constitutes Collateral hereunder) issued by it and will comply
with such terms insofar as such terms are applicable to it and (ii) it will take
all actions required or reasonably requested by the Collateral Agent to enable
or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to all
Investment Property issued by it.

(e) Such Grantor covenants and agrees that, without the prior written consent of
the Collateral Agent (such consent not to be unreasonably withheld or delayed),
it will not agree to any election by any limited liability company or
partnership, as applicable, to treat the Pledged LLC Interests or Pledged
Partnership Interests, as applicable, as securities governed by the UCC and in
any event will promptly notify the Collateral Agent in writing if the
representation set forth in Section 4.7(d) becomes untrue for any reason and, in
such event, take such action as the Collateral Agent may reasonably request in
order to establish the Collateral Agent’s “control” (within the meaning of
Section 8-106 of the UCC) over such Pledged LLC Interests or Pledged Partnership
Interests, as applicable.

 

27



--------------------------------------------------------------------------------

 

5.9 Receivables. Upon the occurrence and during the continuance of an Event of
Default and the receipt of notice from the Collateral Agent pursuant to this
Section 5.9, except in the ordinary course of business, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that would
materially and adversely affect the value thereof.

5.10 Intellectual Property. On a continuing basis, each Grantor shall, at its
sole cost and expense:

(i) promptly following its knowledge thereof, notify the Collateral Agent of
(1) the institution of any proceeding in any court, administrative or other
governmental body or in the PTO or the United States Copyright Office or any
foreign counterpart, or any adverse determination in any such proceeding (but
not with respect to routine and immaterial office actions or other similar
determinations in the ordinary course of prosecution before the PTO or the
United States Copyright Office or any foreign counterpart), regarding the
validity or enforceability of any Intellectual Property included in the
Collateral, or such Grantor’s right to register, own or use such Intellectual
Property; or (2) any events which may reasonably be expected, individually or in
the aggregate, to materially and adversely affect the value of any material
Intellectual Property included in the Collateral or the rights and remedies of
the Collateral Agent in relation thereto, except to the extent that any such
event or matter described in (1) or (2) could not reasonably be expected to have
a Material Adverse Effect;

(ii) not take any act or omit to take any act whereby any material Intellectual
Property included in the Collateral may be abandoned, forfeited, dedicated to
the public, invalidated, lapse or materially impaired in any way other than in
the ordinary course of business or as consistent with such Grantor’s past
practice;

(iii) take commercially reasonable actions to protect against and prosecute
infringements, dilutions, misappropriations, and other violations of
Intellectual Property included in the Collateral (including, without limitation,
commencement of a suit), and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property, except as shall be consistent with commercially reasonable business
judgment or in a manner that would not reasonably be expected, individually or
in the aggregate, to cause a Material Adverse Effect;

(iv) not grant any exclusive license to any other Person of any material
Intellectual Property included in the Collateral that would materially detract
from

 

28



--------------------------------------------------------------------------------

the value of the Collateral or materially interfere with the ordinary course of
business of the Borrower or any of its Subsidiaries, other than in the ordinary
course of business or as expressly permitted by the Credit Agreement and the
other Loan Documents;

(v) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in connection with any Trademarks material
to the business of such Grantor;

(vi) adequately control the quality of goods and services offered by any
licensees of its Trademarks to maintain such standards in all material respects;

(vii) take commercially reasonable steps to protect the secrecy of all of its
material Trade Secrets in all material respects; and

(viii) not deliver, license or make available the source code for any software
included in the Collateral to any Person who is not an employee of Grantor, and
not subject any software included in the Collateral to the terms of any “open
source” or other similar license that provides for any source code of such
software to be disclosed, licensed, publicly distributed, or dedicated to the
public, except as could not reasonably be expected to have a Material Adverse
Effect.

(b) If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the security interest created by this Agreement, without further
action by any party (except as expressly set forth in Section 3 hereof), it
being understood that, notwithstanding anything herein to the contrary, no
Intellectual Property filings will be made other than filings with the PTO or
the United States Copyright Office or UCC financing statements filed in a
jurisdiction in the United States. Further, each Grantor authorizes the
Collateral Agent to modify this Agreement by amending Schedule 6 to include any
applications or registrations for Intellectual Property included in the
Collateral (but the failure to so modify such Schedules shall not be deemed to
affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).

(c) Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex III-A, a Patent Security Agreement in
substantially the form of Annex III-B and a Trademark Security Agreement in
substantially the form of Annex III-C, as applicable, in order to record the
security interest granted herein to the Collateral Agent for the benefit of the
Secured Parties with the PTO and the United States Copyright Office, as
applicable.

 

29



--------------------------------------------------------------------------------

 

(d) Upon the reasonable request of the Collateral Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded with the PTO or the United States Copyright
Office, as applicable, any and all agreements, instruments, documents, and
papers which the Collateral Agent may reasonably request to evidence, create,
record, preserve, protect or perfect the Collateral Agent’s security interest in
any Intellectual Property included in the Collateral.

5.11 Limitation on Liens on Collateral. Such Grantor shall not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Liens permitted pursuant to the Credit Agreement and the other Loan
Documents, and will defend the right, title and interest of the Collateral Agent
and the other Secured Parties and the other holders of the Secured Obligations
in and to any of the Collateral against the claims and demands of all Persons
whomsoever.

5.12 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so except as permitted pursuant to the Credit Agreement and
the other Loan Documents.

5.13 Letter-of-Credit Rights. Upon the occurrence and during the continuance of
an Event of Default, upon the direction of the Collateral Agent, such Grantor
shall instruct all issuers and nominated persons under letters of credit for an
amount in excess of $850,000 under which the Grantor is the beneficiary or
assignee (including the letters of credit described on Schedule 8) to make all
payments thereunder to the Collateral Account.

5.14 Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $250,000 individually or $500,000 in the aggregate in value, it shall
deliver to the Collateral Agent a completed pledge supplement, substantially in
the form of Annex IV attached hereto.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) Upon the Collateral Agent’s reasonable request and at the expense of the
relevant Grantor, such Grantor shall furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, its material Receivables.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Collateral Agent may curtail or terminate said
authority upon delivery of written notice to such Grantor at any time after the
occurrence and during the continuance of an Event of Default. If required by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within three Business

 

30



--------------------------------------------------------------------------------

Days of receipt by such Grantor) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5 and (ii) until so turned
over, shall be held by such Grantor for the Collateral Agent and the Secured
Parties. Upon the written request of the Collateral Agent, the Borrower shall
deliver to the Collateral Agent, a report identifying in reasonable detail the
nature and source of the payments included in any such deposit.

(c) Upon the occurrence and during the continuance of an Event of Default, upon
the written request of the Collateral Agent, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify to the Collateral Agent’s
reasonable satisfaction the existence, amount and terms of any Receivables or
Contracts.

(b) At any time after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may (and each Grantor at the request of the
Collateral Agent shall) notify obligors on the Receivables and parties to the
Contracts that the Receivables and the Contracts have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Receivables and Contracts to observe and
perform in all material respects the conditions and obligations to be observed
and performed by it thereunder, in accordance with the terms of any written
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

31



--------------------------------------------------------------------------------

 

6.3 Investment Property.

(a) Unless an Event of Default has occurred and is continuing and the Collateral
Agent has given notice to the relevant Grantor of the Collateral Agent’s intent
to exercise its rights pursuant to Section 6.3(b), each Grantor may receive all
cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes to the extent permitted in the Credit Agreement,
and may exercise all voting and corporate or other organizational rights with
respect to Investment Property; provided, that no vote shall be cast or
corporate or other organizational right exercised or other action taken (other
than in connection with a transaction permitted by the Credit Agreement or the
other Loan Documents) which, in the Collateral Agent’s reasonable judgment,
would impair the Collateral or the Collateral Agent’s security interest therein
or result in any violation of any provision of any Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and shall make application thereof to the Secured
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to, and any such Issuer party hereto
agrees to, (i) comply with any instruction received by it from the Collateral
Agent in writing, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying and (ii) after receipt by an Issuer or obligor of any instructions
pursuant to Section 6.3(c)(i) hereof, pay any dividends or other payments with
respect to the Investment Property directly to the Collateral Agent. The
Collateral Agent agrees that it shall not send any such instruction unless
(A) an Event of Default has occurred and is continuing and (B) such instruction
is otherwise in accordance with the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

 

6.4 Proceeds to be Turned Over to Collateral Agent. In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Collateral Agent in a Collateral Account (or by such
Grantor in trust for the Collateral Agent and the Secured Parties) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if and whenever any Event of Default has
occurred and is continuing, the Collateral Agent may apply all or any part of
Proceeds constituting Collateral, whether or not held in any Collateral Account,
any Securities Account or any Deposit Account, and any proceeds of the guarantee
set forth in Section 2, in payment of the Secured Obligations in the following
order (it being understood that any application of such Proceeds constituting
Collateral by the Collateral Agent towards the payment of the Secured
Obligations shall be made in the following order): first, to unpaid and
unreimbursed costs, expenses and fees of the Administrative Agent and the
Collateral Agent (including to reimburse ratably any other Secured Parties which
have advanced any of the same to the Collateral Agent), second, to the
Administrative Agent, for application by it toward payment of all amounts then
due and owing and remaining unpaid in respect of the Secured Obligations, pro
rata among the Secured Parties according to the amount of the Secured
Obligations then due and owing and remaining unpaid to the Secured Parties, and
third, to the Administrative Agent, for application by it toward prepayment of
the Secured Obligations, pro rata among the Secured Parties according to the
amount of the Secured Obligations then held by the Secured Parties. Any balance
of such Proceeds remaining after the Secured Obligations (other than Unasserted
Contingent Obligations) have been paid in full, except as otherwise agreed by
the affected Qualified Counterparties pursuant to the applicable Specified Hedge
Agreements, any Specified Hedge Agreements have been cash collateralized or paid
in full and all commitments to extend credit under the Loan Documents have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same. For purposes of this Section, to the extent that
any Obligation is unmatured, unliquidated or contingent (other than Unasserted
Contingent Obligations) at the time any distribution is to be made pursuant to
clause second above, the Collateral Agent shall allocate a portion of the amount
to be distributed pursuant to such clause for the benefit of the Secured Parties
holding such Secured Obligations and shall hold such amounts for the benefit of
such Secured Parties until such time as such Secured Obligations become matured,
liquidated and/or payable at which time such amounts shall be distributed to the
holders of such Secured Obligations to the extent necessary to pay such Secured
Obligations in full (with any excess to be distributed in accordance with this
Section as if distributed at such time). In making determinations and
allocations required by this Section, the Collateral Agent may conclusively rely
upon information provided to it by the holder of the relevant Secured
Obligations (which, in the case of the immediately preceding sentence shall be a
reasonable

 

33



--------------------------------------------------------------------------------

estimate of the amount of the Secured Obligations) and shall not be required to,
or be responsible for, ascertaining the existence of or amount of any Secured
Obligations.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other Loan Document, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity. Without limiting the generality of the foregoing,
to the fullest extent permitted by applicable law, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by this Agreement or required by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the Secured Parties hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as set forth in Section 6.5, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the UCC, need the Collateral Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise of any rights hereunder other than any such claims, damages and
demands that may arise from the gross negligence or willful misconduct of such
Secured Party. If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least 10 days before such sale or other disposition.

6.7 Registration Rights.

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to

 

34



--------------------------------------------------------------------------------

agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.

6.9 Intellectual Property.

(a) At any time after the occurrence and during the continuance of an Event of
Default: (i) upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments, in
favor of the Collateral Agent or its designee, of such Grantor’s rights, title,
and interests in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof and
(ii) within five (5) Business Days of written notice from the Collateral Agent,
each Grantor shall make available to the Collateral Agent, to the extent within
such Grantor’s power and authority, such personnel in such Grantor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Grantor or the Collateral Agent to continue, directly
or indirectly, to produce, advertise, and sell the products and services sold by
such Grantor under such Intellectual Property, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf, at
Grantor’s expense.

(b) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right, but shall in no way be obligated, to file
applications for

 

35



--------------------------------------------------------------------------------

protection of the Intellectual Property included in the Collateral and/or bring
suit in the name of any Grantor, the Collateral Agent or the Secured Parties, to
enforce the Intellectual Property included in the Collateral. In the event of
such suit, each Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts, including joinder as a party, and execute any and all
documents requested by the Collateral Agent in aid of such enforcement, and the
Grantors shall promptly reimburse and indemnify the Collateral Agent for all
costs and expenses incurred by the Collateral Agent in the exercise of its
rights under this Section 6.9(b). In the event that the Collateral Agent shall
elect not to bring suit to enforce the Intellectual Property included in the
Collateral, each Grantor agrees, at the request of the Collateral Agent, to take
all actions necessary, whether by suit, proceeding or other action, to prevent
and/or obtain a recovery for the infringement or other violation of rights in,
diminution in value of, or other damage to any of the Intellectual Property
included in the Collateral by any Person.

(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and sublicense (in each
case, exercisable without payment of royalties or other compensation to such
Grantor) to make, have made, use, sell, copy, distribute, perform, make
derivative works, publish, and exploit in any other manner for which an
authorization from the owner of such Intellectual Property would be required
under applicable Requirements of Law, with rights of sublicense, any of the
Intellectual Property included in the Collateral now or hereafter owned by or
licensed to such Grantor, wherever the same may be located; provided that
(i) the applicable Grantor shall have such rights of quality control and
inspection which are reasonably necessary under applicable Requirements of Law
to maintain the validity and enforceability of such Trademarks and (ii) any
sublicenses duly granted by Collateral Agent under this license grant shall
survive in accordance with their terms, notwithstanding the subsequent cure of
any Event of Default that gave rise to the exercise of the Collateral Agent’s
rights and remedies. The foregoing license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate actions and to execute any and all documents and
instruments which may be necessary or reasonably desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

36



--------------------------------------------------------------------------------

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or contract of
such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (B) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral of such Grantor; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (G) subject to any permitted licenses and reserved
rights permitted under the Loan Documents, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole

 

37



--------------------------------------------------------------------------------

discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral of such
Grantor as fully and completely as though the Collateral Agent were the absolute
owner thereof for all purposes, and do, at the Collateral Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

The Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default has
occurred and is continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans under the Credit Agreement, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Parties to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor

 

38



--------------------------------------------------------------------------------

for any act or failure to act hereunder, except, in the case of the Collateral
Agent only in respect of its own gross negligence or willful misconduct, to the
extent required by applicable law.

7.3 Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein, except with respect to Intellectual
Property, foreign jurisdictions. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including describing such
property as “all assets” or “all personal property” and may add thereto “whether
now owned or hereafter acquired.” Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4 Authority, Immunities and Indemnities of Collateral Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and that the Collateral Agent shall have, in respect
thereof, all rights, remedies, immunities and indemnities granted to it in the
Credit Agreement. By acceptance of the benefits hereof, each Secured Party that
is not a Lender agrees to be bound by the provisions of the Credit Agreement
applicable to the Collateral Agent, including Section 10 thereof, as fully as if
such Secured Party were a Lender. The Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

7.5 Intellectual Property Filings. Each Grantor hereby authorizes the Collateral
Agent to execute and/or submit filings with the PTO or United States Copyright
Office (or any successor office or any similar office in any state or political
subdivision), as applicable, including this Agreement, the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement,
or other comparable documents, and to take such other actions as may be required
under applicable law for the purpose of perfecting, recording, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder, without the signature of such Grantor, naming such Grantor,
as debtor, and the Collateral Agent, as secured party.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance

 

39



--------------------------------------------------------------------------------

with Section 11.1 of the Credit Agreement; provided that no such waiver,
amendment, supplement or modification shall require the consent of any Qualified
Counterparty except as expressly provided in Section 11.1 of the Credit
Agreement; provided that no such waiver amendment, supplement or modification
shall require the consent of any Qualified Counterparty except as expressly
provided in Section 11.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1 or to such other address as such Grantor may
notify the Collateral Agent in writing; provided further that notices to the
Collateral Agent shall be addressed as follows, or to such other address as may
be hereafter notified by the Collateral Agent:

c/o Morgan Stanley & Co. Incorporated

One Pierrepont Plaza, 7th Floor

400 Cadman Plaza West, Brooklyn, NY 11201

Attention: Crystal Dadd

Telephone: (718) 754-2554

Telecopy:   (212) 507-1662

Email: crystal.dadd@morganstanley.com

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay, or reimburse each Secured Party for, all its
costs and expenses incurred in collecting against such Grantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Grantor is a
party, including the reasonable fees and disbursements of counsel to the
Collateral Agent and counsel to the each Secured Party.

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp,

 

40



--------------------------------------------------------------------------------

excise, sales or other similar taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 11.5 of the
Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent and, unless so
consented to, each such assignment, transfer or delegation by any Grantor shall
be void. By accepting the benefits of the Loan Documents, each Qualified
Counterparty agrees to be bound by all of the applicable provisions thereof.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent (other
than Unasserted Contingent Obligations), matured or unmatured, at any time held
or owing by such Secured Party to or for the credit or the account of such
Grantor, or any part thereof in such amounts as such Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to
such Secured Party hereunder and claims of every nature and description of such
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document, any Specified Hedge
Agreement, any Specified Cash Management Agreement or otherwise, as such Secured
Party may elect. Each Secured Party shall notify such Grantor promptly of any
such set-off and the application made by such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Party under
this Section are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission

 

41



--------------------------------------------------------------------------------

(in PDF format) shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address referred to
on Schedule I hereof or on the signature pages of the Credit Agreement, as
applicable, or at such other address of which the Collateral Agent shall have
been notified pursuant thereto;

 

42



--------------------------------------------------------------------------------

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors; Supplements to Schedules. (a) Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 7.10 and 11.14 of the Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
assumption agreement in the form of Annex I hereto.

(b) The Grantors shall deliver to the Collateral Agent supplements to the
Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof. Such Supplements shall become part of this Agreement as
of the date of delivery to the Collateral Agent.

8.15 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and all other
Secured Obligations (other than Unasserted Contingent Obligations and
obligations (other than Unasserted Contingent Obligations) under or in respect
of Hedge Agreements or Cash Management Agreements) have been paid in full
(including, with respect to any Letters of Credit, either the deposit of cash
collateral in an amount equal to 105% of the outstanding L/C Obligations or the
delivery of a “backstop” Letter of Credit reasonably satisfactory to the Issuing
Lender in its sole discretion), all commitments to extend credit under the Loan
Documents have terminated, the Collateral shall be released from the Liens
created hereby, and this Agreement

 

43



--------------------------------------------------------------------------------

and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder and execute and deliver to such Grantor such documents (in form and
substance reasonably satisfactory to the Collateral Agent) as such Grantor may
reasonably request to evidence such termination.

(b) If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the Lien
created pursuant to this Agreement in such Collateral shall be released, and the
Collateral Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable and in form reasonably satisfactory to the
Collateral Agent for the release of such Collateral (not including Proceeds
thereof) from the security interests created hereby. At the request and sole
expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Collateral Agent, at least five (5) Business Days (or such
shorter period of time acceptable to the Collateral Agent) prior to the date of
the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

8.17 Secured Parties. By accepting the benefits of the Collateral, each of the
Secured Parties agrees to be bound by the terms of the Loan Documents,
including, without limitation, Section 10 of the Credit Agreement.

 

44



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

MICROSEMI CORPORATION, a

Delaware corporation

By:       Name:   Title:

 

MICROSEMI CORP. –
MASSACHUSETTS, a Delaware corporation By:       Name:   Title:

 

MICROSEMI CORP. – POWER

PRODUCTS GROUP, a Delaware

corporation

By:       Name:   Title:

 

MICROSEMI CORP. – ANALOG MIXED

SIGNAL GROUP, a Delaware corporation

By:       Name:   Title:

[Signature page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 

MICROSEMI CORP. – RF INTEGRATED

SOLUTIONS, a Delaware corporation

By:       Name:   Title:

 

MICROSEMI CORP. – RF POWER

PRODUCTS, a Delaware corporation

By:       Name:   Title:

 

MICROSEMI CORP. – POWER

MANAGEMENT GROUP, a California

corporation

By:       Name:   Title:

 

WHITE ELECTRONIC DESIGNS CORPORATION, an Indiana corporation By:       Name:  
Title:

[Signature page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 

Agreed and Accepted:

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

By:     Name:   Title:  

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:       Name:  
Title:

[Signature page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 

Schedule 1

NOTICE ADDRESS FOR EACH GRANTOR

[GRANTOR]

[ADDRESS]

Attention of:

Telephone No.:

E-mail:

Fax No.:

 

S-1-1



--------------------------------------------------------------------------------

 

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged LLC Interests:

Pledged Partnership Interests:

Pledged Stock:

 

Name of

Grantor

 

Stock

Issuer

 

Class of

Stock

   Certificated
(Y/N)      Certificate
No.      Par
Value      No. of
Shares      % of
Outstanding
Stock of the
Stock Issuer                     

Pledged Notes:

 

Name of
Grantor

 

Issuer

 

Original Principal

Amount

   Issue Date      Maturity
Date            

Securities Accounts:

 

Name of
Grantor

 

Name of
Securities

Intermediary

 

Account
Number

   Account
Name         

Commodities Accounts:

 

Name of
Grantor

 

Name of

Commodities

Intermediary

 

Account
Number

   Account
Name         

 

S-2-1



--------------------------------------------------------------------------------

 

Deposit Accounts:

 

Name of
Grantor

 

Name of

Depositary

Bank

 

Account
Number

   Account
Name         

 

S-2-2



--------------------------------------------------------------------------------

 

Schedule 3

EXACT LEGAL NAME; LOCATION OF JURISDICTION OF ORGANIZATION;

CHIEF EXECUTIVE OFFICE

 

Exact Legal Name

of Grantor

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

   Location of Chief
Executive Office                

 

S-3-1



--------------------------------------------------------------------------------

 

Schedule 4

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity

  

Jurisdiction of Filing

        

Copyright, Patent and Trademark Filings

[List all filings for each Grantor]

Actions with respect to Pledged Stock

Other Actions

Delivery of all certificates listed on Schedule 2.

[Describe other actions to be taken]

 

S-4-1



--------------------------------------------------------------------------------

 

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

  

Locations

        

 

S-5-1



--------------------------------------------------------------------------------

 

Schedule 6

INTELLECTUAL PROPERTY

Trademark Registrations and Applications

 

Trademark

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Record Owner/Liens

  

Status/Comments

                                               

Patents

 

Patent

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Record Owner/Liens

  

Status/Comments

                                               

Copyright Registrations

 

Title of Work

  

Reg. No.

(App. No.)

  

Reg. Date

(App. Date)

  

Record Owner/Liens

  

Status/Comments

                                                           

Top Level Domain Names

 

Domain Name

  

Registered

  

Expires

  

Record Owner

  

Status

                                               

 

S-6-1



--------------------------------------------------------------------------------

 

License Agreements

[Description of each License Agreement]

 

S-6-2



--------------------------------------------------------------------------------

 

Schedule 7

LETTER-OF-CREDIT RIGHTS

 

S-7-1



--------------------------------------------------------------------------------

 

Schedule 8

COMMERCIAL TORT CLAIMS

 

S-8-1



--------------------------------------------------------------------------------

 

Schedule 9

TRADE NAMES

 

S-11-1



--------------------------------------------------------------------------------

 

Annex I to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
[                    ], 20[__], is made by [                    ], a
[                        ] (the “Additional Grantor”), in favor of MORGAN
STANLEY & CO. INCORPORATED, as collateral agent (in such capacity, the
“Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

RECITALS

A. WHEREAS, Microsemi Corporation, a Delaware corporation (the “Borrower”), the
Lenders, Morgan Stanley Senior Funding, Inc., as syndication agent, East West
Bank and Raymond James Bank, FSB, as documentation agents, the Collateral Agent
and the Administrative Agent, have entered into a Credit Agreement, dated as of
November 2, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

B. WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of November 2, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent and the Administrative
Agent for the benefit of the Secured Parties;

C. WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and

D. WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.14 of the Guarantee and
Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and

 

A-I-1



--------------------------------------------------------------------------------

performance when due (whether at the stated maturity, by acceleration or
otherwise) of all Secured Obligations as set forth in Section 3 thereof, and
assumes all other obligations and liabilities of a Grantor set forth therein.
The information set forth in
Annex I-A hereto is hereby added to the information set forth in Schedules
[                    ]* to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date (except to the extent made on a specific date, in which case
such representation and warranty shall be true and correct in all material
respects on and as of such specific date).

2. Financing Statements. The Additional Grantor hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein, except with respect to Intellectual
Property, foreign jurisdictions. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including describing such
property as “all assets” or “all personal property” and may add thereto “whether
now owned or hereafter acquired.” The Additional Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof.

3. Intellectual Property Filings. The Additional Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office or any similar office in any state or
political subdivision), as applicable, including this Agreement, the Copyright
Security Agreement, the Patent Security Agreement, and the Trademark Security
Agreement, or other comparable documents, and to take such other actions as may
be required under applicable law for the purpose of perfecting, recording,
confirming, continuing, enforcing or protecting the security interest granted by
the Additional Grantor hereunder, without the signature of the Additional
Grantor, naming the Additional Grantor, as debtor, and the Collateral Agent, as
secured party.

4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

 

 

* Refer to each Schedule which needs to be supplemented.

 

A-I-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:   Title:

 

Agreed and Accepted: MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:
      Name:   Title:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:       Name:  
Title:

 

A-I-3



--------------------------------------------------------------------------------

 

Annex II to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of November 2, 2010 (the “Agreement”), made by the
Grantors parties thereto for the benefit of MORGAN STANLEY & CO. INCORPORATED,
as Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent. The undersigned agrees for the benefit of the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.8(a) of the Agreement.

3. The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply to it with
respect to all actions that may be required of it pursuant to Section 6.3(a) or
6.7 of the Agreement.

 

[NAME OF ISSUER] By     Title    

 

Address for Notices:       Fax:

 

A-II-1



--------------------------------------------------------------------------------

 

Annex III-A to

Guarantee and Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], 2010
(“Copyright Security Agreement”), made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), is in favor of MORGAN STANLEY & CO. INCORPORATED, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (in such capacity, the “Assignee”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of November 2, 2010 (the “Guarantee and Collateral Agreement”) in favor of the
Assignee and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Copyright Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in, and
the Collateral Agent has become a secured creditor with respect to, the
Copyright Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) all Copyrights of such Grantor, including, without limitation, the
registered and applied-for Copyrights of such Grantor listed on Schedule 1
attached hereto; and

(b) to the extent not covered by clause (a), all Proceeds of any of the
foregoing;

 

A-III-A-1



--------------------------------------------------------------------------------

 

provided, that (i) this Copyright Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (x) shall attach at all times to all proceeds of such property, (y) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause
(i) ceases to exist and (z) to the extent severable shall in any event attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with security interest granted to the Assignee pursuant
to the Guarantee and Collateral Agreement and Grantors hereby acknowledge and
affirm that the rights and remedies of the Assignee with respect to the security
interest in the Copyrights made and granted hereby are more fully set forth in
the Guarantee and Collateral Agreement. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Guarantee and
Collateral Agreement, the provisions of the Guarantee and Collateral Agreement
shall govern.

Each Grantor hereby authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.

THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Copyright Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

[Remainder of This Page Intentionally Left Blank.]

 

A-III-A-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this COPYRIGHT SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

[ASSIGNOR] By:       Name:   Title:

 

Accepted and Agreed: MORGAN STANLEY & CO. INCORPORATED, AS ASSIGNEE By:      
Name:   Title:

 

A-III-A-3



--------------------------------------------------------------------------------

 

Schedule 1

COPYRIGHTS

Copyright Registrations

 

Title of Work

   Reg. No.    Reg. Date    Owner

 

A-III-A-4



--------------------------------------------------------------------------------

 

Annex III-B to

Guarantee and Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                    ], 2010
(“Patent Security Agreement”), made by each of the signatories hereto (together
with any other entity that may become a party hereto as provided herein, the
“Grantors”), is in favor of MORGAN STANLEY & CO. INCORPORATED, as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (in
such capacity, the “Assignee”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of November 2, 2010 (the “Guarantee and Collateral Agreement”) in favor of the
Assignee and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Patent Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in, and
the Collateral Agent has become a secured creditor with respect to, the Patent
Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) all Patents of such Grantor, including, without limitation, the registered
and applied-for Patents of such Grantor listed on Schedule 1 attached hereto;
and

(b) to the extent not covered by clause (a), all Proceeds of any of the
foregoing;

 

A-III-B-1



--------------------------------------------------------------------------------

 

provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (x) shall attach at all times to all proceeds of such property, (y) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause
(i) ceases to exist and (z) to the extent severable shall in any event attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with security interest granted to the Assignee pursuant
to the Guarantee and Collateral Agreement and Grantors hereby acknowledge and
affirm that the rights and remedies of the Assignee with respect to the security
interest in the Patents made and granted hereby are more fully set forth in the
Guarantee and Collateral Agreement. In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Guarantee and
Collateral Agreement, the provisions of the Guarantee and Collateral Agreement
shall govern.

Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Patent Security Agreement.

THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Patent Security Agreement signed by all the parties shall
be lodged with the Borrower, the Administrative Agent and the Collateral Agent.

[Remainder of This Page Intentionally Left Blank.]

 

A-III-B-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this PATENT SECURITY AGREEMENT to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[ASSIGNOR] By:      

Name:

Title:

 

Accepted and Agreed:

 

MORGAN STANLEY & CO. INCORPORATED, as Assignee

By:      

Name:

Title:

 

A-III-B-3



--------------------------------------------------------------------------------

 

Schedule 1

PATENTS

Patent Registrations and Applications

 

Patent

   Reg. No.
(App. No.)    Reg. Date
(App. Date)    Owner

 

A-III-B-4



--------------------------------------------------------------------------------

 

Annex III-C to

Guarantee and Collateral Agreement

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                    ], 2010
(“Trademark Security Agreement”), made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), is in favor of MORGAN STANLEY & CO. INCORPORATED, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (in such capacity, the “Assignee”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of November 2, 2010 (the “Guarantee and Collateral Agreement”) in favor of the
Assignee and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Trademark Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in, and
the Collateral Agent has become a secured creditor with respect to, the
Trademark Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) all Trademarks of such Grantor, including, without limitation, the
registered and applied-for Trademarks of such Grantor listed on Schedule 1
attached hereto; and

 

A-III-C-1



--------------------------------------------------------------------------------

 

(b) to the extent not covered by clause (a), all Proceeds of any of the
foregoing;

provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (x) shall attach at all times to all proceeds of such property, (y) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause (i)
ceases to exist and (z) to the extent severable shall in any event attach to all
rights in respect of such property that are not subject to the applicable
condition described in clause (i).

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with security interest granted to the Assignee pursuant
to the Guarantee and Collateral Agreement and Grantors hereby acknowledge and
affirm that the rights and remedies of the Assignee with respect to the security
interest in the Trademarks made and granted hereby are more fully set forth in
the Guarantee and Collateral Agreement. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Guarantee and
Collateral Agreement, the provisions of the Guarantee and Collateral Agreement
shall govern.

Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Trademark Security Agreement.

THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Trademark Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

[Remainder of This Page Intentionally Left Blank.]

 

A-III-C-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this TRADEMARK SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

[ASSIGNOR] By:      

Name:

Title:

 

Accepted and Agreed:

 

MORGAN STANLEY & CO. INCORPORATED, as Assignee

By:      

Name:

Title:

 

A-III-C-3



--------------------------------------------------------------------------------

 

Schedule 1

TRADEMARKS

Trademark Registrations and Applications

 

Trademark

   Reg. No.
(App. No.)    Reg. Date
(App. Date)    Owner

 

A-III-C-4



--------------------------------------------------------------------------------

 

Annex IV to

Guarantee and Collateral Agreement

This PLEDGE SUPPLEMENT, dated as of [                    ] 20[__] (the “Pledge
Supplement”), is delivered by [                ], a [                        ]
(the “Grantor”) pursuant to the Guarantee and Collateral Agreement, dated as of
November 2, 2010 (as it may be from time to time amended, amended and restated,
restated, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among MICROSEMI CORPORATION, a Delaware corporation,
the other Grantors named therein, MORGAN STANLEY & CO. INCORPORATED, as the
Collateral Agent, and MORGAN STANLEY SENIOR FUNDING, INC., as the Administrative
Agent. Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Collateral Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Guarantee and Collateral Agreement and hereby agrees
that such Supplements to Schedules shall constitute part of the Schedules to the
Guarantee and Collateral Agreement.

Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, herein, except with respect to Intellectual
Property, foreign jurisdictions. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent, for the benefit of the Secured
Parties, herein, including describing such property as “all assets” or “all
personal property” and may add thereto “whether now owned or hereafter
acquired.” Grantor hereby ratifies and authorizes the filing by the Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.

[Remainder of This Page Intentionally Left Blank.]

 

A-IV-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

[NAME OF GRANTOR] By:      

Name:

Title:

 

A-IV-1



--------------------------------------------------------------------------------

 

Exhibit D to

Credit Agreement

FORM OF EXEMPTION CERTIFICATE

[_______, 20[_]]

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended, amended and restated, supplemented, restated, or otherwise modified
from time to time, the “Credit Agreement”), among Microsemi Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”), Morgan Stanley & Co. Incorporated, as collateral agent,
Morgan Stanley Senior Funding, Inc., as syndication agent and East West Bank and
Raymond James Bank, FSB, as documentation agents. Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement. ______________________ (the “Non-U.S. Lender”) is providing
this certificate pursuant to subsection 4.10(d) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by the Note(s) in respect of which it is providing
this certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction;

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(c) the Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

(d) the Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[The remainder of this page is intentionally left blank.]

 

Ex. D-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF NON-U.S. LENDER] By:       Name:   Title:

 

Ex. D-2



--------------------------------------------------------------------------------

 

Exhibit E-1 to

Credit Agreement

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________      New York, New York         ________, 20__   

FOR VALUE RECEIVED, the undersigned, MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                    ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of [                    ] DOLLARS ([$_______]). The principal amount
shall be paid in the amounts and on the dates specified in Section 2.3 of the
Credit Agreement. The Borrower further agrees to pay interest in like money at
such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of November 2, 2010, (as amended, amended and restated, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent, Morgan Stanley & Co. Incorporated, as
collateral agent, Morgan Stanley Senior Funding, Inc., as syndication agent and
East West Bank and Raymond James Bank, FSB, as documentation agents, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has

 

Ex. E-1-1



--------------------------------------------------------------------------------

been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-1-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION,

as Borrower

By:       Name:   Title:

 

Ex. E-1-3



--------------------------------------------------------------------------------

 

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of
Base Rate
Loans      Amount
Converted to
Base Rate
Loans      Amount of
Principal of
Base Rate
Loans
Repaid      Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans      Unpaid
Principal
Balance of
Base Rate
Loans      Notation
Made By                                                                       
                                                                                
           

 

Ex. E-1-4



--------------------------------------------------------------------------------

 

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date    Amount of
Eurodollar
Loans      Amount
Converted to
Eurodollar
Loans      Interest
Period and
Eurodollar
Rate with
Respect
Thereto      Amount of
Principal of
Eurodollar
Loans
Repaid      Amount of
Eurodollar
Loans
Converted to
Base Rate
Loans      Unpaid
Principal
Balance of
Eurodollar
Loans      Notation
Made By                                                                       
                                                                                
                                                           

 

Ex. E-1-5



--------------------------------------------------------------------------------

 

Exhibit E-2 to

Credit Agreement

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________      New York, New York         ________, 20__   

FOR VALUE RECEIVED, the undersigned, MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                    ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [                    ] DOLLARS
[($_________)], or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of November 2, 2010 (as amended, amended and
restated, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, Morgan Stanley Senior Funding, Inc., as administrative agent, Morgan
Stanley & Co. Incorporated, as collateral agent, Morgan Stanley Senior Funding,
Inc., as syndication agent and East West Bank and Raymond James Bank, FSB, as
documentation agents, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties

 

Ex. E-2-1



--------------------------------------------------------------------------------

and assets in which a security interest has been granted, the nature and extent
of the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-2-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION,

as Borrower

By:     Name: Title:

 

Ex. E-2-3



--------------------------------------------------------------------------------

 

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date    Amount of
Base Rate
Loans      Amount
Converted to
Base Rate
Loans      Amount of
Principal of
Base Rate
Loans
Repaid      Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans      Unpaid
Principal
Balance of
Base Rate
Loans      Notation
Made By                                                                       
                                                                                
                             

 

Ex. E-2-4



--------------------------------------------------------------------------------

 

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date    Amount of
Eurodollar
Loans      Amount
Converted to
Eurodollar
Loans      Interest
Period and
Eurodollar
Rate with
Respect
Thereto      Amount of
Principal of
Eurodollar
Loans
Repaid      Amount of
Eurodollar
Loans
Converted to
Base Rate
Loans      Unpaid
Principal
Balance of
Eurodollar
Loans      Notation
Made By                                                                       
                                                                                
                                                           

 

Ex. E-2-5



--------------------------------------------------------------------------------

 

Exhibit E-3 to

Credit Agreement

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$____________      New York, New York         ______, 20__   

FOR VALUE RECEIVED, the undersigned, Microsemi Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to Morgan
Stanley Senior Funding, Inc. (the “Swingline Lender”) or its registered assigns
at the Funding Office specified in the Credit Agreement (as hereinafter defined)
in lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a) [                    ]
DOLLARS [($_____)], or, if less, (b) the aggregate unpaid principal amount of
all Swingline Loans made by the Swingline Lender to the Borrower pursuant to
Section 3.3 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such Funding Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 4.5
of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information absent manifest error. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of November 2, 2010 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent, Morgan Stanley & Co. Incorporated, as
collateral agent, Morgan Stanley Senior Funding, Inc., as syndication agent and
East West Bank and Raymond James Bank, FSB, as documentation agents, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has

 

Ex. E-3-1



--------------------------------------------------------------------------------

been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-3-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

MICROSEMI CORPORATION,

as Borrower

By:     Name: Title:

 

Ex. E-3-3



--------------------------------------------------------------------------------

 

Exhibit F to

Credit Agreement

FORM OF CLOSING CERTIFICATE

[                    ], 2010

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Microsemi Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent, Morgan Stanley &
Co. Incorporated, as collateral agent, Morgan Stanley Senior Funding, Inc., as
syndication agent and East West Bank and Raymond James Bank, FSB, as
documentation agents. Capitalized terms used herein that are not defined herein
shall have the meanings ascribed to them in the Credit Agreement.

Pursuant to Section 6.1(g) of the Credit Agreement, the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME, JURISDICTION AND TYPE OF ENTITY] (the
“Company”) hereby certifies as follows:

1. [                    ] is the duly elected and qualified [INSERT TITLE OF
OFFICER] of the Company and the signature set forth for such officer below is
such officer’s true and genuine signature.

2. [Attached as Schedule I are reasonably detailed calculations of the Blocked
Amount as of the Closing Date (after giving effect to the consummation of the
Offer and the payments to be made in connection therewith). The Revolving
Commitment (after the reductions thereto on the Closing Date) and cash on hand
of the Company, the Target and their respective Subsidiaries equals or exceeds
the Blocked Amount.]9

3. [No Group Member (excluding the Target and its Subsidiaries) has any
Indebtedness or preferred Disqualified Capital Stock outstanding other than
pursuant to the Loan Documents or Indebtedness permitted pursuant to
Section 8.2(b), 8.2(c), 8.2(d), 8.2(e), 8.2(g), 8.2(h), 8.2(l), 8.2(m) or 8.2(n)
or other Indebtedness in an aggregate principal amount not to exceed
$5,000,000.]10

4. [The conditions precedent set forth in Section 6.1 of the Credit Agreement
are satisfied as of the Closing Date.]11

 

9

To be included only in the Closing Certificate of the Borrower.

10

To be included only in the Closing Certificate of the Borrower.

11

To be included only in the Closing Certificate of the Borrower.

 

Ex. F-1



--------------------------------------------------------------------------------

 

5. [1.] The Company is a [corporation] [limited liability company] [limited
partnership] duly [incorporated] [organized], validly existing and in good
standing under the laws of the jurisdiction of its organization.

6. [2.] Attached hereto as Exhibit A is a true and complete copy of resolutions
duly adopted by the [Board of Directors] [Managing Members] [General Partner] of
the Company on [                    ]; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.

7. [3.] Attached hereto as Exhibit B is a true and complete copy of the
[By-Laws] [Limited Liability Company Operating Agreement] [Limited Partnership
Agreement] of the Company as in effect on the date hereof, including all
amendments thereto, and such [By-Laws] [Limited Liability Company Operating
Agreement] [Limited Partnership Agreement] has not been repealed, modified or
restated.

8. [4.] Attached hereto as Exhibit C is a true and complete copy of the
[Certificate of Incorporation] [Certificate of Formation] of the Company
certified by the relevant authority of the jurisdiction of organization of the
Company as in effect on the date hereof, including all amendments thereto, and
such certificate has not been repealed, modified or restated.

9. [5.] Attached hereto as Exhibit D is a true and complete copy of a long form
good standing certificate of the Company from the relevant authority of the
jurisdiction of organization of the Company as in effect on the date hereof.

10. [6.] Attached hereto as Exhibit E is the incumbency certificate (the
“Incumbency Certificate”) of the Company certifying the names and true and
genuine signatures of the persons that are the duly elected and qualified
officers of the Company, holding the offices indicated next to their respective
names below, authorized, to execute and deliver on behalf of the Company each of
the Loan Documents to which it is a party and any certificate or other document
to be delivered by the Company pursuant to the Loan Documents to which it is a
party and other related documents to be delivered by the Company in connection
therewith (the “Authorized Persons”). The Authorized Persons are now duly
elected and qualified officers of the Company holding the offices indicated next
to their respective names below.

[The remainder of this page is intentionally left blank.]

 

Ex. F-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

By:       Name:   Title:

I, [                    ], am the duly elected and qualified [INSERT TITLE OF
OFFICER] of the Company and certify in my capacity as [INSERT TITLE OF OFFICER]
that [                    ] is the duly elected and qualified [INSERT TITLE OF
OFFICER] of the Company and, that the signature set forth above is such
officer’s true and genuine signature.

 

By:       Name:   Title:

 

Ex. F-3



--------------------------------------------------------------------------------

 

Schedule I to

Closing Certificate

[Blocked Amount Calculation]

 

Ex. F-4



--------------------------------------------------------------------------------

 

Exhibit A to

Closing Certificate

[Board] [Member] [Partner] Resolutions

[See attached.]

 

Ex. F-5



--------------------------------------------------------------------------------

 

Exhibit B to

Closing Certificate

[By-Laws] [Limited Liability Company Operating Agreement] [Limited Partnership

Agreement]

[See attached.]

 

Ex. F-6



--------------------------------------------------------------------------------

 

Exhibit C to

Closing Certificate

[Articles][Certificate] of [Incorporation][Formation]

[See attached.]

 

Ex. F-7



--------------------------------------------------------------------------------

 

Exhibit D to

Closing Certificate

[Good Standing Certificate]

[See attached.]

 

Ex. F-8



--------------------------------------------------------------------------------

 

Exhibit E to

Closing Certificate

Incumbency Certificate

 

NAME

  

TITLE

  

SIGNATURE

                                                                                
                                                                    

 

Ex. F-9



--------------------------------------------------------------------------------

 

Exhibit G-1 to

Credit Agreement

FORM OF LEGAL OPINION OF O’MELVENY & MYERS LLP

See attached.

 

Ex. G-1-1



--------------------------------------------------------------------------------

 

November 2, 2010

Morgan Stanley Senior Funding, Inc., as

Administrative Agent under the Credit Agreement

referred to below

Morgan Stanley & Co. Incorporated, as

Collateral Agent under the Credit Agreement

referred to below

1585 Broadway Avenue

New York, NY 10036

and

The Lenders identified on the attached Schedule A

Re:    Credit Agreement

Ladies and Gentlemen:

We have acted as counsel to (i) Microsemi Corporation, a Delaware corporation
(“Borrower”), (ii) Microsemi Corp. - Massachusetts, a Delaware corporation
(“Massachusetts”), (iii) Microsemi Corp. - Power Products Group, a Delaware
corporation (“PPG”), (iv) Microsemi Corp. - RF Integrated Solutions, a Delaware
corporation (“RFIS”), (v) Microsemi Corp. - RF Power Products, a Delaware
corporation (“RFPP”), (vi) Microsemi Corp. - Analog Mixed Signal Group, a
Delaware corporation (“AMSG” and together with Borrower, Massachusetts, PPG,
RFIS and RFPP, the “Delaware Opinion Parties”), (vii) Microsemi Corp. - Power
Management Group, a California corporation (“PMG” and together with the Delaware
Opinion Parties, the “Opinion Parties”) and (viii) White Electronic Designs
Corporation, an Indiana corporation (“WEDC” and WEDC together with the Opinion
Parties, the “Loan Parties”), in connection with the Credit Agreement, dated as
of November 2, 2010 (the “Credit Agreement”), among Borrower, the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(the “Administrative Agent”) and Morgan Stanley & Co. Incorporated, as
collateral agent (the “Collateral Agent”). We are providing this opinion to you
at the request of the Opinion Parties pursuant to subsection 6.1(h)(i) of the
Credit Agreement. Except as

 

Ex. G-1A-1



--------------------------------------------------------------------------------

otherwise indicated herein, capitalized terms used in this opinion have the
meanings assigned to them in the Credit Agreement.

We note that you have received on or about the date hereof the opinion of
Baker & Daniels LLP, special counsel to WEDC, relating to the corporate status
and power of WEDC under the laws of the state of Indiana and certain other
Indiana state law matters relating to WEDC and the Loan Documents (as defined
therein) (the “Supporting Opinion”). With your permission we have assumed the
matters set forth in the Supporting Opinion for purposes of this opinion. None
of the opinions rendered herein should be construed to address the matters
covered by the Supporting Opinion.

In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following:

 

  (i) the Credit Agreement;

 

  (ii) the Term Notes dated as of the date hereof issued by Borrower in favor of
the Lenders named therein (the “Term Notes”);

 

  (iii) the Revolving Notes dated as of the date hereof issued by Borrower in
favor of the Lenders named therein (the “Revolving Notes”);

 

  (iv) the Swingline Note dated as of the date hereof issued by Borrower in
favor of the Morgan Stanley Senior Funding, Inc., as the Swingline Lender (the
“Swingline Note” and together with the Term Notes and the Revolving Notes, the
“Notes”);

 

  (v) the Guarantee and Collateral Agreement dated as of the date hereof by the
Borrower and each other Loan Party party thereto in favor of the Collateral
Agent and the Administrative Agent for the benefit of the Secured Parties (the
“Guarantee and Collateral Agreement”);

 

  (vi) the Intercompany Note dated as of the date hereof issued by the Loan
Parties party thereto in favor of the Administrative Agent for the benefit of
the Lenders (the “Intercompany Note”);

 

  (vii) the Perfection Certificate dated as of the date hereof executed by the
Loan Parties and Actel Corporation, a California corporation (“Actel”), (the
“Perfection Certificate”);

 

  (viii) unfiled copies of the UCC-1 Financing Statements (collectively, the
“Delaware UCC Financing Statements”) naming Collateral Agent, as secured party,
and Borrower, Massachusetts, PPG, RFIS, RFPP and AMSG, as debtor, respectively,
which we understand will be filed with the Secretary of State of the State of
Delaware (the “Delaware Filing Office”); and

 

Ex. G-1A-2



--------------------------------------------------------------------------------

 

  (ix) an unfiled copy of the UCC-1 Financing Statement (the “California UCC
Financing Statement” and together with the Delaware UCC Financing Statements,
the “Financing Statements”) naming Collateral Agent, as secured party, and PMG,
as debtor, which we understand will be filed with the Secretary of State of the
State of California (the “California Filing Office”).

The documents listed in the preceding clauses (i) through (v) are referred to
hereinafter collectively as the “Loan Documents”, and the Loan Documents,
together with the documents described in clauses (vi) through (vii), are
referred to hereinafter collectively as the “Transaction Documents”.

As to relevant factual matters, we have relied upon, among other things, the
representations of the Loan Parties made in the Transaction Documents and the
factual representations in the certificate of the Opinion Parties dated as of
the date hereof (the “Company Certificate”), attached hereto as Exhibit A. In
addition, we have obtained and relied upon those certificates of public
officials we considered appropriate.

With respect to our opinions herein relating to WEDC, we have, with your
permission, assumed that (i) WEDC is a corporation validly existing under the
laws of the State of Indiana, (ii) WEDC has duly authorized, executed and
delivered the Transaction Documents to which it is a party, and has all
necessary corporate power to be bound thereby and perform its obligations
thereunder, and (iii) the articles of incorporation and by-laws of WEDC are not
contravened by WEDC’s execution, delivery and performance of the Transaction
Documents to which it is a party. With your permission, we do not purport to be
an expert as to, nor do we express any opinion with respect to the opinions,
assumptions and other matters set forth in the Supporting Opinion.

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies. To the extent the obligations of the Loan
Parties depend on the due authorization, execution and delivery of the
Transaction Documents or other agreements by the other parties to the
Transaction Documents or such other agreements, we have assumed that the
Transaction Documents and such other agreements have been so authorized,
executed and delivered by such party and that they constitute the legally valid
and binding obligations of each such party enforceable in accordance with their
terms and that each such party is in compliance with all applicable laws.

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

1.

Each Delaware Opinion Party is a corporation validly existing and in good
standing under the laws of the State of Delaware, with power under the General
Corporation Law of the State of Delaware (the “DGCL”) and its respective
certificate of incorporation and bylaws (the “Delaware Organizational
Documents”) to enter into the Transaction

 

Ex. G-1A-3



--------------------------------------------------------------------------------

 

Documents to which it is a party and to perform its obligations under the
Transaction Documents to which it is a party.

 

2. PMG is a corporation validly existing and in good standing under the laws of
the State of California, with power under the General Corporation Law of the
State of California (the “CGCL”) and its articles of incorporation and bylaws
(the “California Organizational Documents” and together with the Delaware
Organizational Documents, the “Organizational Documents”) to enter into the
Transaction Documents to which it is a party and to perform its obligations
under the Transaction Documents to which it is a party.

 

3. The execution, delivery and performance of each of the Transaction Documents
to which an Opinion Party is a party have been duly authorized by all necessary
corporate action on the part of such Opinion Party, and each Transaction
Document to which an Opinion Party is a party has been duly executed and
delivered by such Opinion Party.

 

4. Each of the Loan Documents to which a Loan Party is a party constitutes the
legally valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, regardless of whether considered in a proceeding in equity or at law.

 

5. The execution and delivery by each Loan Party of the Loan Documents to which
such Loan Party is party do not, and performance of such Loan Party’s
obligations under such Loan Documents will not, (i) violate the Organizational
Documents, (ii) violate, breach or result in a default, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of any Loan Party or give any other party thereto the right to accelerate, under
any existing obligation of or restriction on such Opinion Party under any other
agreement identified on Exhibit D in the Company Certificate constituting a
material agreement of such Loan Party (the “Other Agreements”) or (iii) breach
or otherwise violate any existing obligation of or restriction on such Loan
Party under any order, judgment or decree of any New York or federal court or
governmental authority binding on such Loan Party identified on Exhibit E in the
Company Certificate. If an Other Agreement is governed by the laws of a
jurisdiction other than New York or California, we have assumed such Other
Agreement would be interpreted in accordance with its plain meaning, except that
technical terms would mean what lawyers generally understand them to mean for
agreements governed by the laws of New York. We express no opinion with respect
to any provision of any Other Agreement to the extent that an opinion with
respect to such provision would require making any financial, accounting or
mathematical calculation or determination.

 

Ex. G-1A-4



--------------------------------------------------------------------------------

 

6. The execution and delivery by each Loan Party of the Loan Documents to which
such Loan Party is party do not, and such Opinion Party’s performance of its
obligations under such Loan Documents will not (i) in the case of any Delaware
Opinion Party, violate the DGCL, (ii) in the case of PMG, violate the CGCL, or
(iii) in the case of the Loan Parties, violate any current New York or federal
statute, rule or regulation that we have, in the exercise of customary
professional diligence, recognized as applicable to such Loan Party or to
transactions of the type contemplated by the Loan Documents.

 

7. No order, consent, permit or approval of any New York or federal governmental
authority that we have, in the exercise of customary professional diligence,
recognized as applicable to a Loan Party or to transactions of the type
contemplated by the Loan Documents to which such Loan Party is party is required
on the part of such Loan Party for the execution and delivery of, and
performance of its obligations under, the Loan Documents, except for such as
have been obtained.

 

8. The Guarantee and Collateral Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
that Collateral (as defined in the Guaranty and Collateral Agreement, the
“Collateral”) of each Loan Party in which a security interest may be created
under Article 9 of the Uniform Commercial Code as in effect in the State of New
York (the “Code”).

 

9. Upon the filing of the Delaware UCC Financing Statements with the Delaware
Filing Office, the Collateral Agent will have a perfected security interest in
such Delaware Opinion Party’s interest in the Collateral in which a security
interest may be perfected under the Uniform Commercial Code as in effect in the
State of Delaware (the “Delaware Code”) by the filing of a financing statement
in the State of Delaware.

 

10. Upon the filing of the California UCC Financing Statements with the
California Filing Office, the Collateral Agent will have a perfected security
interest in PMG’s interest in the Collateral in which a security interest may be
perfected under the Uniform Commercial Code as in effect in the State of
California (the “California Code”) by the filing of a financing statement in the
State of California.

 

11. The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in the Certificated Securities (as defined below) identified on
Schedule 2 of the Guarantee and Collateral Agreement under the Code. Upon
delivery of the security certificate(s) representing such Certificated
Securities to the Collateral Agent in the State of California, effectively
endorsed to the Collateral Agent or in blank, the Collateral Agent will acquire
a perfected security interest in such Certificated Securities, free of any
adverse claims under Section 8-303 of the California Code. For purposes of this
paragraph, “Certificated Securities” means “certificated securities” as defined
in Section 8-102 of the California Code.

 

12.

Neither the extension of credit nor the use of proceeds provided in the Credit
Agreement will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System. For purposes of this opinion, we have assumed that none
of the Lenders is a

 

Ex. G-1A-5



--------------------------------------------------------------------------------

 

“creditor” as defined in Regulation T.

 

13. The Borrower is not an investment company required to register under the
Investment Company Act of 1940, as amended.

Our opinions herein are subject to and limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

Our opinion in paragraph 4 above as to the enforceability of the Loan Documents
is subject to:

 

  (i) public policy considerations, statutes or court decisions that may limit
the rights of a party to obtain indemnification against its own gross
negligence, willful misconduct or unlawful conduct;

 

  (ii) the unenforceability under certain circumstances of provisions imposing
penalties, liquidated damages or other economic remedies; and

 

  (iii) the unenforceability under certain circumstances of provisions
appointing one party as attorney-in-fact or trustee for an adverse party or
provisions for the appointment of a receiver.

We further express no opinion:

 

  (i) as to the effect of non-compliance by you with any state or federal laws
or regulations applicable to the transactions contemplated by the Loan Documents
because of the nature of your business; or

 

  (ii) as to any provision of any Loan Document insofar as it purports to grant
a right of setoff in respect of any assets of any Loan Party to any person other
than a creditor of such Loan Party.

We advise you that Section 11.12 of the Credit Agreement, and any similar
provisions in the other Loan Documents, which provide for the exclusive
jurisdiction of the courts of the State of New York and federal courts sitting
in that State, may not be binding on the courts in the forum(s) selected or
excluded.

Our opinion in paragraph 4 is subject to the qualification that certain rights,
remedies, waivers and other provisions of the Loan Documents may not be
enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render the Loan
Documents invalid as a whole or substantially interfere with the substantial
realization of the principal benefits or security, or both, that the Loan
Documents purport to provide (except for the economic consequences of procedural
or other delay).

 

Ex. G-1A-6



--------------------------------------------------------------------------------

 

For purposes of the opinions expressed in paragraphs 5, 6 and 7, we have assumed
that no Loan Party will in the future take any discretionary action (including a
decision not to act) permitted by the Loan Documents that would cause the
performance of any Loan Document to violate any New York or federal statute,
rule or regulation, violate the Organizational Documents or constitute a
violation or breach of or default under any of the agreements, orders, judgments
or decrees referred to in clauses (ii) or (iii) of paragraph 5, or require an
order, consent, permit or approval to be obtained from a New York or federal
governmental authority. In addition, we do not express any opinion with respect
to orders, consents, permits or approvals that may be necessary in connection
with the business or operations of the Loan Parties.

We express no opinion concerning (i) federal or state securities laws or
regulations (except for the opinion in paragraphs 12 and 13), (ii) federal or
state antitrust, unfair competition or trade practice laws or regulations,
(iii) pension and employee benefit laws and regulations, (iv) compliance with
fiduciary requirements, (v) federal or state environmental laws and regulations,
(vi) federal or state land use or subdivision laws or regulations, (vii) the
Trading with the Enemy Act, as amended, the foreign assets control regulations
of the United States Treasury Department, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001, as amended, Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, as amended, and any
enabling legislation, rules, regulations or executive orders relating thereto,
or (viii) federal or state laws, regulations concerning filing requirements,
other than requirements applicable to charter related documents such as a
certificate of merger, other than with respect to the Financing Statements.

We advise you that we have not made or undertaken to make any investigation as
to the existence of or state of title to the Collateral and we express no
opinion as to the existence, condition, or location of the Collateral.

Our opinions in paragraphs 8, 9 and 10 are (i) limited to Article 9 of the Code
and do not address (A) laws of jurisdictions other than New York (and as to our
opinion in paragraph 9 only, Delaware and as to our opinion in paragraph 10
only, California), (B) collateral not subject to Article 9 of the Code
(including by reason of Section 9-109(c) or (d) thereof), or (C) under Sections
9-301 through 9-306 of the Uniform Commercial Code as in effect in any
jurisdiction, or otherwise, what law governs the perfection of the security
interests granted in the collateral covered by those opinion paragraphs, and
(ii) subject to the effect of bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors’ rights generally (including,
without limitation, fraudulent conveyance laws) and to the effect of general
principles of equity.

We express no opinion with respect to:

 

  (i) the priority of any security interest (except as set forth in paragraph 11
relating to Certificated Securities); and

 

  (ii)

Collateral consisting of real property, copyrights, farm products, consumer

 

Ex. G-1A-7



--------------------------------------------------------------------------------

 

goods, as-extracted collateral, commercial tort claims, cooperative interests
(as such terms are defined in the Code) and timber to be cut.

In rendering the opinions in paragraphs 8, 9, 10 and 11, we have assumed that:

 

  (i) each relevant Loan Party has, or will have at the relevant time, rights in
the Collateral in which such Loan Party has granted a security interest to the
Collateral Agent within the meaning of Section 9-203(b)(2) of the Code at all
times relevant to this opinion;

 

  (ii) except to the extent the Collateral is identified in the description of
collateral set forth in the Guarantee and Collateral Agreement by a type of
collateral defined by the Code, the Collateral is reasonably identified in the
description of collateral set forth in the Guarantee and Collateral Agreement;

 

  (iii) at all times relevant to this opinion, value has been given within the
meaning of Section 9-203(b)(1) of the Code; and

 

  (iv) neither the Collateral Agent nor the Lenders have notice of any adverse
claims to the Certificated Securities referred to in paragraph 11.

We express no opinion regarding any provision of the Guarantee and Collateral
Agreement that purports to permit the Collateral Agent or any other person to
sell or otherwise dispose of any Collateral subject thereto except in compliance
with the Uniform Commercial Code as in effect in any relevant jurisdiction, any
other applicable federal and state laws and any agreement governing such
Collateral, or to impose on the Collateral Agent standards of care of Collateral
in the Collateral Agent’s possession other than as provided in Section 9-207 of
the Code. We advise you that federal and state securities laws may limit the
right to transfer or dispose of Collateral that may constitute securities under
such laws.

The law covered by this opinion is limited to: (i) the present federal law of
the United States, (ii) the present law of the State of New York, (iii) the
current Delaware General Corporation Law and General Corporation Law of the
State of California, Article 9 of the Uniform Commercial Code of State of
Delaware and the State of California as in effect on the date hereof and Article
8 of the Uniform Commercial Code of the State of California as in effect on the
date hereof. We express no opinion as to the laws of any other jurisdiction and,
unless otherwise specified, no opinion regarding the statutes, administrative
decisions, rules, regulations or requirements of any county, municipality,
subdivision or local authority of any jurisdiction.

This opinion is furnished by us as counsel for the Opinion Parties and may be
relied upon by you only in connection with the transactions contemplated by the
Transaction Documents. It may not be used or relied upon by you for any other
purpose or by any other person, nor may copies be delivered to any other person,
without in each instance our prior written consent. You may, however, deliver a
copy of this opinion to your accountants, attorneys and other professional
advisors, to governmental regulatory agencies having jurisdiction over you, and
to

 

Ex. G-1A-8



--------------------------------------------------------------------------------

permitted assignees under the Credit Agreement in connection with an assignment
to any such assignee. At your request, we hereby consent to reliance on this
opinion by such assignees to the same extent as the addressees hereof as if this
opinion were addressed and had been delivered to them on the date of this
opinion, on the condition and understanding that we assume no responsibility or
obligation to consider the applicability or correctness of this opinion to any
person other than its addressee(s). This opinion is expressly limited to the
matters set forth above and we render no opinion, whether by implication or
otherwise, as to any other matters. We assume no obligation to update or
supplement this opinion to reflect any facts or circumstances that arise after
the date of this opinion and come to our attention, or any future changes in
laws.

Respectfully submitted,

 

Ex. G-1A-9



--------------------------------------------------------------------------------

 

Exhibit G-2 to

Credit Agreement

FORM OF LEGAL OPINION OF BAKER & DANIELS LLP

See attached.

 

Ex. G-2-1



--------------------------------------------------------------------------------

 

BAKER & DANIELS LLP

600 East 96th Street, Suite 600

Indianapolis, Indiana 46240

Tel 317.569.9600 Fax 317.569.4800

www.bakerdaniels.com

November 2, 2010

Morgan Stanley Senior Funding, Inc., as

        Administrative Agent under the Credit Agreement

        referred to below

Morgan Stanley & Co. Incorporated, as

        Collateral Agent under the Credit Agreement

        referred to below

1585 Broadway Avenue

New York, NY 10036

and

The Lenders identified on the attached Schedule A

 

  Re: Credit Agreement

Ladies and Gentlemen:

We have acted as special counsel to White Electronic Designs Corporation, an
Indiana corporation (“WEDC” and together with Microsemi Corp. - Massachusetts, a
Delaware corporation, Microsemi Corp. - Power Products Group, a Delaware
corporation, Microsemi Corp. - RF Integrated Solutions, a Delaware corporation,
Microsemi Corp. - RF Power Products, a Delaware corporation, Microsemi Corp. -
Power Management Group, a California corporation, and Microsemi Corp. - Power
Management Group Holding, a California corporation, collectively the “Loan
Parties”) in connection with the Credit Agreement, dated as of November 2, 2010
(the “Credit Agreement”), among Microsemi Corporation, a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (the “Administrative Agent”) and Morgan
Stanley & Co. Incorporated, as collateral agent (the “Collateral Agent”). We are
providing this opinion to you pursuant to subsection 6.1(h)(i) of the Credit
Agreement. Except as otherwise indicated herein, capitalized terms used in this
opinion have the meanings assigned to them in the Credit Agreement.

In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following:

 

  (a) the Credit Agreement;



--------------------------------------------------------------------------------

November 2, 2010 - Page 2

 

 

  (b) the Guarantee and Collateral Agreement dated as of the date hereof by the
Borrower and each other Loan Party party thereto in favor of the Collateral
Agent for the benefit of the Lenders (the “Guarantee and Collateral Agreement”);

 

  (c) the Intercompany Note dated as of the date hereof issued by the Loan
Parties party thereto in favor of the Administrative Agent for the benefit of
the Lenders; and

 

  (d) A copy of a Uniform Commercial Code financing statement naming WEDC as
debtor, and the Collateral Agent as secured party, prepared for filing in the
office of the Indiana Secretary of State (the “Financing Statement”).

The documents listed in the preceding clauses (a) through (c) are referred to
hereinafter collectively as the “Loan Documents.”

As to relevant factual matters, we have relied upon, among other things, the
representations of each party made in the Loan Documents and the factual
representations in the certificate of WEDC dated as of the date hereof (the
“Officer’s Certificate”) and attached hereto as Exhibit A. In addition, we have
obtained and relied upon those certificates of public officials we considered
appropriate.

With respect to our opinions herein, we have, with your permission, assumed that
(i) each party other than WEDC is validly existing and in good standing under
the laws of the state in which it is organized, (ii) each party other than WEDC
has duly authorized, executed and delivered the Loan Documents to which it is a
party, and has all necessary corporate power to be bound thereby and perform its
obligations thereunder, (iii) the articles or certificate of incorporation and
by-laws of each party other than WEDC are not contravened by such party’s
execution, delivery and performance of the Loan Documents to which it is a
party, and (iv) each party other than WEDC has obtained any and all required
permits, consents and approvals of, completed any and all required
registrations, recordings, filings or qualifications with, and given any and all
required notices to, any and all governmental authorities and any other party.

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies. With respect to each natural person who is
a party to the transaction, we have assumed that such person has sufficient
legal capacity to enter into and carry out his or her role and obligations with
respect to the Loan Documents or other relevant agreement. We have assumed that
the Loan Documents constitute the legally valid and binding obligations of each
party thereto enforceable in accordance with their terms, and that each party
thereto is in compliance with all applicable laws.

We have further assumed the following:

(a) The Collateral Agent possesses all requisite power, capacity and authority
to act as the Collateral Agent under the Loan Documents, and has been duly and
validly appointed the Collateral Agent for purposes of holding and perfecting
the liens and security interests created by



--------------------------------------------------------------------------------

November 2, 2010 - Page 3

 

any of the Loan Documents.

(b) The Guarantee and Collateral Agreement creates, under the laws of the State
of New York, a valid and enforceable security interest in the right, title and
interest of WEDC in the Collateral (as such term is defined in the Guarantee and
Collateral Agreement) in favor of the Collateral Agent, which security interest
has attached.

(c) The addresses of the parties identified as debtor and secured party in the
Financing Statement are their correct mailing addresses.

(d) None of the Collateral of WEDC is or will be held outside Indiana in
possession of the Collateral Agent or any person holding the Collateral on
behalf of it. To the extent the Collateral consists of negotiable documents,
goods, instruments, or tangible chattel paper, such Collateral is and will be
located in Indiana. None of the Collateral is fixtures, timber or as-extracted
collateral.

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

1. WEDC is a corporation organized and validly existing under the laws of the
State of Indiana, with the power under the Indiana Business Corporation Law (the
“IBCL”) and its articles of incorporation and by-laws (the “Organizational
Documents”) to enter into the Loan Documents to which it is a party and to
perform its obligations under the Loan Documents to which it is a party.

 

2. The execution, delivery and performance of each of the Loan Documents to
which WEDC is a party have been duly authorized by all necessary action under
the IBCL and WEDC’s Organizational Documents, and each of the Loan Documents to
which WEDC is a party has been duly executed and delivered by WEDC.

 

3. The execution and delivery by WEDC of the Loan Documents to which it is a
party do not, and WEDC’s performance of its obligations under the Loan Documents
to which it is a party will not, (i) violate WEDC’s Organizational Documents or
(ii) violate the IBCL.

 

4. Under the IBCL, no order, consent, permit or approval of any Indiana state
governmental authority that we have, in the exercise of customary professional
diligence, recognized as applicable to WEDC or to transactions of the type
contemplated by the Loan Documents to which WEDC is a party is required on the
part of WEDC for the execution and delivery of, and performance of its
obligations under the Loan Documents, except for such as have been obtained.

 

5.

The Financing Statement, when filed in the office of the Indiana Secretary of
State, perfects the security interests of the Collateral Agent in the Collateral
of WEDC created under the Guarantee and Collateral Agreement, to the extent the
Collateral is property in which a security interest can be perfected by filing
under the Uniform Commercial Code



--------------------------------------------------------------------------------

November 2, 2010 - Page 4

 

 

as adopted and in effect on the date hereof in the State of Indiana (the “UCC”),
and the Collateral Agent will be the secured party of record.

The law covered by this opinion is limited to the present law of the State of
Indiana. We express no opinion as to the laws of any other jurisdiction and no
opinion regarding the statutes, administrative decisions, rules, regulations or
requirements of any county, municipality, subdivision or local authority of any
jurisdiction.

The opinions expressed above are subject to the following additional
qualifications:

(a) Section 552 of the United States Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the United
States Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of the
case.

(b) Our opinions expressed in paragraph 5 above are subject to the
qualifications that (i) security interests and the continuation of perfection of
security interests in proceeds are limited to the extent set forth in
Section 9.1-315 of the UCC; (ii) the UCC requires the filing of continuation
statements within six months prior to the expiration of the five-year period
following the date of an original financing statement or a continuation thereof
in order to maintain the effectiveness of the original financing statement;
(iii) a filed financing statement is ineffective to perfect an interest in
collateral acquired by the debtor more than four months after the debtor changes
its name or corporate identity such that the financing statement becomes
seriously misleading unless an amendment to the financing statement which
renders it not seriously misleading is filed before the expiration of that four
months; and (iv) the perfection of an interest terminates four months after the
debtor moves its location (as determined under Section 9.1-307 of the UCC) to
another jurisdiction, or after perfection would otherwise have ceased under the
law of the state where such interest was perfected, whichever occurs first,
unless such interest is perfected in the new jurisdiction before the end of that
period.

(c) We express no opinion as to whether WEDC has any rights, title or interest
in the property to which the liens and security interests purported to be
created by the Guarantee and Collateral Agreement will attach, or as to the
creation, attachment, or priority of any lien or security interest intended to
be created thereby.

(d) We express no opinion as to the creation or perfection of any security
interest in money, deposit accounts, goods covered by a certificate of title,
motor vehicles, manufactured homes, or watercraft, or as to any transaction that
is excluded from the UCC.

(e) We draw your attention to the fact that Section 9.1-502(f) of the UCC
includes the following requirement: “Not later than thirty (30) days after the
date the financing statement is filed, the secured party that files the
financing statement shall furnish a copy of the financing statement to the
debtor.”

(f) We have not reviewed or investigated and do not opine as to (i) compliance
by WEDC with applicable zoning, health, safety, building, environmental, land
use or subdivision



--------------------------------------------------------------------------------

November 2, 2010 - Page 5

 

laws, statutes, ordinances, rules or regulations, or other laws or ordinances
respecting the construction, conditions or physical character, nature, use, or
operation of any of WEDC’s properties, or (ii) Indiana taxation, banking,
securities or “blue sky” laws, statutes, rules or regulations.

(g) For purposes of the opinions expressed in paragraphs 3 and 4 above, we have
assumed that WEDC will not take any discretionary action in the future
(including a decision not to act) permitted by the Loan Documents that would
cause the performance of any Loan Document to violate the IBCL or the
Organizational Documents, or require an order, consent, permit or approval to be
obtained from any governmental authority. In addition, our opinions in paragraph
4 are limited to those orders, consents, permits or approvals generally required
of corporate debtors in the State of Indiana, and we express no opinion
regarding any that may be required by reason of any unique characteristic of, or
the particular business activities of, or the nature or extent of the assets or
properties owned or leased by, WEDC.

This opinion is furnished by us as special counsel for WEDC and may be relied
upon by you only in connection with the transactions contemplated by the Loan
Documents. It may not be used or relied upon by you for any other purpose or by
any other person, nor may copies be delivered to any other person, without in
each instance our prior written consent. You may, however, deliver a copy of
this opinion to your accountants, attorneys and other professional advisors, to
governmental regulatory agencies having jurisdiction over you, and to permitted
assignees under the Credit Agreement in connection with an assignment to any
such assignee. At your request, we hereby consent to reliance on this opinion by
such assignees to the same extent as the addressees hereof as if this opinion
were addressed and had been delivered to them on the date of this opinion, on
the condition and understanding that we assume no responsibility or obligation
to consider the applicability or correctness of this opinion to any person other
than its addressee(s). This opinion is expressly limited to the matters set
forth above and we render no opinion, whether by implication or otherwise, as to
any other matters. We assume no obligation to update or supplement this opinion
to reflect any facts or circumstances that arise after the date of this opinion
and come to our attention, or any future changes in laws.

 

  

Respectfully submitted,



--------------------------------------------------------------------------------

 

Exhibit H to

Credit Agreement

FORM OF CONTROL AGREEMENT

This Collateral Account Control Agreement dated as of [                    ],
2010 (the “Control Agreement”), among [                    ] (the “Grantor”)12,
[                    ]13 in its capacity as a “securities intermediary” as
defined in Section 8-102 of the UCC and/or a “bank” as defined in Section 9-102
of the UCC (in such capacities, the “Financial Institution”) and Morgan
Stanley & Co. Incorporated, as collateral agent under the Credit Agreement (as
defined below) (in such capacity, and together with its successors and assigns
in such capacity, the “Collateral Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned in the Credit Agreement, dated
as of November 2, 2010 (as amended, amended and restated, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”), among
Microsemi Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent, the Collateral Agent, Morgan Stanley Senior Funding, Inc.,
as syndication agent and East West Bank and Raymond James Bank, FSB, as
documentation agents, and if not defined therein, in the Guarantee and
Collateral Agreement. The Collateral Agent shall be referred to herein as the
“Secured Party”. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York.

SECTION 1. Establishment of Collateral Accounts. The Financial Institution
hereby confirms and agrees that:

(a) The Financial Institution has established the following account[s]:

(i) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “                 Account”); and

(ii) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “                 Account”).

[Each] such account, and any successor account, is referred to herein
[individually] as a “Collateral Account” [and collectively as the “Collateral
Accounts”].

(b) The Financial Institution shall not change the name or account number of any
Collateral Account without the prior written consent of the Secured Party.

(c) Each of the Collateral Accounts is either a “securities account” (as defined
in Section 8-501 of the UCC) or a “deposit account” (as defined in Section 9-102
of the UCC).

 

12

Insert Grantor’s name as applicable.

13

Insert financial institution’s name as applicable.

 

Ex. H-1



--------------------------------------------------------------------------------

 

As used herein “Deposit Account” shall mean any Collateral Account which is a
“deposit account” (within the meaning of Section 9-102 of the UCC) and
“Securities Account” shall mean any Collateral Account which is a “securities
account” (within the meaning of Section 8-501 of the UCC).

(d) If and to the extent any Collateral Account is a Securities Account, the
Grantor and the Financial Institution hereby agree:

(i) all securities or other property underlying any financial assets credited to
any Collateral Account shall be registered in the name of the Financial
Institution, indorsed to the Financial Institution or in blank or credited to
another securities account maintained in the name of the Financial Institution
and in no case will any financial asset credited to any Collateral Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Financial Institution or in blank;

(ii) all property delivered to the Financial Institution pursuant to the Loan
Documents will be promptly credited to one of the Collateral Accounts; and

(iii) the Financial Institution hereby agrees that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to any Collateral Account that is a Securities Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

SECTION 2. Control of the Collateral Accounts. This Control Agreement evidences
the Secured Party’s control over the Collateral Accounts for purposes of the UCC
(including Sections 9-104 and 9-106 thereof and Section 8-106 thereof).
Notwithstanding anything to the contrary in the agreements between the Financial
Institution and any Grantor governing the Collateral Accounts, if at any time
the Financial Institution shall receive any order from the Secured Party
(i) directing disposition of funds in any Collateral Account or (ii) directing
transfer or redemption of any financial asset relating to a Collateral Account,
the Financial Institution shall comply with such entitlement order or
instruction without further consent by the Grantor or any other person.

SECTION 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in any Collateral Account or any security
entitlement or cash credited thereto, the Financial Institution hereby agrees
that such security interest shall be subordinate to the security interest of the
Secured Party. The financial assets, money and other items credited to any
Collateral Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Secured Party (except that
the Financial Institution may set off (i) all amounts due to the Financial
Institution in respect of customary fees and expenses for the routine
maintenance and operation of the respective Collateral Account and (ii) the face

 

Ex. H-2



--------------------------------------------------------------------------------

amount of any checks which have been credited to such Collateral Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

SECTION 4. Choice of Law. This Control Agreement and the rights and obligations
of the parties under this Control Agreement shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York. Regardless
of any provision in any other agreement, for purposes of the UCC, New York shall
be deemed the bank’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). [Each of] the Collateral Account[s] shall be governed
by the laws of the State of New York.

SECTION 5. Conflict with Other Agreements; Amendment.

(a) In the event of any conflict between this Control Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into among
the parties hereto, the terms of this Control Agreement shall prevail.

(b) No amendment or modification of this Control Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.

(c) The Financial Institution hereby confirms and agrees that:

(i) there are no other agreements entered into between the Financial Institution
and the Grantor with respect to any Collateral Account [except for [identify
other agreements] (the “Account Agreements”)];

(ii) it has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with any other person relating to
the Collateral Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) or instructions (within the meaning of
Section 9-104 of the UCC) of such other person; and

(iii) it has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with the Grantor or the Secured
Party purporting to limit or condition the obligation of the Financial
Institution to comply with entitlement orders or instructions.

SECTION 6. Adverse Claims. Except for the claims and interest of the Secured
Party and of the Grantor in the Collateral Accounts, the Financial Institution
does not know of any lien on or claim to, or interest in, any Collateral Account
or in any “financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto. If any person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or

 

Ex. H-3



--------------------------------------------------------------------------------

similar process) against the Collateral Accounts or in any financial asset
carried therein, the Financial Institution will promptly notify the Secured
Party and the Grantor thereof.

SECTION 7. Maintenance of Accounts. In addition to, and not in lieu of, the
obligation of the Financial Institution to honor entitlement orders and
instructions as set forth in Section 2 hereof, the Financial Institution agrees
to maintain the Collateral Accounts as follows:

(a) Notice of Sole Control. If at any time the Secured Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto (a “Notice of Sole Control”), the Financial
Institution agrees that after receipt of such notice, it will take all
instruction with respect to the Collateral Account[s] referenced in such notice
solely from the Secured Party and shall not comply with the instructions or
entitlement orders of any other person.

(b) Statements and Confirmations. The Financial Institution shall, and is hereby
authorized and instructed by the Grantors, to (i) promptly furnish copies of all
statements, confirmations and other correspondence concerning any Collateral
Account and, if applicable, any financial assets credited thereto simultaneously
to each of the Grantor and the Secured Party at the address for each set forth
in Section 12 of this Control Agreement, (ii) make available other information
relating to any Collateral Account that the Financial Institution makes
available to the Grantors and (iii) disclose to the Secured Party all
information reasonably requested by the Secured Party regarding any Collateral
Account.

(c) Tax Reporting. All items of income, gain, expense and loss, if any,
recognized in any Collateral Account and all interest, if any, relating to any
Collateral Account, shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Grantor.

(d) Voting Rights. Until such time as the Financial Institution receives a
Notice of Sole Control pursuant to subsection (a) of this Section 7, the Grantor
shall direct the Financial Institution with respect to the voting of any
financial assets credited to the Collateral Account[s].

(e) Permitted Investments. Until such time as the Financial Institution receives
a Notice of Sole Control signed by the Secured Party, the Grantor shall direct
the Financial Institution with respect to the selection of investments, if any;
provided, however, that the Financial Institution shall not honor any
instruction to purchase any investments other than investments of a type
describe on Exhibit B hereto.

SECTION 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) [each] [the] Collateral Account has each been established as set forth in
Section 1 and such Collateral Accounts will be maintained in the manner set
forth herein until termination of this Control Agreement;

 

Ex. H-4



--------------------------------------------------------------------------------

 

(b) [each] [the] Deposit Account is a deposit account (within the meaning of
Section 9-102 of the UCC), and [each] [the] Securities Account is a securities
account (within the meaning of Section 8-501 of the UCC);

(c) the Financial Institution constitutes a “bank” (as defined in Section 9-102
of the UCC) and the jurisdiction (determined in accordance with Section 9-304 of
the UCC) of the Financial Institution for purposes of the Deposit Accounts shall
be one or more States within the United States;

(d) the Financial Institution constitutes a “securities intermediary” (as
defined in Section 8-102 of the UCC) and the jurisdiction (determined in
accordance with Section 8-110 of the UCC) of the Financial Institution for
purposes of the Securities Accounts shall be one or more States within the
United States; and

(e) this Control Agreement is the valid and legally binding obligation of the
Financial Institution.

SECTION 9. Indemnification of Financial Institution. The Grantor and the Secured
Party hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Grantor and the Secured Party arising from the terms of
this Control Agreement and the compliance of the Financial Institution with the
terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Grantor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Control Agreement or the compliance of the Financial
Institution with the terms hereof, except to the extent that such claims,
actions and suits arise from the Financial Institution’s negligence, and from
and against any and all liabilities, losses, damages, costs, charges, counsel
fees and other expenses of every nature and character arising by reason of the
same, until the termination of this Control Agreement. If the Grantor has made
any indemnity payment pursuant to this Section 9 and such payment has fully
indemnified the Secured Party or the Financial Institution, as the case may be,
thereof and such recipient thereafter collects any payment from others in
respect of such indemnified amounts, then the Secured Party or the Financial
Institution, as the case may be, will repay to the Grantor an amount equal to
such amount it has collected from others in respect of such indemnified amounts.
The indemnities in this Section 9 shall survive the termination of this Control
Agreement.

SECTION 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or assigns. The Grantors shall not assign or
transfer any of their rights or obligations under this Control Agreement without
the prior written consent of the Financial Institution and the Secured Party.
The Secured Party may transfer (including by assignment) its rights and duties
hereunder in accordance with the terms of the Loan Documents upon prior written
notice to the Financial Institution and Grantor.

SECTION 11. Merger or Consolidation of Financial Institution. Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Financial Institution may be merged or
with which it may be consolidated,

 

Ex. H-5



--------------------------------------------------------------------------------

or any bank resulting from any merger to which the Financial Institution shall
be a party, shall be the successor of the Financial Institution hereunder and
shall be bound by all provisions hereof which are binding upon the Financial
Institution.

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Grantor and the Secured Party or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Grantor:    [Address]    Attention:    Telecopy:    Telephone: with a copy
to:    [                    ]    [Address]    Attention:    Telecopy:   
Telephone: The Collateral Agent:    [Address]    Attention:
[                    ]    Telecopy: [                    ]    Telephone:
[                    ]

provided that any notice, request or demand to the Secured Party shall not be
effective until received.

SECTION 13. Continuing Obligations; Termination. The rights and powers granted
herein to the Secured Party have been granted in order to protect and further
perfect its security interests in the Collateral Accounts and are powers coupled
with an interest and will be affected neither by any purported revocation by the
Grantors of this Control Agreement or the rights granted to the Secured Party
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Grantors or the Financial Institution or by the lapse of time. The
obligations of the Financial Institution to the Secured Party pursuant to this
Control Agreement shall continue in effect until the security interests of the
Secured Party in each of the Collateral Accounts have been terminated pursuant
to the terms of the Credit Agreement and the Secured Party has notified the
Financial Institution of such termination in writing. The Secured Party agrees
to provide Notice of Termination in substantially the form of Exhibit C hereto
to the Financial Institution upon the request of the Grantor on or after the
termination of the Secured Party’s security interest in the Collateral Accounts
pursuant to the terms of the Credit Agreement. The termination of this Control
Agreement shall not terminate the Collateral Accounts or alter the obligations
of the Financial Institution to the Grantor pursuant to any other agreement with
respect to the Collateral Accounts. Each of the Grantors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as

 

Ex. H-6



--------------------------------------------------------------------------------

applicable, if at any time payment, or any part thereof, of all or any part of
the Obligations is rescinded or must otherwise be restored by the Secured
Parties upon the bankruptcy or reorganization of any Grantor or otherwise.

SECTION 14. Severability. Any provision of this Control Agreement that may prove
unenforceable under any law or regulation shall not affect the validity of any
other provision hereof.

SECTION 15. Counterparts. This Control Agreement may be executed by one or more
of the parties to this Control Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile transmission or e-mail (in .PDF or similar format) shall
be effective as delivery of a manually executed counterpart hereof.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

MORGAN STANLEY & CO.
INCORPORATED, as Collateral Agent By:       Name:   Title:

 

[NAME OF FINANCIAL INSTITUTION] By:       Name:   Title:

 

 

 

Ex. H-7



--------------------------------------------------------------------------------

 

Exhibit A to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention: __________________

 

  Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Collateral Account Control Agreement, dated
[                    ], 20[    ] (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Agreement”; capitalized terms used
herein are used as defined in the Agreement) among [insert name of the Grantor],
you and Morgan Stanley & Co., Incorporated, as Collateral Agent and Secured
Party (a copy of which is attached), we hereby give you notice of our sole
control over each of the Collateral Accounts and all financial assets or funds
credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders or instructions with respect to the
Collateral Accounts or the financial assets or funds credited thereto from any
person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of the Grantor].

 

Very truly yours, Morgan Stanley & Co. Incorporated, as Collateral Agent By:    
Name:   Title:  

cc: [Insert name of the Grantor]

 

Ex. H-8



--------------------------------------------------------------------------------

 

Exhibit B to

Collateral Account Control Agreement

Permitted Investments

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender, any Qualified Counterparty to a Specified Cash
Management Agreement or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $1,000,000,000;

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition;

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) above, having a term of not more than thirty
(30) days, with respect to securities issued or fully guaranteed or insured by
the United States government;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) above;

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) above or money
market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; or

(h) in the case of any Foreign Subsidiary, high quality short term liquid
investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash position in investments of similar quality as those described
in clauses (a) through (g) above.

 

Ex. H-9



--------------------------------------------------------------------------------

 

Exhibit C to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Collateral Account Control Agreement

Reference is made to the Collateral Account Control Agreement (the “Agreement”)
between you, [insert name of the Grantor] and the undersigned (a copy of which
is attached; capitalized terms used herein are used as defined in the
Agreement). You are hereby notified that the Agreement is terminated and you
have no further obligations to the undersigned pursuant to the Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to the Collateral Accounts from
[insert name of the Grantor]. This notice terminates any obligations you may
have to the undersigned with respect to such account; however, nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Grantor or the Secured Party pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of Grantor].

 

Very truly yours,

Morgan Stanley & Co. Incorporated,

as Collateral Agent

By:     Title:  

 

 

 

Ex. H-10



--------------------------------------------------------------------------------

 

Exhibit I to

Credit Agreement

FORM OF INTERCOMPANY NOTE

Dated:                     

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to the
order of such other Group Member that makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other Indebtedness for borrowed money now or hereafter owing
by such Payor to such Payee as shown either on Schedule A attached hereto (and
any continuation thereof) or in the books and records of such Payee. The failure
to show any such Indebtedness or any error in showing such Indebtedness shall
not affect the obligations of any Payor hereunder. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement, dated as of November 2, 2010 (as amended, amended and
restated, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. Incorporated, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
Morgan Stanley Senior Funding, Inc., as syndication agent and East West Bank and
Raymond James Bank, FSB, as documentation agents.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee. Interest shall be due and payable at such
times as may be agreed upon in writing from time to time by the Payor and the
relevant Payee. Interest shall be paid in lawful money of the United States and
in immediately available funds. Interest shall be computed for the actual number
of days elapsed on the basis of a year consisting of 365 or 366 days, as the
case may be.

The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Loan

 

Ex. I-1



--------------------------------------------------------------------------------

Documents to which such Payee is a party. Each Payor acknowledges and agrees
that the Collateral Agent and the other Secured Parties may exercise all the
rights of each Payee under this Promissory Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor.

Each Payee agrees that any and all claims of such Payee against the Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all of the Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) have been paid in full in
immediately available funds or Cash Collateralized and all Commitments have been
terminated and no Letters of Credit are outstanding; provided, that the Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by a Payee pursuant to this Promissory Note shall be received by
the Payor subject to the provisions of the Loan Documents. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from the
Payor, all rights and Liens of such Payee, whether now or hereafter arising and
howsoever existing, in any Property of the Payor (whether constituting part of
the security or collateral given to any Secured Party to secure payment of all
or any part of the Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such Property. Except as
expressly permitted by the Loan Documents, the Payees shall have no right to
possession of any such Property or to foreclose upon, or exercise any other
remedy in respect of, any such Property, whether by judicial action or
otherwise, until all of the Obligations (other than Unasserted Contingent
Obligations and obligations under or in respect of Hedge Agreements) have been
paid in full in immediately available funds or Cash Collateralized and all
Commitments have been terminated and no Letters of Credit are outstanding.

Except as expressly permitted by the Loan Documents, if all or any part of the
Property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Payor is dissolved or if all or
substantially all of the Property of the Payor is sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to any
indebtedness of the Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application to any of the
Obligations, due or to become due, until all of the Obligations (other than
Unasserted Contingent Obligations and obligations under or in respect of Hedge
Agreements) have been paid in full in immediately available funds or Cash
Collateralized and all Commitments have been terminated and no Letters of Credit
are outstanding. Each Payee irrevocably authorizes, empowers and appoints the
Collateral Agent as such Payee’s attorney-in-fact (which appointment is coupled
with an interest and is irrevocable) to demand, sue for, collect and receive
every such payment or distribution and give acquittance therefor and to make and
present for and on behalf of such Payee such proofs of claim and take such other
action, in the Collateral Agent’s own name or in the name of such Payee or
otherwise, as the Collateral Agent may deem necessary or advisable for the
enforcement of this Promissory Note. Each Payee also agrees to

 

Ex. I-2



--------------------------------------------------------------------------------

execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness reasonably requested by the Collateral Agent. The Collateral
Agent may vote such proofs of claim in any such proceeding (and the Payee shall
to be entitled to withdraw such vote), receive and collect any and all dividends
or other payments or disbursements made on Payor Indebtedness in whatever form
the same may be paid or issued and apply the same on account of any of the
Obligations in accordance with the Credit Agreement. Upon the occurrence and
during the continuation of any Event of Default, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations have been
performed and paid in full in cash in immediately available funds and all
commitments to extend credit under any Loan Document have expired or been
terminated, such Payee shall receive and hold the same in trust, as trustee, for
the benefit of the Secured Parties, and shall forthwith deliver the same to the
Collateral Agent, for the benefit of the Secured Parties, in precisely the form
received (except for the endorsement or assignment of such Payee where necessary
or advisable in the Collateral Agent’s judgment), for application to any of the
Obligations in accordance with the Credit Agreement and, until so delivered, the
same shall be segregated from the other assets of such Payee and held in trust
by such Payee as the property of the Collateral Agent, for the benefit of the
Secured Parties. If such Payee fails to make any such endorsement or assignment
to the Collateral Agent, the Collateral Agent or any of its officers, employees
or representatives are hereby irrevocably authorized to make the same.

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature page follows]

 

Ex. I-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[PAYORS] By:       Name:     Title:  

 

Ex. I-4



--------------------------------------------------------------------------------

 

Schedule A to

Intercompany Note

TRANSACTIONS UNDER

INTERCOMPANY NOTE

 

Date

 

Name of Payee

 

Amount of
Advance This
Date

   Amount of
Principal Paid
This Date    Outstanding
Principal
Balance from
Payor to Payee
This Date    Notation Made By                                                 
               

 

Ex. I-5



--------------------------------------------------------------------------------

 

Schedule B to

Intercompany Note

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to _____________________________________ all of its right, title and
interest in and to the Intercompany Note, dated ___________ (amended, amended
and restated, supplemented, restated, replaced, refinanced or otherwise modified
from time to time, the “Promissory Note”), made by the Payors signatory thereto,
and payable to the undersigned. This endorsement is intended to be attached to
the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

Dated:                     

 

[PAYEES] By:       Name:     Title:  

 

Ex. I-6



--------------------------------------------------------------------------------

 

Exhibit J to

Credit Agreement

FORM OF SOLVENCY CERTIFICATE

November 2, 2010

I, [                    ], the Chief Financial Officer of Microsemi Corporation,
a Delaware corporation (the “Borrower”), hereby certify, in my capacity as such
and not in my individual capacity, that I am the Chief Financial Officer of the
Borrower and that I am familiar with the properties, businesses, assets,
finances and operations of the Borrower and its Subsidiaries and I am duly
authorized to execute this certificate on behalf of the Borrower pursuant to
Section 6.1(k) of the Credit Agreement, dated as of November 2, 2010 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time party thereto, Morgan Stanley Senior Funding, Inc., as administrative
agent, Morgan Stanley & Co. Incorporated, as collateral agent, Morgan Stanley
Senior Funding, Inc., as syndication agent and East West Bank and Raymond James
Bank, FSB, as documentation agents. Capitalized terms used herein that are not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

I further certify, in my capacity as the Chief Financial Officer of the Borrower
and not in my individual capacity, that I have reviewed the Loan Documents and
the contents of this Solvency Certificate and, in connection herewith, have
reviewed such other documentation and information and have made such
investigation and inquiries as I have deemed necessary and prudent therefor.

I do hereby further certify, in my capacity as the Chief Financial Officer of
the Borrower and not in my individual capacity, that, as of the date hereof,
after giving effect to the Transactions contemplated by the Credit Agreement and
the other Loan Documents and the incurrence of all Indebtedness and obligations
being incurred in connection therewith, the Borrower and the other Loan Parties
(on a consolidated basis) are Solvent.

[The remainder of this page is intentionally left blank.]

 

Ex. J-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

MICROSEMI CORPORATION By:       Name:     Title:   Chief Financial Officer

 

Ex. J-2



--------------------------------------------------------------------------------

 

Exhibit K to

Credit Agreement

Application and Agreement for Irrevocable Standby Letter of Credit

TO: Morgan Stanley Bank, N.A. (“Bank”)

NOTE: To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

Please type applications to ensure legibility and accuracy. Handwritten
applications will not be accepted.

We reserve the right to return applications for clarification.

Date: mm/dd/yyyy

The undersigned Applicant hereby requests Bank to issue an Irrevocable Standby
Letter of Credit (the “Credit”) substantially as set forth below. In issuing the
Credit, Bank is expressly authorized to make such changes from the terms herein
below set forth as it, in its sole discretion, may deem advisable.

 

Applicant (Full Name & Address):    Advising Bank (Designate name & address only
if desired):

Microsemi Corporation

2381 Morse Ave.

Irvine, California 92614

   Beneficiary (Full Name & Address):    Amount in Figures: (All Credits must be
in US $)    Amount in Words:   

Expiration Date:

mm/dd/yyyy

 

¨ Expiry date to be automatically extendable “evergreen” every 364 days or one
year , with a              days notification for non-extension (i.e.: 60 days),
with a final expiry date of mm/dd/yyyy

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

 

¨ A statement, issued on the letterhead of the Beneficiary, purportedly signed
by an authorized individual, stating that (please state below wording to appear
on the statement):

 

¨ Issue substantially in form of attached specimen.

 

Ex. K-1



--------------------------------------------------------------------------------

 

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS APPLICATION, IF ANY, IS
IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS CONTROL REGULATIONS OR ANY
APPLICABLE LAW.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s letter of credit reimbursement agreement attached
which is referred to as the “Continuing Letter of Credit Agreement.” In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the Agreement set forth in this and in the attached Continuing Letter
of Credit Agreement on the following pages (even if the following pages are not
attached to the Application) delivered to the Bank. Documents may be forwarded
to the Bank by the Beneficiary, or the negotiating bank, in one mail. Bank may
forward documents to Applicant if specified above, in one mail. Applicant
understands and agrees that this Credit will be subject to the Uniform Customs
and Practice for Documentary Credits of the International Chamber of Commerce,
Publication 600 or any subsequent version currently in effect and in use by Bank
(“UCP”) or to the International Standby Practices of the International Chamber
of Commerce, Publication 590 or any subsequent version currently in effect and
in use by Bank (“ISP98”), at Bank’s discretion.

 

Name of Applicant:

Microsemi Corporation

  

Address:

2381 Morse Ave., Irvine, California 92614

   Customer Contact:    Email Address: Authorized Signature (Title):   
Authorized Signature (Title):   

Phone Number:

(    )    -

BANK USE ONLY

 

Approved (Authorized Signature):

 

x

        Date:    Approved (Print name and title):      City:        


 

Phone #:


(    ) -

  


  

      
  Employee
Email   
  

We have interpreted this Standby Letter of Credit as a  ¨  Financial obligation
or a  ¨  Performance obligation.

Other (please explain):

For any questions regarding this transaction, please
contact:  ¨  Approver  ¨  Applicant Directly  ¨  Other

Specify:

 

Ex. K-2



--------------------------------------------------------------------------------

 

Attachment A – Required Prior to Submitting Application

USA Patriot Act Notice:

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions and subsidiaries to
obtain, verify, and record information that identifies each person or entity
that may have funds transferred to them. Beneficiary must provide Morgan Stanley
Bank, N.A. information requested, such as name, address, tax identification
number, and other corporate information, including business organizational
documents, such as Articles of Incorporation, or other identifying documents.

The following must be completed in full and contain the required documentation
for each Beneficiary prior to submitting the Letter of Credit application.

 

DATA REQUIREMENTS

   BENEFICIARY  

Exact Beneficiary Legal Name

  

Legal Business Address

  

Gov’t ID # / ID Type

  

Country of Organization

  

Legal Form

  

Gaming Entity? (Yes / No)

  

Politically Exposed Person (Yes/No)

  

BENEFICIARY’S REQUIRED DOCUMENTS - 1 & 3 or 2 & 3

1. Beneficiary’s Formation Documents e.g. Partnership Agreement, or Trust
Agreement

Or

2. Beneficiary’s Disclosure Document: e.g. Annual Report, Offering Memorandum, &
Articles of Association, Articles of Incorporation

&

3. Beneficiary’s List of Principals/Directors/Trustees: e.g. List of
Principles/Directors/Trustees (depending on entity) on letterhead

 

Ex. K-3



--------------------------------------------------------------------------------

 

Exhibit L to

Credit Agreement

Form of Irrevocable Stand-by Letter of Credit

[Issue Date]

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Attention: Letter of Credit Department

Telephone: (801) 236-3655

Fax: (212) 507-5010

BENEFICIARY

 

 

 

 

 

 

Attention:                                         

Telephone:                                         

Fax:                                         

Date of Expiration: [            ]

REF: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [                    ]

This Irrevocable Standby Letter of Credit (the “Letter of Credit”) is hereby
issued in favor of [                    ] with a business address of
[                                         ] (hereinafter called “you” or the
“Beneficiary”) for the account of Microsemi Corporation with a business address
of 2381 Morse Ave., Irvine, California 92614 (hereinafter called the
“Applicant”) for an amount not to exceed in the aggregate USD [            ]
(U.S. $                    .    ) (the “Stated Amount”). This Letter of Credit
is effective immediately and will expire on [            ] (the “Expiration
Date”).

We hereby engage with you that demands for payment made by presentation of the
following document(s):

(a) Demand for payment of an amount available under this Letter of Credit in the
form of Attachment A completed and signed by Beneficiary and (b) this Letter of
Credit (including any amendments);

 

Ex. L-1



--------------------------------------------------------------------------------

 

presented under and in compliance with the terms of this Letter of Credit will
be duly honored if received by us on a Business Day at or before 3:00 p.m., New
York time, on or before the Expiration Date specified above, at the address
specified above, by physical or overnight delivery. If a demand for payment is
made by you hereunder at or prior to 12:00 noon, New York City time, on a
Business Day, and provided that such demand for payment and the documents
presented in connection therewith conform to the terms and conditions hereof,
payment shall be made to you of the amount demanded, on the third (3rd) Business
Day following the date of receipt of such demand for payment; and if a demand is
made by you hereunder after 12:00 noon, New York City time, on a Business Day,
and provided that such demand for payment and the documents presented in
connection therewith conform to the terms and conditions hereof, payment shall
be made to you of the amount demanded, on the fourth (4th) Business Day
following the date of receipt of such demand for payment. As used herein, the
term “Business Day” means a day on which we are open in the State of Utah to
conduct our letter of credit business and on which banks are not authorized or
required by law or executive order to close in the state of New York.
Notwithstanding any provision to the contrary in ISP 98 (as hereinafter
defined), if the Date of Expiration is not a Business Day then such date shall
be automatically extended to the next succeeding date that is a Business Day.

Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as may be designated by Beneficiary in the
applicable drawing request and accompanying payment instructions. By paying to
you or your account an amount demanded we make no representation as to the
correctness of the amount demanded or the purpose therefore.

Partial payments or demands for payments are/are not permitted.

Upon the earlier to occur of (a) payment to you or to your account of the Stated
Amount pursuant to your demand or (b) the expiration of this Letter of Credit,
we shall be fully discharged of our obligations to you.

We may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

This Letter of Credit is not transferable and neither this Letter of Credit nor
any rights under it may be assigned by Beneficiary.

This Letter of Credit sets forth in full terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference any document or
instrument.

All inquiries regarding this Letter of Credit and all correspondence and
requests for drawings under this Letter of Credit should be directed to the
Letter of Credit Department at the phone number or address referenced above, as
applicable.

 

Ex. L-2



--------------------------------------------------------------------------------

 

To the extent not inconsistent with the express terms hereof, this Letter of
Credit is subject to the International Standby Practices, International Chamber
of Commerce Publication No. 590 (the “ISP 98”). This Letter of Credit shall be
deemed to be a contract made under the law of the State of New York and shall,
as to matters not governed by ISP 98, be governed by and construed in accordance
with the law of such State without regard to any conflicts of law provisions.

 

Yours faithfully, MORGAN STANLEY BANK, N.A. By:     Name:     Title:    

 

Ex. L-3



--------------------------------------------------------------------------------

 

ATTACHMENT A (Demand for Sight Payment)

                                         ,             

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Telephone: (801) 236-3655

Fax: (212) 507-5010

Attention: Letter of Credit Department

 

  Re: Morgan Stanley Bank, N.A. Irrevocable Standby Letter of Credit No. (Ref.
No. [                    ]) (“Letter of Credit”)

The undersigned Beneficiary demands payment of USD
                                         AND     /100 DOLLARS (U.S.
$                            .    ) under the Letter of Credit.

Beneficiary represents, warrants, certifies and promises that Applicant is in
default under that certain                                         , dated
                    , 20     (the “Agreement”), between Applicant and
Beneficiary, Beneficiary is entitled in accordance with the terms and conditions
of the Agreement to draw the amount requested hereunder, the amount of this
drawing remains due and owing under such Agreement, and any applicable notice
periods and grace periods pertaining to such payment under the Agreement have
expired.

Beneficiary further represents, warrants, certifies and promises that the
proceeds from this demand under the Letter of Credit will be used to satisfy
Applicant’s obligations under such Agreement to Beneficiary.

Payment should be made to the account and pursuant to the wire transfer
instructions attached hereto.

This demand is made as of the date hereof.

 

Yours faithfully,  

By:     Name:     Title:    

 

Ex. L-4



--------------------------------------------------------------------------------

 

Attachments: Beneficiary’s Wiring Instructions

 

Ex. L-5